Exhibit 10.39

[Execution Copy]

RECEIVABLES PURCHASE AGREEMENT

Dated as of March 31, 2009

by and among

UNIVISION RECEIVABLES CO., LLC,

as Seller,

THE FINANCIAL INSTITUTIONS SIGNATORY HERETO FROM TIME TO TIME,

as Purchasers

THE CIT GROUP/BUSINESS CREDIT, INC.

as Administrative Agent

and

CIT CAPITAL SECURITIES, LLC,

as Lead Arranger

and

GENERAL ELECTRIC CAPITAL CORPORATION,

as a Purchaser and as Purchaser Agent

 

 

Receivables Purchase Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE I

   1

Section 1.01.

 

Definitions

   1

Section 1.02.

 

Rules of Construction

   1

ARTICLE II. AMOUNTS AND TERMS OF PURCHASES

   1

Section 2.01.

 

Purchases.

   1

Section 2.02.

 

Changes in Maximum Total Purchase Limit.

   2

Section 2.03.

 

Procedures for Making Capital Purchases.

   3

Section 2.04.

 

Conveyance of Receivables.

   5

Section 2.05.

 

Facility Termination Date

   5

Section 2.06.

 

Daily Yield; Charges.

   5

Section 2.07.

 

Fees.

   6

Section 2.08.

 

Application of Collections; Time and Method of Payments.

   6

Section 2.09.

 

Capital Requirements; Additional Costs.

   9

Section 2.10.

 

Breakage Costs

   10

Section 2.11.

 

Non-Funding Purchasers

   10

Section 2.12.

 

Increase in Maximum Purchase Limit.

   11

ARTICLE III. CONDITIONS PRECEDENT

   13

Section 3.01.

 

Conditions to Effectiveness of Agreement

   13

Section 3.02.

 

Conditions Precedent to Purchases

   14

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

   15

Section 4.01.

 

Representations and Warranties of the Seller

   15

ARTICLE V. GENERAL COVENANTS OF THE SELLER

   21

Section 5.01.

 

Affirmative Covenants of the Seller

   21

Section 5.02.

 

Reporting Requirements of the Seller

   23

Section 5.03.

 

Negative Covenants of the Seller

   24

Section 5.04.

 

Breach of Representations, Warranties or Covenants

   26

ARTICLE VI. ACCOUNTS

   26

Section 6.01.

 

Establishment of Lockboxes, Lockbox Processing & Accounts.

   26

ARTICLE VII. SECURITY INTERESTS

   29

Section 7.01.

 

Security Interest

   29

Section 7.02.

 

Seller’s Agreements

   30

Section 7.03.

 

Delivery of Seller Assets

   30

Section 7.04.

 

Seller Remains Liable

   30

Section 7.05.

 

Covenants of the Seller Regarding the Seller Assets.

   30

ARTICLE VIII. TERMINATION EVENTS

   33

Section 8.01.

 

Termination Events

   33

ARTICLE IX. REMEDIES

   35

Section 9.01.

 

Actions Upon Termination Event

   35

Section 9.02.

 

Exercise of Remedies

   36

Section 9.03.

 

Power of Attorney

   37

 

Receivables Purchase Agreement

 

i



--------------------------------------------------------------------------------

         Page

ARTICLE X. INDEMNIFICATION

   37

Section 10.01.

 

Indemnities by the Seller.

   37

ARTICLE XI. PURCHASER AGENT

   39

Section 11.01.

 

Authorization and Action.

   39

Section 11.02.

 

Reliance

   39

Section 11.03.

 

GE Capital and Affiliates

   40

Section 11.04.

 

Purchaser Credit Decision

   40

Section 11.05.

 

Indemnification

   40

Section 11.06.

 

Successor Purchaser Agent

   40

Section 11.07.

 

Setoff and Sharing of Payments

   41

ARTICLE XII. MISCELLANEOUS

   41

Section 12.01.

 

Notices

   41

Section 12.02.

 

Binding Effect; Assignability.

   42

Section 12.03.

 

Termination; Survival of Seller Obligations Upon Facility Termination Date.

   44

Section 12.04.

 

Costs, Expenses and Taxes

   44

Section 12.05.

 

Confidentiality.

   45

Section 12.06.

 

Complete Agreement; Modification of Agreement

   46

Section 12.07.

 

Amendments and Waivers.

   46

Section 12.08.

 

No Waiver; Remedies

   48

Section 12.09.

 

GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.

   49

Section 12.10.

 

Counterparts

   50

Section 12.11.

 

Severability

   50

Section 12.12.

 

Section Titles

   50

Section 12.13.

 

Further Assurances.

   50

Section 12.14.

 

Servicer

   51

 

EXHIBITS

  

Exhibit 2.02(a)

  

Form of Commitment Reduction Notice

Exhibit 2.02(b)

  

Form of Commitment Termination Notice

Exhibit 2.03(a)

  

Form of Capital Purchase Request

Exhibit 2.03(g)

  

Form of Capital Investment Reduction Notice

Exhibit 2.04(a)

  

Form of Purchase Assignment

Exhibit 5.02(b)

  

Form of Investment Base Certificate

Exhibit 9.03

  

Form of Power of Attorney

Exhibit 12.02(b)

  

Form of Assignment Agreement

Exhibit A

  

Credit and Collection Policy

Schedule 4.01(b)

  

Jurisdiction of organization/organizational number; Executive Offices; Corporate
or Other Names

Schedule 4.01(i)

  

Tax Matters/Seller

Schedule 4.01(q)

  

Deposit and Disbursement Accounts/Seller

Annex 5.02(a)

  

Reporting Requirements of the Seller (including Forms of Monthly Report and
Weekly Report)

Annex W

  

Purchaser Agent’s Account/Purchasers’ Accounts

Annex X

  

Definitions and Interpretations

Annex Y

  

Schedule of Documents

Annex Z

  

Special Concentration Percentages

 

Receivables Purchase Agreement

 

ii



--------------------------------------------------------------------------------

THIS RECEIVABLES PURCHASE AGREEMENT (as amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Agreement”) is entered
into as of March 31, 2009 by and among UNIVISION RECEIVABLES CO., LLC, a
Delaware limited liability company (the “Seller”), the financial institutions
signatory hereto from time to time as purchasers (the “Purchasers”), THE CIT
GROUP/BUSINESS CREDIT, INC., as administrative Agent (the “Administrative
Agent”), CIT CAPITAL SECURITIES, LLC, as lead arranger (the “Lead Arranger”) and
GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as a Purchaser and
as agent for the Purchasers hereunder (in such capacity, the “Purchaser Agent”).

RECITALS

A. The Seller is a special purpose limited liability company.

B. The Seller was formed for the purpose of purchasing, or otherwise acquiring
by capital contribution, Receivables of the Transferors.

C. The Seller intends to sell, subject to the terms and conditions hereof,
undivided percentage interests in such Receivables, from time to time, as
described herein.

D. The Purchaser Agent has been requested and is willing to act as agent on
behalf of each of the Purchasers in connection with the making the purchases of
such undivided interests in such Receivables.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I.

DEFINITIONS AND INTERPRETATION

Section 1.01. Definitions. Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in Annex X.

Section 1.02. Rules of Construction. For purposes of this Agreement, the rules
of construction set forth in Annex X shall govern. All Appendices hereto, or
expressly identified to this Agreement, are incorporated herein by reference
and, taken together with this Agreement, shall constitute but a single
agreement.

ARTICLE II.

AMOUNTS AND TERMS OF PURCHASES

Section 2.01. Purchases.

(a) (i) On the Closing Date, subject to the terms and conditions hereof, each
Purchaser severally agrees to purchase such Purchaser’s Pro Rata Share of a
Purchaser Interest with an aggregate Capital Investment equal to the Initial
Term Purchaser Interest Amount from the Seller, and the Seller agrees to sell
such Purchaser Interests to the Purchasers (together with any Reinvestment
Purchases with respect thereto, the “Term Purchaser Interest”).

 

Receivables Purchase Agreement



--------------------------------------------------------------------------------

(ii) In addition, from and after the Closing Date and until the Facility
Termination Date and subject to the terms and conditions hereof, each Purchaser
severally agrees to purchase such Purchaser’s Pro Rata Share of each additional
Purchaser Interest from the Seller from time to time and the Seller agrees to
sell such Purchaser Interests to the Purchasers (together with any Reinvestment
Purchases with respect thereto, the “Revolving Purchaser Interest”).

(iii) Each Purchaser agrees that if a Purchase is requested, such Purchaser
shall make available in accordance with Section 2.03(b) hereof, an amount equal
to such Purchaser’s Pro Rata Share of such Purchase. Each Purchase shall consist
of either (i) a Purchase made with new funds provided by such Purchasers (each,
a “Capital Purchase”) or (ii) a Purchase made with funds consisting of
Collections allocated to the Purchaser Interests pursuant to the terms of this
Agreement (each, a “Reinvestment Purchase”). On each Business Day following the
Closing Date until the Facility Termination Date, but subject to Section 3.02
hereof, each Purchaser holding a Purchaser Interest at such time shall be
automatically deemed to have made a Reinvestment Purchase with the amount of
funds to be distributed to the Seller pursuant to Section 2.08, if any.

(iv) Notwithstanding anything herein to the contrary, each Purchaser’s Pro Rata
Share of (x) Capital Investment in respect of the Term Purchaser Interest and
(y) Capital Investment in respect of the Revolving Purchaser Interest shall be
the same at all times.

(b) Each Purchaser’s obligation hereunder shall be several, such that the
failure of any Purchaser to make a payment in connection with any Purchase
hereunder shall not relieve any other Purchaser of its obligation hereunder to
make payment for such Purchase.

(c) Notwithstanding the foregoing, under no circumstances shall a Purchaser make
any Purchase if, after giving effect thereto, a Purchase Excess would exist.

Section 2.02. Changes in Maximum Total Purchase Limit.

(a) The Seller may, at its option, reduce the Maximum Total Purchase Limit
permanently; provided, that (i) the Seller shall give three days prior written
notice of any such reduction to the Purchaser Agent substantially in the form of
Exhibit 2.02(a) (each such notice, a “Commitment Reduction Notice”), (ii) any
partial reduction of the Maximum Total Purchase Limit shall be in a minimum
amount of $25,000,000 or an integral multiple thereof, (iii) no such partial
reduction shall reduce the Maximum Total Purchase Limit below the Capital
Investment at such time, and (iv) no reduction of the Maximum Term Purchase
Limit under this Section 2.02(a) will be permitted until the Maximum Revolving
Purchase Limit has been reduced to zero. Any such reduction in the Maximum Total
Purchase Limit shall result in a reduction in each Purchaser’s Commitment in an
amount equal to such Purchaser’s ratable share of the amount by which the
Maximum Total Purchase Limit is being reduced.

(b) The Seller may, at any time, on at least three days’ prior written notice by
the Seller to the Purchaser Agent, irrevocably terminate the Maximum Total
Purchase Limit; provided, that (i) such notice of termination shall be
substantially in the form of Exhibit 2.02(b) (the “Commitment Termination
Notice”) and (ii) the Seller shall apply Collections, and only Collections, in
the Accounts or the Agent Account to reduce the Capital Investment to zero and
make all payments required by Section 2.03(g) at the time and in the manner
specified therein. Upon such termination, the Seller’s right to request that any
Purchaser make Purchases hereunder shall in each case simultaneously terminate
and the Facility Termination Date shall automatically occur.

(c) Each written notice required to be delivered pursuant to Sections 2.02(a)
and (b) shall be irrevocable and shall be effective (i) on the day of receipt if
received by the Purchaser Agent and the Purchasers not later than 4:00 p.m. (New
York time) on any Business Day and (ii) on the immediately succeeding Business
Day if received by the Purchaser Agent and the Purchasers after such time on
such

 

Receivables Purchase Agreement

 

2



--------------------------------------------------------------------------------

Business Day or if any such notice is received on a day other than a Business
Day (regardless of the time of day such notice is received). Each such notice of
termination or reduction shall specify, respectively, the amount of, or the
amount of the proposed reduction in, the Maximum Total Purchase Limit.

(d) Any reduction of the Capital Investment of the Term Purchaser Interest at
any time shall as a consequence of such Capital Investment pursuant to
Section 2.03(g) result in a permanent reduction of (i) the Maximum Term Purchase
Limit in the same amount as such reduction and (ii) if the Maximum Revolving
Purchase Limit is greater than zero, the Maximum Revolving Purchase Limit in an
amount sufficient to cause the ratio of the Maximum Term Purchase Limit to the
Maximum Revolving Purchase Limit to remain equal to 6:4.

Section 2.03. Procedures for Making Capital Purchases.

(a) Capital Purchase Requests. Each Capital Purchase shall be made upon notice
by the Seller to the Purchaser Agent in the manner provided herein. No notice to
any party is required in connection with a Reinvestment Purchase. Any such
notice with respect to a Capital Purchase must be given in writing so that it is
received no later than (1) 10:00 a.m. (New York time) on the Business Day
preceding the proposed Purchase Date set forth therein. Each such notice (a
“Capital Purchase Request”) shall (i) be substantially in the form of Exhibit
2.03(a), (ii) be irrevocable and (iii) specify the amount of the requested
increase in the Capital Investment (which shall be in a minimum amount of
$1,000,000 or an integral multiple of $100,000 in excess of $1,000,000) and the
proposed Purchase Date (which shall be a Business Day), and shall include such
other information as may be required by the Purchasers and the Purchaser Agent;
provided, that no such notice shall be required for the Purchase on the Closing
Date of the Term Purchaser Interest or the initial Revolving Purchaser Interest
with an initial Capital equal to the Initial Revolving Purchaser Interest
Amount. Unless a LIBOR Rate Disruption Event shall have occurred, each Purchase
shall be a LIBOR Rate Purchase.

(b) Capital Purchases; Payments. The Purchaser Agent shall, promptly after
receipt of a Capital Purchase Request and in any event prior to 11:00 a.m. (New
York time) on the date such Capital Purchase Request is deemed received, by
telecopy, telephone or other similar form of communication notify the Purchasers
of its receipt of a Capital Purchase Request, and B) the Purchasers shall make
the amount of such requested increase in the Capital Investment available to the
Purchaser Agent in same day funds by wire transfer to the Purchaser Agent’s
account as set forth in Annex W not later than 3:00 p.m. (New York time) on the
requested Purchase Date. After receipt of such wire transfers (or, in the
Purchaser Agent’s sole discretion in accordance with Section 2.03(c), before
receipt of such wire transfers), subject to the terms hereof (including, without
limitation, the satisfaction of the conditions precedent set forth in
Section 3.02), the Purchaser Agent shall make available to the Seller by deposit
into the Seller Account on the Purchase Date therefor, the lesser of (x) the
amount of the requested increase in the Capital Investment and (y) the
Availability. All payments by each Purchaser under this Section 2.03(b) shall be
made without setoff, counterclaim or deduction of any kind.

(c) Funding Capital Purchases. The Purchaser Agent may assume that each
Purchaser will make its Pro Rata Share of each increase in the Capital
Investment in connection with a Capital Purchase available to the Purchaser
Agent on each Purchase Date. If the Purchaser Agent has made available to the
Seller such Purchaser’s Pro Rata Share of any such increase in Capital
Investment but such Pro Rata Share is not, in fact, paid to the Purchaser Agent
by such Purchaser when due, the Purchaser Agent will be entitled to recover such
amount on demand from such Purchaser without set-off, counterclaim or deduction
of any kind. If any Purchaser fails to pay the amount of its Pro Rata Share
forthwith upon the Purchaser Agent’s demand, the Purchaser Agent shall promptly
notify the Seller and the Seller shall immediately repay such amount to the
Purchaser Agent. Nothing in this Section 2.03(c) or elsewhere in this Agreement
or the other Related Documents shall be deemed to require the Purchaser Agent to
advance funds on behalf of any Purchaser or to relieve any Purchaser from its
obligation to fulfill its Commitment hereunder or to prejudice

 

Receivables Purchase Agreement

 

3



--------------------------------------------------------------------------------

any rights that the Seller may have against any Purchaser as a result of any
default by such Purchaser hereunder. To the extent that the Purchaser Agent
advances funds to the Seller on behalf of any Purchaser and is not reimbursed
therefor on the same Business Day as such increase in Capital Investment is
made, the Purchaser Agent shall be entitled to retain for its account all Daily
Yield accrued on such increase in Capital Investment from the date of such
increase in Capital Investment to the date such increase in Capital Investment
is reimbursed by the applicable Purchaser or the Seller, as the case may be.

(d) Return of Payments. (i) If the Purchaser Agent pays an amount to a Purchaser
under this Agreement in the belief or expectation that a related payment has
been or will be received by the Purchaser Agent from the Seller and such related
payment is not received by the Purchaser Agent, then the Purchaser Agent will be
entitled to recover such amount from such Purchaser on demand without set-off,
counterclaim or deduction of any kind.

(ii) If at any time any amount received by the Purchaser Agent under this
Agreement must be returned to the Seller or paid to any other Person pursuant to
any insolvency law or otherwise, then, notwithstanding any other term or
condition of this Agreement or any other Related Document, the Purchaser Agent
will not be required to distribute any portion thereof to any Purchaser. In
addition, each Purchaser will repay to the Purchaser Agent on demand any portion
of such amount that the Purchaser Agent has distributed to such Purchaser,
together with interest at such rate, if any, as the Purchaser Agent is required
to pay to the Seller or such other Person, without set-off, counterclaim or
deduction of any kind.

(e) Non-Funding Purchasers. The failure of any Non-Funding Purchaser to make any
increase in Capital Investment to be made by it on the date specified therefor
shall not relieve any other Purchaser (each such other Purchaser, an “Other
Purchaser”) of its obligations to make any increase in Capital Investment to be
made by it, but neither any Other Purchaser nor the Purchaser Agent shall be
responsible for the failure of any Non-Funding Purchaser to make any increase in
Capital Investment to be made by such Non-Funding Purchaser.

(f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Purchaser hereby agrees with each other Purchaser that no
Purchaser shall take any action to protect or enforce its rights arising out of
this Agreement or the Purchase Assignment (including exercising any rights of
set-off) against the Seller or the Transaction Parties without first obtaining
the prior written consent of the Purchaser Agent or the Requisite Purchasers, it
being the intent of the Purchasers that any such action to protect or enforce
rights under this Agreement and the Purchase Assignment against the Seller or
the other Transaction Parties shall, subject to any provision herein requiring
that each Purchaser or the Requisite 8.01 Purchasers consent to a particular
action, be taken in concert and at the direction or with the consent of the
Purchaser Agent or the Requisite Purchasers; provided, that the foregoing shall
not prevent any Purchaser from filing a proof of claim in any bankruptcy
proceeding of any Transaction Party.

(g) Capital Repayments. On each Business Day, Collections on deposit in the
Agent Account shall be applied, or allocated, as applicable, in accordance with
Section 2.08(a) or Section 2.08(b), as applicable. The Seller may also at any
time reduce the Capital Investment only out of Collections; provided, that
(i) the Seller shall give prior written notice of any such reduction to the
Purchaser Agent substantially in the form of Exhibit 2.03(g) (each such notice,
a “Reduction Notice”), (ii) such notice must have been received by the Purchaser
Agent no later than 2:00 p.m. (New York time) on the Business Day immediately
preceding the date of the proposed reduction, (iii) each such notice shall be
irrevocable, (iv) each such notice shall specify the amount of the requested
reduction in Capital Investment and the proposed date of such reduction (which
shall be a Business Day) and (v) no later than 2:00 p.m. (New York time) on the
date of the proposed reduction, in accordance with Section 2.08(c), the Seller
shall pay to the Agent Account (A) the amount of Capital Investment to be
reduced, (B) all Daily Yield accrued and unpaid on the Capital Investment being
reduced through but excluding the date of such reduction and (C) the costs, if
any, required by Section 2.10. Any reduction in Capital Investment under this
Agreement shall be applied (x) first to reduce the Capital Investment in respect
of the Revolving Purchaser Interest and (y) second, after the Capital Investment
of the

 

Receivables Purchase Agreement

 

4



--------------------------------------------------------------------------------

Revolving Purchaser Interest is reduced to zero, to reduce the Capital
Investment in respect of the Term Purchaser Interest. Any repayment or reduction
in Capital Investment in respect of the Term Purchaser Interest shall not be
re-advanced to the Seller.

Section 2.04. Conveyance of Receivables.

(a) Purchase Assignment. On or prior to the Closing Date, the Seller shall
complete, execute and deliver to the Purchaser Agent, for the benefit of the
Purchasers, an assignment substantially in the form of Exhibit 2.04(a) (the
“Purchase Assignment”) in order to evidence the Purchases.

(b) Vesting of Ownership.

(i) Effective on and as of each Purchase Date, the Purchasers shall own the
Purchaser Interests sold by the Seller hereunder on such Purchase Date. The
Seller shall not take any action inconsistent with such ownership and shall not
claim any ownership interest in such Purchaser Interests. Each Purchaser hereby
appoints the Purchaser Agent as its agent for purposes of perfecting its
ownership interest in the Purchaser Interests.

(ii) The Seller shall indicate in its Records that interests in the Transferred
Receivables have been sold hereunder and that ownership of such interests is
vested in the Purchaser Agent on behalf of the Purchasers. In addition, the
Seller shall respond to any inquiries with respect to the ownership of any
Transferred Receivable by stating that interests therein have been sold
hereunder and that ownership of such interests is vested in the Purchasers. The
Seller and the Servicer shall hold all Contracts and other documents relating to
such Transferred Receivables in trust for the benefit of the Purchaser Agent on
behalf of the Purchasers, and for the sole purpose of facilitating the servicing
of such Transferred Receivables. The Seller hereby acknowledges that its
retention and possession of such Contracts and documents shall at all times be
at the sole discretion of the Purchaser Agent and in a custodial capacity for
the Purchaser Agent’s (on behalf of the Purchasers) benefit only.

(c) Repurchases of Transferred Receivables. If (i) any Transferor is required to
repurchase Transferred Receivables from the Seller pursuant to Section 4.05 of
the Transfer Agreement, upon payment by such Transferor to a Collection Account
of the applicable repurchase price thereof (which repurchase price shall not be
less than an amount equal to the Billed Amount of such Transferred Receivable
minus Collections received in respect thereof), the Purchaser Agent on behalf of
itself and the other Specified Parties shall release its lien, Purchaser
Interests and any other rights or interests in the Transferred Receivables being
so repurchased.

Section 2.05. Facility Termination Date. Notwithstanding anything to the
contrary set forth herein, no Purchaser shall have any obligation to purchase
any additional Purchaser Interests from and after the Facility Termination Date.

Section 2.06. Daily Yield; Charges.

(a) The Seller shall pay Daily Yield to the Purchaser Agent, for the ratable
benefit of the Purchasers, with respect to the outstanding amount of Capital
Investment maintained by each Purchaser, in arrears on each applicable
Settlement Date, at the applicable Daily Yield Rate as in effect from time to
time during the period applicable to such Settlement Date. Daily Yield for each
Purchase shall be calculated based upon actual days elapsed during the
applicable calendar month or other period, for a 360 day year based upon actual
days elapsed since the last Settlement Date. Unless a LIBOR Rate Disruption
Event shall have occurred, each Purchase shall be a LIBOR Rate Purchase.

(b) The Purchaser Agent is authorized to, and at its sole election may, charge
to the Seller as an increase in Capital Investment and cause to be paid all
Fees, expenses, charges, costs, interest and principal,

 

Receivables Purchase Agreement

 

5



--------------------------------------------------------------------------------

owing by the Seller under this Agreement or any of the other Related Documents
if and to the extent the Seller fails to pay any such amounts as and when due,
and any charges so made shall constitute part of the Capital Investment
hereunder even if such charges would cause the aggregate balance of the Capital
Investment to exceed the Investment Base.

Section 2.07. Fees.

(a) On the Effective Date, the Seller shall pay to the persons specified in the
Fee Letter the fees set forth in the Fee Letter that are payable on the
Effective Date.

(b) From and after the Closing Date, as additional compensation for the
Purchasers, the Seller agrees to pay to Purchaser Agent, for the ratable benefit
of such Purchasers, monthly in arrears, on each Settlement Date prior to the
Facility Termination Date and on the Facility Termination Date, the Unused
Commitment Fee.

(c) The Seller agrees to pay to Administrative Agent the annual fee and other
amounts set forth in the separate fee letter between the Administrative Agent
and the Seller dated as of the Effective Date.

(d) On each Settlement Date, the Seller shall pay to the Servicer or to the
Successor Servicer, as applicable, the Servicing Fee or the Successor Servicing
Fees and Expenses, respectively, in each case to the extent of available funds
therefor pursuant to Section 2.08.

(e) On any Financial Test Modification Date, the Seller shall pay to the
Purchaser Agent, for the ratable benefit of the Purchasers as additional
compensation for the Purchasers, an amount equal (based upon the Commitment of
each Purchaser) to any cash fee paid by Univision Communications, Inc. or its
Subsidiaries to the “Lenders” under and as defined in the Credit Agreement in
connection with the Financial Test Modification related to such Financial Test
Modification Date over and above what is contractually owed to such Lenders
prior to such date. For the avoidance of doubt, the fee payable to the Purchaser
Agent under this clause (e) shall be proportional to the cash fee paid to the
Lenders (i.e. if the Lenders receive a fee equal to 25 basis points on their
loan commitments, then the Purchasers shall receive a fee of 25 basis points of
the Maximum Total Purchase Limit or, if the Commitments have terminated, 0.00
basis points on the aggregate Capital Investment).

Section 2.08. Application of Collections; Time and Method of Payments.

(a) On each Business Day, the Purchaser Agent shall allocate (or, in the case of
Section 2.08(a)(iv), apply) amounts on deposit in the Agent Account on such day
and not previously allocated under this subsection (a) as follows, in the
following order of priority:

(i) first, to be retained in the Agent Account for payment in accordance with
clause (i) of the following subsection (b), an amount equal to the aggregate
Fees accrued and unpaid through such date and all unreimbursed expenses of the
Purchaser Agent and the Administrative Agent which are reimbursable pursuant to
the terms hereof;

(ii) second, to be retained in the Agent Account for payment in accordance with
clause (ii) of the following subsection (b), an amount equal to the aggregate
Daily Yield accrued and unpaid through such date;

(iii) third, to be retained in the Agent Account for payment in accordance with
clause (iii) of the following subsection (b), an amount equal to the aggregate
accrued and unpaid Servicing Fees through such date payable to the Servicer;

(iv) fourth, an amount equal to any Purchase Excess if the Facility Termination
Date has not occurred:

(A) first, to be paid on such Business Day in reduction of Capital Investment of
the Revolving Purchaser Interest, to the Purchasers ratably based on the amount
of their respective

 

Receivables Purchase Agreement

 

6



--------------------------------------------------------------------------------

Capital Investment, together with amounts payable with respect thereto under
Section 2.10, if any, until the Capital Investment of the Revolving Purchaser
Interest is reduced to zero; and

(B) second, to be retained in the Agent Account as Cash Collateral;

(v) fifth, if any of the conditions precedent set forth in Section 3.02 shall
not be satisfied, all such remaining amounts to the extent not greater than the
Capital Investment to be retained in the Agent Account until paid in accordance
with the following subsection (b) or all such conditions are satisfied;

(vi) sixth, to be retained in the Agent Account and paid in accordance with the
applicable provisions of the following subsection (b), an amount equal to the
aggregate amount of all other accrued and unpaid Seller Obligations which are
then required to be paid according to such subsection, including, without
limitation, the expenses of the Purchasers reimbursable under Section 12.04 and
any accrued and unpaid Servicing Fees not allocated pursuant to clause third
above; and

(vii) seventh, unless a Termination Event or Incipient Termination Event has
occurred and is continuing, any remaining amounts on deposit in the Agent
Account, to be paid to the Seller Account (if a Termination Event or Incipient
Termination Event has occurred and is continuing, such amounts shall remain in
the Agent Account).

(b) On each Settlement Date until the Termination Date, the Purchaser Agent
shall, except as otherwise provided in Section 2.11, withdraw amounts on deposit
in the Agent Account and pay such amounts as follows in the following order of
priority:

(i) first, to the extent then due and payable, pro rata, to the payment of all
Fees accrued and unpaid through such date and all unreimbursed expenses of the
Purchaser Agent which are reimbursable pursuant to the terms hereof;

(ii) second, to the payment of accrued and unpaid Daily Yield, pro rata;

(iii) third, to the payment of the aggregate accrued and unpaid Servicing Fees
through such date payable to the Servicer; provided, that if the Servicer owes
the Seller any amounts, such amounts shall be set-off from the Servicing Fees
owed and only the net amount of Servicing Fees shall be paid;

(iv) fourth, an amount equal to any Purchase Excess if the Facility Termination
Date has not occurred:

(A) first, to be paid on such Settlement Day in reduction of Capital Investment
of the Revolving Purchaser Interest, to the Purchasers ratably based on the
amount of their respective Capital Investment, together with amounts payable
with respect thereto under Section 2.10, if any until the Capital Investment of
the Revolving Purchaser Interest is reduced to zero and

(B) second, to be retained in the Agent Account as Cash Collateral;

(v) fifth, if any of the conditions precedent set forth in Section 3.02 shall
not be satisfied, to the payment of the Capital Investment, together with
amounts payable with respect thereto under Section 2.10, if any, pro rata;

(vi) sixth, to the extent then due and payable, pro rata, to the payment of all
accrued and unpaid Seller Obligations which are then required to be paid
hereunder, including, without limitation, the expenses of the Purchasers
reimbursable under Section 12.04; and

(vii) seventh, to be paid to the Seller Account.

(c) If and to the extent a Purchase Excess exists on any Business Day and the
amounts on deposit in the Agent Account are not sufficient to eliminate such
Purchase Excess in accordance with Section 2.08(a)(iv), the Seller shall
(i) deposit an amount equal to the amount of such Purchase Excess in the Agent
Account by

 

Receivables Purchase Agreement

 

7



--------------------------------------------------------------------------------

no later than 11:00 a.m. (New York time) on the immediately succeeding Business
Day, which amount shall be applied by the Purchaser Agent as an immediate
reduction of Capital Investment in respect of the Revolving Purchaser Interest
(together with amounts payable with respect thereto under Section 2.10) or
(ii) if the Capital Investment in respect of the Revolving Purchaser Interest
has been reduced to zero, remit Cash Collateral in an amount equal to such
Purchase Excess to the Agent Account by no later than 11:00 a.m. (New York time)
on the immediately succeeding Business Day.

(d) To the extent that amounts on deposit in the Agent Account on any day are
insufficient to pay amounts due on such day in respect of any Purchase Excess,
any matured Daily Yield, Fees or any other amounts due and payable by the Seller
hereunder, the Seller shall pay, upon notice from the Purchaser Agent, the
amount of such insufficiency to the Purchaser Agent in Dollars, in immediately
available funds (for the account of the Purchaser Agent, the applicable
Purchasers, Affected Parties or Indemnified Persons) not later than 11:00 a.m.
(New York time) on such day. Any such payment made on such date but after such
time shall be deemed to have been made on, and Daily Yield shall continue to
accrue and be payable thereon at the Daily Yield Rate, until the next succeeding
Business Day.

(e) The Seller hereby irrevocably waives the right to direct the application of
any and all payments received from or on behalf of the Seller, and the Seller
hereby irrevocably agrees that any and all such payments shall be applied by the
Purchaser Agent in accordance with this Section 2.08.

(f) All payments in reduction of Capital Investment and all payments of Daily
Yield, Fees and other amounts payable by the Seller hereunder shall be made in
Dollars, in immediately available funds. If any such payment becomes due on a
day other than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day and Daily Yield shall accrue thereon at the Daily Yield
Rate shall be payable during such extension. Payments received at or prior to
2:00 p.m. (New York time) on any Business Day shall be deemed to have been
received on such Business Day. Payments received after 2:00 p.m. (New York time)
on any Business Day or on a day that is not a Business Day shall be deemed to
have been received on the following Business Day.

(g) Any and all payments by the Seller hereunder shall be made in accordance
with this Section 2.08 without setoff or counterclaim and free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, Charges or withholdings, excluding taxes imposed on or measured by
the net income, gross receipts or franchise taxes of any Affected Party by the
jurisdictions under the laws of which such Affected Party is organized or by any
political subdivisions thereof or in which it is doing business other than
solely as a result of the transactions contemplated hereunder or any Branch
Profits Tax imposed by the U.S. or any U.S. withholding tax to which the
Affected Party is subject on the date it becomes a party to this Agreement (such
non-excluded taxes, levies, imposts, deductions, Charges and withholdings being
“Indemnified Taxes”). If the Seller shall be required by law to deduct any
Indemnified Taxes from or in respect of any sum payable hereunder, (i) the sum
payable shall be increased as much as shall be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.08) the Affected Party entitled to receive any such
payment receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Seller shall make such deductions, and (iii) the
Seller shall pay the full amount deducted to the relevant taxing or other
authority in accordance with applicable law. Within 30 days after the date of
any payment of Indemnified Taxes, the Seller shall furnish to the Purchaser
Agent the original or a certified copy of a receipt evidencing payment thereof.
The Seller shall indemnify any Affected Party from and against, and, within ten
days of demand therefor, pay any Affected Party for, the full amount of
Indemnified Taxes (together with any taxes imposed by any jurisdiction on
amounts payable under this Section 2.08) paid by such Affected Party and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
asserted.

 

Receivables Purchase Agreement

 

8



--------------------------------------------------------------------------------

(h) Prior to the receipt of any payments hereunder each foreign Purchaser shall
provide Agent, Purchaser Agent and Seller with two properly executed forms
W-8BEN claiming a full exemption from U.S. withholding tax.

(i) Any Affected Party which receives a refund of any Indemnified Taxes for
which it received payments under Section 2.08(g) hereof, shall promptly refund
such amounts to the Seller.

(j) Upon receipt of a notice in accordance with Section 7.03 of the Transfer
Agreement, the Purchaser Agent shall, if such amounts have not been applied to
the Seller Obligations, segregate the Unrelated Amounts and the same shall not
be deemed to constitute Collections on Transferred Receivables.

(k) Termination Procedures.

(i) On the earlier of (i) the first Business Day after the Facility Termination
Date on which the Capital Investment has not been reduced to zero or (ii) the
Final Purchase Date, if the obligations to be paid pursuant to Section 2.08(b)
have not been paid in full, the Seller shall immediately deposit in the Agent
Account an amount sufficient to make such payments in full.

(ii) On the Termination Date, all amounts on deposit in the Collection Accounts
shall be disbursed to the Seller and all ownership interests or security
interests of the Purchasers in and to all Transferred Receivables and all
security interests of the Purchasers and the Purchaser Agent in and to the
Seller Assets shall be released by each Purchaser and the Purchaser Agent. Such
disbursement shall constitute the final payment to which the Seller is entitled
pursuant to the terms of this Agreement.

(iii) Seller acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement without the written consent of Purchaser Agent and agrees that it will
not do so without the prior written consent of Purchaser Agent.

Section 2.09. Capital Requirements; Additional Costs.

(a) If any Affected Party shall have determined that, after the date hereof, the
adoption of or any change in any law, treaty, governmental (or quasi
governmental) rule, regulation, guideline or order regarding capital adequacy,
reserve requirements or similar requirements or compliance by such Affected
Party with any request or directive regarding capital adequacy, reserve
requirements or similar requirements (whether or not having the force of law)
from any central bank or other Governmental Authority increases or would have
the effect of increasing the amount of capital, reserves or other funds required
to be maintained by such Affected Party against commitments made by it under
this Agreement or any other Related Document and thereby reducing the rate of
return on such Affected Party’s capital as a consequence of its commitments
hereunder or thereunder, then the Seller shall from time to time upon demand by
the Purchaser Agent pay to the Purchaser Agent on behalf of such Affected Party
additional amounts sufficient to compensate such Affected Party for such
reduction together with interest thereon from the date of any such demand until
payment in full at the Index Rate. A certificate as to the amount of that
reduction and showing the basis of the computation thereof submitted by the
Affected Party to the Seller shall be final, binding and conclusive on the
parties hereto (absent manifest error) for all purposes.

(b) If, due to any Regulatory Change (other than any such change with regard to
Taxes, which shall be governed by Section 2.08(g)), there shall be any increase
in the cost to any Affected Party of agreeing to make or making, funding or
maintaining any commitment hereunder or under any other Related Document,
including with respect to any Purchases or Capital Investment, or any reduction
in any amount receivable by such Affected Party hereunder or thereunder,
including with respect to any Purchases or Capital Investment (any such increase
in cost or reduction in amounts receivable are hereinafter referred to as
“Additional Costs”), then the Seller shall, from time to time upon demand by the
Purchaser Agent, pay to the Purchaser Agent on behalf of such Affected Party
additional amounts sufficient to compensate such Affected Party for such
Additional Costs together with interest thereon from the date demanded until
payment in full thereof at

 

Receivables Purchase Agreement

 

9



--------------------------------------------------------------------------------

the Index Rate. Each Affected Party agrees that, as promptly as practicable
after it becomes aware of any circumstance referred to above that would result
in any such Additional Costs, it shall, to the extent not inconsistent with its
internal policies of general application, use reasonable commercial efforts to
minimize costs and expenses incurred by it and payable to it by the Seller
pursuant to this Section 2.09(b).

(c) Determinations by any Affected Party for purposes of this Section 2.09 of
the effect of any Regulatory Change on its costs of making, funding or
maintaining any commitments hereunder or under any other Related Documents or on
amounts payable to it hereunder or thereunder or of the additional amounts
required to compensate such Affected Party in respect of any Additional Costs
shall be set forth in a written notice to the Seller in reasonable detail and
shall be final, binding and conclusive on the Seller (absent manifest error) for
all purposes.

(d) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Purchaser to
agree to make or to make or to continue to fund or maintain any LIBOR Rate
Purchase, then, unless that Purchaser is able to make or to continue to fund or
to maintain such LIBOR Rate Purchase at another branch or office of that
Purchaser without, in that Purchaser’s opinion, adversely affecting it or its
Capital Investment or the income obtained therefrom, on notice thereof and
demand therefor by such Purchaser to the Seller through the Purchaser Agent,
(i) the obligation of such Purchaser to agree to make or to make or to continue
to fund or maintain LIBOR Rate Purchases shall terminate and (ii) Seller shall
forthwith prepay in full all outstanding LIBOR Rate Purchases owing to such
Purchaser, together with Daily Yield accrued thereon, unless Seller, within five
(5) Business Days after the delivery of such notice and demand, converts all
such LIBOR Rate Purchases into Index Rate Purchases.

Section 2.10. Breakage Costs. The Seller shall pay to the Purchaser Agent for
the account of the applicable Purchaser, upon request of such Purchaser, such
amount or amounts as shall compensate such Purchaser for any loss, cost or
expense incurred by such Purchaser (as determined by such Purchaser) as a result
of any reduction by the Seller in Capital Investment in any LIBOR Rate Purchase
(and accompanying loss of Daily Yield thereon) other than on a Settlement Date,
which compensation shall include an amount equal to any loss or expense incurred
by such Purchaser during the period from the date of such reduction to (but
excluding) such Settlement Date if the rate of interest obtainable by such
Purchaser upon the redeployment of funds in an amount equal to such reduction is
less than the interest rate applicable to the deemed investment described below
(any such loss, cost or expense, “Breakage Costs”). The determination by such
Purchaser of the amount of any such loss or expense shall be set forth in a
written notice to the Seller in reasonable detail and shall be final, binding
and conclusive on the Seller (absent manifest error) for all purposes. For the
purpose of calculating amounts payable under this Section 2.10, each Purchaser
shall be conclusively deemed to have actually funded its Capital Investment
through the purchase of a deposit bearing interest at the applicable LIBOR Rate
used in calculating the Daily Yield Rate with respect to its Capital Investment
and maturing on the next Settlement Date; provided that each Purchaser may fund
its Capital Investment in any manner it sees fit, and the foregoing assumption
shall be utilized only for the calculation of amounts payable under this
Section 2.10. This covenant shall survive the termination of this Agreement and
the payment of the Seller Obligations and all other amounts payable hereunder.
The determination by any Purchaser of the amount of any such loss or expense
shall be set forth in a written notice to the Seller in reasonable detail and
shall be final, binding and conclusive on the Seller (absent manifest error) for
all purposes.

Section 2.11. Non-Funding Purchasers. (a) If a Purchaser becomes a Non-Funding
Purchaser, then, so long as such Purchaser remains a Non-Funding Purchaser in
accordance with clause (b) below, notwithstanding any other provisions of this
Agreement, any amount paid by the Seller for the account of a Non-Funding
Purchaser under this Agreement (whether on account of Capital Investment, Daily
Yield, Fees, Breakage Costs, indemnity payments or other amounts) will not be
paid or distributed to such Non-Funding Purchaser, but will, so long as

 

Receivables Purchase Agreement

 

10



--------------------------------------------------------------------------------

such Purchaser is a Non-Funding Purchaser, instead be retained by the Purchaser
Agent in a segregated non-interest bearing account (the “Non-Funding Purchaser
Account”), until the Termination Date and will be applied by the Purchaser
Agent, to the fullest extent permitted by law, to the making of payments from
time to time in the following order of priority: first to the payment of any
amounts, if any, due and owing by such Non-Funding Purchaser to the Purchaser
Agent under this Agreement, together with interest thereon owing at the Index
Rate; second to the payment of Daily Yield due and payable to the Other
Purchasers, ratably among them in accordance with the amounts of such Daily
Yield then due and payable to them; third to the payment of fees then due and
payable to the Other Purchasers, ratably among them in accordance with the
amounts of such fees then due and payable to them; fourth, if as of any
Settlement Date the Capital Investment of any Other Purchaser exceeds its Pro
Rata Share (as determined without giving effect to the proviso in the definition
thereof) of the total Capital Investments, to repay the Capital Investments of
each such Other Purchaser in the amount necessary to eliminate such excess, pro
rata based on the Capital Investments of the Other Purchasers; fifth, to make
any other mandatory reductions of Capital Investments of the Other Purchasers
required under Section 2.08, pro rata based on the Capital Investment of such
Other Purchasers; sixth to the ratable payment of other amounts then due and
payable to the Other Purchasers; and seventh to pay any Daily Yield, Capital
Investment or other amounts owing under this Agreement to such Non-Funding
Purchaser in the order of priority set forth in Section 2.08(b) hereof or as a
court of competent jurisdiction may otherwise direct; provided that funds shall
be redirected from the Non-Funding Purchaser Account to pay amounts owed under
clauses second through sixth solely after application of other funds on deposit
in the Agent Accounts and only to the extent that such other funds are
insufficient to make such payments. Any funds redirected from the Non-Funding
Purchaser Account to make payments under clauses second through sixth above
shall not be deemed to be payment by the Seller for purposes of determining
whether a Termination Event has occurred and shall not discharge any obligations
of the Seller to make such payment. To the extent that any Other Purchasers have
been paid with amounts redirected from the Non-Funding Purchaser Account, the
Non-Funding Purchaser shall, from and after payment in full of all Daily Yield,
Capital Investment and other amounts owed to the Other Purchasers, be subrogated
to the rights of the Other Purchasers to the extent of any such payments from
the Non-Funding Purchaser Account under clause seventh above.

(b) If the Seller and the Purchaser Agent agree in writing in their discretion
that a Non-Funding Purchaser should no longer be deemed to be a Non-Funding
Purchaser, the Purchaser Agent will so notify the other parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
amounts then held in the segregated account referred to in Section 2.11(a), such
Non-Funding Purchaser will, to the extent applicable, purchase such portion of
outstanding Capital Investment of the Other Purchasers and/or make such other
adjustments as the Purchaser Agent may determine to be necessary to cause the
Capital Investment of all of the Purchasers to be on a pro rata basis in
accordance with their respective Commitments, whereupon such Purchaser will
cease to be a Non-Funding Purchaser, provided that no adjustments will be made
retroactively with respect to Fees accrued or payments made by or on behalf of
the Seller while such Purchaser was a Non-Funding Purchaser; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, such notification will not constitute a waiver or release of any claim
of any party hereunder arising from such Purchaser’s having been a Non-Funding
Purchaser.

Section 2.12. Increase in Maximum Purchase Limit.

(a) Provided there exists no Termination Event or Incipient Termination Event,
with the consent of the Purchaser Agent, the Seller may from time to time,
request an increase in the Maximum Term Purchase Limit and the Maximum Revolving
Purchase Limit by an aggregate amount (for all such requests) not exceeding
$50,000,000; provided that any such request for an increase shall be in a
minimum amount of $25,000,000. At the time of sending such notice, the Seller
(in consultation with the Purchaser Agent) shall specify the time period within
which each Purchaser is requested to respond (which shall in no event be less
than ten Business Days from the date of delivery of such notice to the
Purchasers). Any increase requested

 

Receivables Purchase Agreement

 

11



--------------------------------------------------------------------------------

pursuant to this Section 2.12 shall be allocated as a pro rata increase in the
Maximum Term Purchase Limit and the Maximum Revolving Purchase Limit (based upon
the principal balance of the Maximum Term Purchase Limit and the Maximum
Revolving Purchase Limit as of the related “Increase Effective Date” as defined
below). Any increase in the Maximum Term Purchase Limit pursuant to this
Section 2.12 shall be funded by the Purchasers participating in such increase on
the related Increase Effective Date.

(b) Each Purchaser shall notify the Purchaser Agent within such time period
whether or not it agrees to increase its portion of the Maximum Term Purchase
Limit and the Maximum Revolving Purchase Limit by increasing its Commitment and,
if so, whether by an amount equal to, greater than, or less than its Pro Rata
Share of such requested increase. Any Purchaser not responding within such time
period shall be deemed to have declined to increase its portion of the Maximum
Term Purchase Limit and the Maximum Revolving Purchase Limit by increasing its
Commitment.

(c) The Purchaser Agent shall notify the Seller and each Purchaser of the
Purchasers’ responses to each request made hereunder. To achieve the full amount
of a requested increase and subject to the approval of the Purchaser Agent, the
Seller may also invite additional Persons to become Purchasers pursuant to a
joinder agreement in form and substance reasonably satisfactory to the Purchaser
Agent. Notwithstanding anything herein to the contrary, no affiliate of the
Seller (including any sponsor, any portfolio company of any sponsor or any of
their respective Affiliates) may participate in any such increase as a
“Purchaser” without the written consent of the Purchaser Agent and
Administrative Agent.

(d) If the Maximum Term Purchase Limit and the Maximum Revolving Purchase Limit
is increased in accordance with this Section, the Seller (in consultation with
the Purchaser Agent) shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such increase. The Purchaser Agent shall
promptly notify the Seller and the Purchasers of the final allocation of such
increase and the Increase Effective Date.

(e) As a condition precedent to such increase, the Seller shall deliver to the
Purchaser Agent a certificate of the Seller dated as of the Increase Effective
Date signed by an Authorized Officer (i) certifying and attaching the
resolutions adopted by the Seller approving or consenting to such increase, and
(ii) certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained herein and the other Related Documents
are true and correct in all material respects (it being understood that such
materiality threshold shall not be applicable with respect to any clause of any
representation or warranty which itself contains a materiality qualification) on
and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and (B) no Termination Event or Incipient Termination Event exists. The Seller
shall prepay any Capital Investments outstanding on the Increase Effective Date
to the extent necessary to keep the outstanding Capital Investments ratable with
any revised Pro Rata Shares arising from any nonratable increase in the
Commitments under this Section 2.12.

(f) In addition to the other terms and conditions set forth herein for
increasing the Maximum Purchase Limit, any increase in the Maximum Purchase
Limit pursuant to this Section 2.12 shall be subject to the additional condition
that the Purchaser Agent shall approve all up-front fees and other compensation
paid to any additional institution which becomes a Purchaser hereunder or which
increases its Commitment hereunder, and that no up-front fees or similar
compensation, regardless of how characterized (including by way of original
issue discount), shall be paid to any such additional institution at a level
greater than that received by the existing Purchasers unless each existing
Purchaser concurrently receives such incremental compensation. For purposes of
the immediately preceding sentence, (x) any up-front fees or similar
compensation paid to any Purchaser shall be deemed to equal a per annum rate
(the “Attributable Rate”) equal to (i) the total dollar number of up-front fees
or similar compensation paid to such Purchaser divided by (ii) the dollar amount
of such Purchaser's Commitment multiplied by (iii) a fraction, the numerator of

 

Receivables Purchase Agreement

 

12



--------------------------------------------------------------------------------

which equals 360 and the denominator of which equals the number of days between
the date of such Purchaser's original Commitment and the Final Purchase Date;
(y) if the Attributable Rate paid to any new or increasing Purchaser exceeds the
Attributable Rate for any existing Purchaser, the incremental fees owed to such
existing Purchaser shall equal the amount of such difference times such existing
Purchaser's Commitment and (z) any up-front fees or similar compensation shall
be deemed to exclude any underwriting fees, arrangement fees, closing fees,
administration fees or structuring fees paid in connection with the initial
closing of the transactions contemplated hereby.

(g) This Section 2.12 shall supersede any provisions in this Agreement to the
contrary.

ARTICLE III.

CONDITIONS PRECEDENT

Section 3.01. Conditions to Effectiveness of Agreement. This Agreement shall not
be effective until the date on which each of the following conditions have been
satisfied, in the sole discretion of, or waived in writing by, the Purchasers
and the Purchaser Agent (such date, the “Effective Date”):

(a) Purchase Agreement; Other Related Documents. This Agreement shall have been
duly executed by, and delivered to, the parties hereto and the Purchasers and
the Purchaser Agent shall have received such other documents, instruments,
agreements and legal opinions as each Purchaser and the Purchaser Agent shall
request in connection with the transactions contemplated by this Agreement,
including all those listed in the Schedule of Documents, each in form and
substance satisfactory to each Purchaser and the Purchaser Agent.

(b) Governmental Approvals. The Purchasers and the Purchaser Agent shall have
received (i) satisfactory evidence that the Seller, the Servicer, each
Transferor and the Originators have obtained all required consents and approvals
of all Persons, including all requisite Governmental Authorities, to the
execution, delivery and performance of this Agreement and the other Related
Documents and the consummation of the transactions contemplated hereby or
thereby or (ii) an Officer’s Certificate from each of the Seller and the
Servicer in form and substance satisfactory to the Purchasers and the Purchaser
Agent affirming that no such consents or approvals are required.

(c) Compliance with Laws. The Seller and the Transaction Parties shall be in
compliance with all applicable foreign, federal, state and local laws and
regulations, including, without limitation, those specifically referenced in
Section 5.01(a), except to the extent noncompliance could not reasonably be
expected to have a Material Adverse Effect.

(d) Payment of Fees. The Seller shall have paid all fees required to be paid by
it on the Effective Date, including all fees required hereunder and under the
Fee Letter, and shall have reimbursed the Purchaser Agent for all reasonable
fees, costs and expenses of closing the transactions contemplated hereunder and
under the other Related Documents, including the Purchaser Agent’s legal and
audit expenses, and other document preparation costs.

(e) Representations and Warranties. Each representation and warranty by the
Seller and each Transaction Party contained herein and in each other Related
Document shall be true and correct as of the Effective Date, except to the
extent that such representation or warranty expressly relates solely to an
earlier date.

(f) No Termination Event. No Incipient Termination Event or Termination Event
hereunder or any “Event of Default” or “Default” (each as defined in the Credit
Agreement) shall have occurred and be continuing or would result after giving
effect to any of the transactions contemplated on the Closing Date.

 

Receivables Purchase Agreement

 

13



--------------------------------------------------------------------------------

(g) Audit. The Purchaser Agent shall have completed a prefunding audit of the
Receivables as of the Closing Date, the scope and results of which are
satisfactory to the Purchaser Agent and each Purchaser in its sole discretion.

(h) Material Adverse Change. Since December 31, 2008 there shall have been
(i) no material adverse change, individually or in the aggregate, in the
business, financial or other condition of the Parent and its Subsidiaries, taken
as a whole, the industry in which the Originators operate, or the Transferred
Receivables or in the prospects or projections of the Parent and its
Subsidiaries, taken as a whole or of the Seller; (ii) no litigation has
commenced that is reasonably likely to be adversely determined, and if so
determined, would have a material adverse impact on the Parent and its
Subsidiaries, taken as a whole, its or their business or ability to service the
Transferred Receivables, or that would challenge the Transactions contemplated
by the Related Documents; and (iii) no material increase in the liabilities,
liquidated or contingent of the Parent and its Subsidiaries, taken as a whole.

(i) Due Diligence. The Purchaser Agent shall have completed all business, legal
and environmental due diligence, including a collateral field exam, and shall
have been permitted reasonable access to the facilities, personnel, accountants
and records of the Seller, the Parent, the Transferors and the Originators.

Section 3.02. Conditions Precedent to Purchases. No Purchaser shall be obligated
to make any Purchases hereunder (including any Reinvestment Purchase) on any
date if, as of the date thereof:

(a) any representation or warranty of the Seller, the Servicer, the Parent, any
Transferor or any Originator contained herein or in any of the other Related
Documents shall be untrue or incorrect in any material respect as of such date,
either before or after giving effect to the Purchase of Purchaser Interests on
such date and to the application of the proceeds therefrom, except to the extent
that such representation or warranty expressly relates to an earlier date and
except for changes therein expressly permitted by this Agreement;

(b) any event shall have occurred, or would result from the Purchase of
Purchaser Interests on such Purchase Date or from the application of the
proceeds therefrom, that constitutes an Incipient Termination Event or a
Termination Event;

(c) the Facility Termination Date shall have occurred;

(d) either before or after giving effect to such Purchase and to the application
of the proceeds therefrom, the Capital Investment divided by the Investment Base
would exceed 100%;

(e) on or prior to such date, the Seller, any Transferor or the Servicer shall
have failed to deliver any Monthly Report, Weekly Report, Daily Report or
Investment Base Certificate required to be delivered in accordance with
Section 5.02 hereof, or the Sale Agreement or Transfer Agreement and such
failure shall be continuing; or

(f) the Purchaser Agent shall have given written notice to the Seller that it
has determined that any event or condition has occurred that has had, or could
reasonably be expected to have or result in, a Material Adverse Effect.

The delivery by the Seller of a Capital Purchase Request and the acceptance by
the Seller of the funds from such Capital Purchase or any Reinvestment Purchase
on any Purchase Date shall be deemed to constitute, as of any such Purchase
Date, a representation and warranty by the Seller that the conditions in this
Section 3.02 have been satisfied.

 

Receivables Purchase Agreement

 

14



--------------------------------------------------------------------------------

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of the Seller. To induce each
Purchaser to purchase the Purchaser Interests and the Purchaser Agent to take
any action hereunder, the Seller makes the following representations and
warranties to each Purchaser and the Purchaser Agent as of the Closing Date and,
except to the extent provided otherwise below, as of each Purchase Date, each
and all of which shall survive the execution and delivery of this Agreement.

(a) Existence; Compliance with Law. The Seller (i) is a limited liability
company duly formed, validly existing and in good standing under the laws of its
jurisdiction of organization, is a “registered organization” as defined in the
UCC of such jurisdiction and is not organized under the laws of any other
jurisdiction; (ii) is duly qualified to conduct business and is in good standing
in each other jurisdiction where its ownership or lease of property or the
conduct of its business requires such qualification, except where the failure to
be so qualified could not reasonably be expected to have a Material Adverse
Effect; (iii) has the requisite power and authority and the legal right to own,
pledge, mortgage or otherwise encumber and operate its properties, to lease the
property it operates under lease, and to conduct its business, in each case, as
now, heretofore and proposed to be conducted; (iv) has all licenses, permits,
consents or approvals from or by, and has made all filings with, and has given
all notices to, all Governmental Authorities having jurisdiction, to the extent
required for such ownership, operation and conduct, except where the failure to
do any of the foregoing could not reasonably be expected to result in a Material
Adverse Effect; (v) is in compliance with its limited liability company
agreement; and (vi) subject to specific representations set forth herein
regarding ERISA, tax and other laws, is in compliance with all applicable
provisions of law, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

(b) Executive Offices; Collateral Locations; Corporate Names; FEIN. The state of
organization and the organization identification number of the Seller and
current location of the Seller’s chief executive office, the premises within
which any Seller Assets are stored or located, and the locations of its records
concerning the Seller Assets are set forth in Schedule 4.01(b) and the
jurisdiction of its organization has not changed within the past 12 months (or
such shorter time as the Seller has been in existence). In addition, Schedule
4.01(b) lists the federal employer identification number of the Seller.

(c) Power, Authorization, Enforceable Obligations. The execution, delivery and
performance by the Seller of this Agreement and the other Related Documents to
which it is a party, and the creation and perfection of all security interests
and ownership interests provided for herein and therein: (i) are within the
Seller’s limited liability company power; (ii) have been duly authorized by all
necessary or proper actions; (iii) do not contravene any provision of the
Seller’s certificate of formation or limited liability company agreement (iv) do
not violate any law or regulation, or any order or decree of any court or
Governmental Authority; (v) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which the Seller, any Transferor
or any Originator is a party or by which the Seller or any of the property of
the Seller is bound; (vi) do not conflict with or result in the breach or
termination of any material indenture, mortgage, deed of trust, lease, agreement
or other instrument to which any Significant Originator or any Transferor is a
party or by which any Significant Originator or any Transferor or its property
is bound; (vii) do not result in the creation or imposition of any Adverse Claim
upon any of the property of the Seller or the Transferred Receivables of any
Originator or any Transferor; and (viii) do not require the consent or approval
of any Governmental Authority or any other Person, except those which have been
duly obtained, made or complied with prior to the Effective Date as provided in
Section 3.01(b). The exercise by each of the Seller, the Transferors, the
Purchasers or the Purchaser Agent of any of its rights and remedies under any
Related Document to which it is a party do not require the

 

Receivables Purchase Agreement

 

15



--------------------------------------------------------------------------------

consent or approval of any Governmental Authority or any other Person, except
those which will have been duly obtained, made or complied with prior to the
Closing Date as provided in Section 3.01(b). On or prior to the Effective Date,
each of the Related Documents to which the Seller is a party shall have been
duly executed and delivered by the Seller and each such Related Document shall
then constitute a legal, valid and binding obligation of the Seller enforceable
against it in accordance with its terms.

(d) No Litigation. No Litigation is now pending or, to the knowledge of the
Seller, threatened against the Seller that (i) challenges the Seller’s right or
power to enter into or perform any of its obligations under the Related
Documents to which it is a party, or the validity or enforceability of any
Related Document or any action taken thereunder, (ii) seeks to prevent the
transfer, sale, pledge or contribution of any Receivable or the consummation of
any of the transactions contemplated under this Agreement or the other Related
Documents, or (iii) is reasonably likely to be adversely determined and, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect. There is no Litigation pending or, to Seller’s knowledge, threatened
that seeks damages or injunctive relief against, or alleges criminal misconduct
by, the Seller.

(e) Solvency. Both before and after giving effect to (i) the transactions
contemplated by this Agreement and the other Related Documents and (ii) the
payment and accrual of all transaction costs in connection with the foregoing,
the Seller is and will be Solvent.

(f) Material Adverse Effect. Since the date of the Seller’s organization,
(i) the Seller has not incurred any obligations, contingent or non-contingent
liabilities, liabilities for Charges, long-term leases or unusual forward or
long-term commitments, other than in connection with the transaction
contemplated by the Related Documents, (ii) no contract, lease or other
agreement or instrument has been entered into by the Seller or has become
binding upon the Seller’s assets, other than in connection with the Related
Documents, and no law or regulation applicable to the Seller has been adopted
that has had or could reasonably be expected to have a Material Adverse Effect
and (iii) the Seller is not in default and no third party is in default under
any material contract, lease or other agreement or instrument to which the
Seller is a party. Since the date of the Seller’s organization, no event has
occurred with respect to the Seller that alone or together with other events
could reasonably be expected to have a Material Adverse Effect.

(g) Ownership of Property; Liens. None of the properties and assets (including
the Transferred Receivables) of the Seller are subject to any Adverse Claims
other than Permitted Encumbrances not attaching to Transferred Receivables, and
there are no facts, circumstances or conditions known to the Seller that may
result in (i) with respect to the Transferred Receivables, any Adverse Claims
(including Adverse Claims arising under environmental laws) and (ii) with
respect to its other properties and assets, any Adverse Claims (including
Adverse Claims arising under environmental laws) other than Permitted
Encumbrances. The Seller has received all assignments, bills of sale and other
documents, and has duly effected all recordings, filings and other actions
necessary to establish, protect and perfect the Seller’s right, title and
interest in and to the Transferred Receivables and its other properties and
assets. No effective financing statement or other similar instrument are of
record in any filing office listing the Seller, any Transferor or any Originator
as debtor and covering any of the Transferred Receivables or the other Seller
Assets (except with respect to financing statements filed in favor of the
Purchaser Agent hereunder), and the security interest in favor of the Purchaser
as described in Section 7.01 are and will be at all times fully perfected first
priority security interest in and to the Seller Assets.

(h) Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness.
The Seller has no Subsidiaries, and is not engaged in any joint venture or
partnership with any other Person. The Seller has no Investments in any Person
other than Permitted Investments. There are no outstanding rights to purchase or
options, warrants or similar rights or agreements pursuant to which the Seller
may be required to issue, sell, repurchase or redeem some or all of its Stock.
The Seller has no outstanding Debt on the Effective Date.

 

Receivables Purchase Agreement

 

16



--------------------------------------------------------------------------------

(i) Taxes. All material tax returns, reports and statements, including
information returns, required by any Governmental Authority to be filed by the
Seller and all material tax returns, reports and statements, including
information returns, required by any Governmental Authority to be filed by any
Affiliate of the Seller, have in each case been filed with the appropriate
Governmental Authority and all Charges have been paid prior to the date on which
any fine, penalty, interest or late charge may be added thereto for nonpayment
thereof (or any such fine, penalty, interest, late charge or loss has been
paid), excluding Charges or other amounts being contested in accordance with
Section 5.01(e). Proper and accurate amounts have been withheld by the Seller or
such Affiliate from its respective employees for all periods in full and
complete compliance with all applicable federal, state, local and foreign laws
and such withholdings have been timely paid to the respective Governmental
Authorities.

(j) Full Disclosure. All information contained in this Agreement, any Investment
Base Certificate or any of the other Related Documents, or any other written
statement or information furnished by or on behalf of the Seller to any
Purchaser or the Purchaser Agent relating to this Agreement, the Transferred
Receivables or any of the other Related Documents, taken as a whole, is true and
accurate in every material respect, and none of this Agreement, any Investment
Base Certificate or any of the other Related Documents, or any other written
statement or information furnished by or on behalf of the Seller to any
Purchaser or the Purchaser Agent relating to this Agreement or any of the other
Related Documents, taken as a whole, contains any untrue statement of a material
fact or omitted, omits or will omit to state a material fact necessary in order
to make the statements contained herein or therein not misleading in light of
the circumstances in which the same were made. All information contained in this
Agreement, any Investment Base Certificate or any of the other Related
Documents, or any other written statement or information furnished to any
Purchaser or the Purchaser Agent has been prepared in good faith by the
management of the Seller with the exercise of reasonable diligence.

(k) ERISA. The Seller and its ERISA Affiliates are in compliance with ERISA,
except where the failure to so comply, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, and have not
incurred and do not expect to incur any liabilities (except for timely paid
premium payments arising in the ordinary course of business) under Title IV of
ERISA.

(l) Brokers. No broker or finder acting on behalf of the Seller was employed or
utilized in connection with this Agreement or the other Related Documents or the
transactions contemplated hereby or thereby and the Seller has no obligation to
any Person in respect of any finder’s or brokerage fees in connection therewith.

(m) Margin Regulations. The Seller is not engaged in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin security,” as
such terms are defined in Regulation U of the Federal Reserve Board as now and
from time to time hereafter in effect (such securities being referred to herein
as “Margin Stock”). The Seller owns no Margin Stock, and no portion of the
proceeds of the Purchases made hereunder will be used, directly or indirectly,
for the purpose of purchasing or carrying any Margin Stock, for the purpose of
reducing or retiring any Debt that was originally incurred to purchase or carry
any Margin Stock or for any other purpose that might cause any portion of such
proceeds to be considered a “purpose credit” within the meaning of Regulations
T, U or X of the Federal Reserve Board. The Seller will not take or permit to be
taken any action that might cause any Related Document to violate any regulation
of the Federal Reserve Board.

(n) Nonapplicability of Bulk Sales Laws. No transaction contemplated by this
Agreement or any of the Related Documents requires compliance with any bulk
sales act or similar law.

(o) Government Regulation. The Seller is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act.
The Purchases of the Purchasers hereunder, the application of the proceeds

 

Receivables Purchase Agreement

 

17



--------------------------------------------------------------------------------

thereof and the consummation of the transactions contemplated by this Agreement
and the other Related Documents will not violate any provision of any such
statute or any rule, regulation or order issued by the Securities and Exchange
Commission.

(p) Nonconsolidation. The Seller is operated in such a manner that the separate
corporate existence of the Seller, on the one hand, and any member of the Parent
Group, on the other hand, would not be disregarded in the event of the
bankruptcy or insolvency of any member of the Parent Group and, without limiting
the generality of the foregoing:

(i) the Seller is a limited purpose limited liability company whose activities
are restricted in its limited liability company agreement to those activities
expressly permitted hereunder and under the other Related Documents and the
Seller has not engaged, and does not presently engage, in any business or other
activity other than those activities expressly permitted hereunder and under the
other Related Documents, nor has the Seller entered into any agreement other
than this Agreement, the other Related Documents to which it is a party and,
with the prior written consent of the Purchaser Agent, any other agreement
necessary to carry out more effectively the provisions and purposes hereof or
thereof;

(ii) the Seller has duly appointed a board of managers and its business is
managed solely by its own officers and managers, each of whom when acting for
the Seller shall be acting solely in his or her capacity as an officer or
manager of the Seller and not as an officer, manager, employee or agent of any
member of the Parent Group;

(iii) (A) Seller shall compensate all employees (if any), consultants and agents
directly or indirectly through reimbursement of the Parent, from its own funds,
for services provided to the Seller by such employees (if any), consultants and
agents and, to the extent any employee (if any), consultant or agent of the
Seller is also an employee, consultant or agent of such member of the Parent
Group on a basis which reflects the respective services rendered to the Seller
and such member of the Parent Group and (B) Seller shall not have any employees;

(iv) Seller shall pay its own incidental administrative costs and expenses from
its own funds, and shall allocate all other shared overhead expenses (including,
without limitation, telephone and other utility charges, the services of shared
consultants and agents, and reasonable legal and auditing expenses) which are
not reflected in the Servicing Fee, and other items of cost and expense shared
between the Seller and the Servicer, on the basis of actual use to the extent
practicable and, to the extent such allocation is not practicable, on a basis
reasonably related to actual use or the value of services rendered; except as
otherwise expressly permitted hereunder, under the other Related Documents and
under the Seller’s organizational documents, no member of the Parent Group
(A) pays the Seller’s expenses, (B) guarantees the Seller’s obligations, or
(C) advances funds to the Seller for the payment of expenses or otherwise;

(v) other than the purchase and acceptance through capital contribution of
Transferred Receivables pursuant to the Transfer Agreement, the payment of
distributions and the return of capital to its members, the payment of Servicing
Fees to the Servicer under the Transfer Agreement, the Seller engages and has
engaged in no intercorporate transactions with any member of the Parent Group;

(vi) the Seller maintains records and books of account separate from that of
each member of the Parent Group, holds regular meetings of its board of managers
and otherwise observes corporate formalities;

(vii) (A) the financial statements (other than consolidated financial
statements) and books and records of the Seller and each member of the Parent
Group reflect the separate existence of the Seller and (B) the consolidated
financial statements of the Parent Group shall contain disclosure to the effect
that the Seller’s assets are not available to the creditors of any member of the
Parent Group

 

Receivables Purchase Agreement

 

18



--------------------------------------------------------------------------------

(viii) (A) the Seller maintains its assets separately from the assets of each
member of the Parent Group (including through the maintenance of separate bank
accounts and except for any Records to the extent necessary to assist the
Servicer in connection with the servicing of the Transferred Receivables),
(B) the Seller’s funds (including all money, checks and other cash proceeds) and
assets, and records relating thereto, have not been and are not commingled with
those of any member of the Parent Group and (C) the separate creditors of the
Seller will be entitled, on the winding-up of the Seller, to be satisfied out of
the Seller’s assets prior to any value in the Seller becoming available to the
Member;

(ix) all business correspondence and other communications of the Seller are
conducted in the Seller’s own name;

(x) the Seller shall respond to any inquiries with respect to ownership of a
Transferred Receivable by stating that such Transferred Receivable has been
sold, and assigned to the Purchaser Agent for the benefit of the Purchasers;

(xi) the Seller does not act as agent for any member of the Parent Group, but
instead presents itself to the public as a legal entity separate from each such
member and independently engaged in the business of purchasing and financing
Receivables;

(xii) the Seller maintains at least one independent manager who (A) is not a
Stockholder, director, officer, employee or associate, or any relative of the
foregoing, of any member of the Parent Group (other than the Seller or any
Transferor), all as provided in its certificate of incorporation, (B) has
(1) prior experience as an independent manager for an entity whose
organizational documents required the unanimous consent of all independent
managers thereof before such corporation could consent to the institution of
bankruptcy or insolvency proceedings against it or could file a petition seeking
relief under any applicable federal or state law relating to bankruptcy and
(2) at least three years of employment experience with one or more entities that
provide, in the ordinary course of their respective businesses, advisory,
management, independent manager services or placement services to issuers of
securitization or structured finance instruments, agreements or securities, and
(C) is otherwise acceptable to the Purchaser Agent, and the retention
arrangement with such independent managers requires them to consider the
interest of Seller;

(xiii) the limited liability company agreement of the Seller requires the
affirmative vote of each independent manager before a voluntary petition under
Section 301 of the Bankruptcy Code may be filed by the Seller;

(xiv) Seller shall maintain (1) correct and complete books and records of
account and (2) minutes of the meetings and other proceedings of its members and
board of managers;

(xv) Seller shall not hold out its credit as being available to satisfy
obligations of others;

(xvi) Seller shall not acquire obligations or Stock of any member of the Parent
Group;

(xvii) Seller shall correct any known misunderstanding regarding its separate
identity; and

(xviii) Seller shall maintain adequate capital in light of its contemplated
business operations.

(q) Deposit and Disbursement Accounts. Schedule 4.01(q) lists all banks and
other financial institutions at which the Seller maintains deposit or other bank
accounts as of the Closing Date, including any Account, and such schedule
correctly identifies the name, address and telephone number of each depository,
the name in which the account is held, a description of the purpose of the
account, and the complete account number therefor. Each Account constitutes a
deposit account within the meaning of the applicable UCC. On or before the
Account Control Date, the Seller (or the Servicer on its behalf) has delivered
to the Purchaser Agent a fully executed agreement pursuant to which the
Collection Account Bank has agreed to comply with all instructions originated by
the Purchaser Agent directing the disposition of funds in the Accounts without
further consent by the Seller, the Servicer, any Transferor or any Originator.
No Account is in the

 

Receivables Purchase Agreement

 

19



--------------------------------------------------------------------------------

name of any person other than the Seller or the Purchaser Agent, and the Seller
has not consented to any Bank following the instructions of any Person other
than the Purchaser Agent. Accordingly, on and after the Account Control Date the
Purchaser Agent has a first priority perfected security interest in each
Account, and all funds on deposit therein.

(r) Transferred Receivables.

(i) Transfers. Each Transferred Receivable was (i) purchased by or contributed
to the Seller on the relevant Transfer Date pursuant to the Transfer Agreement
and (ii) purchased by or contributed to the applicable Transferor on the
relevant Transfer Date pursuant to the Sale Agreement.

(ii) Eligibility. Each Transferred Receivable designated as an Eligible
Receivable in each Investment Base Certificate, Monthly Report, Weekly Report or
Daily Report, as the case may be, constitutes an Eligible Receivable as of the
date specified in such Investment Base Certificate, Monthly Report, Weekly
Report or Daily Report, as applicable.

(iii) No Material Adverse Effect. The Seller has no actual knowledge of any fact
(including any defaults by the Obligor thereunder on any other Receivable) that
cause it to expect that any payments on any Transferred Receivable designated as
an Eligible Receivable in any Investment Base Certificate, Monthly Report,
Weekly Report or Daily Report, as applicable, will not be paid in full when due
or that has caused it to expect any material adverse effect on any such
Transferred Receivable.

(iv) Nonavoidability of Transfers. The Seller shall (A) have received each
Contributed Receivable as a contribution to the capital of the Seller by the
applicable Transferor as a member of the Seller and (B) have purchased each Sold
Receivable from the applicable Transferor for cash consideration, in each case
in an amount that constitutes fair consideration and reasonably equivalent value
therefor. Each Transferor shall have purchased each Sold Receivable from the
applicable Originator for cash consideration pursuant to Section 2.01 of the
Sale Agreement, or shall have received each Contributed Receivable as a
contribution to the capital of such Transferor, in each case in an amount that
constitutes fair consideration and reasonably equivalent value therefor. No Sale
has been made for or on account of an antecedent debt owed by any Transferor to
the Seller or owed by any Originator to any Transferor, and no such Sale is or
may be avoidable or subject to avoidance under any bankruptcy laws, rules or
regulations.

(s) Assignment of Interest in Related Documents. The Seller’s interests in, to
and under the Transfer Agreement have been assigned by the Seller to the
Purchaser Agent (for the benefit of itself and the Purchasers). No license or
approval is required for the Purchaser Agent’s or any Successor Servicer’s use
of any programs used by the Servicer in the servicing of the Transferred
Receivables other than those which have been obtained and which remain in full
force and effect.

(t) Notices to Obligors. Each Obligor of Transferred Receivables arising on and
after the Account Control Date has been notified, in each invoice sent to such
Obligor with respect to such Receivable, that all payments with respect to such
Receivables are to be made by remitting payment to a Lockbox or a Collection
Account.

(u) Representations and Warranties in Other Related Documents. Each of the
representations and warranties of the Seller contained in the Related Documents
(other than this Agreement) is true and correct in all respects and the Seller
hereby makes each such representation and warranty to, and for the benefit of,
the Purchasers and the Purchaser Agent as if the same were set forth in full
herein.

(v) Supplementary Representations.

(i) Receivables; Accounts. (A) Each Transferred Receivable constitutes an
“account” within the meaning of the applicable UCC, and (B) each Account
constitutes a “deposit account” within the meaning of the applicable UCC.

 

Receivables Purchase Agreement

 

20



--------------------------------------------------------------------------------

(ii) Creation of Security Interest. The Seller owns and has good and marketable
title to the Transferred Receivables, Accounts and Lockboxes, free and clear of
any Adverse Claim (other than in favor of the Purchaser Agent for the benefit of
the Purchasers). This Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Transferred Receivables, Accounts and
Lockboxes in favor of the Purchaser Agent (on behalf of itself and the other
Specified Parties), which security interest is prior to all other Adverse Claims
and is enforceable as such as against any creditors of and purchasers from the
Seller.

(iii) Perfection. On or prior to the Effective Date: (A) the Seller has caused
the filing of all appropriate financing statements in the proper filing office
in the appropriate jurisdictions under applicable law and entered into Account
Agreements in order to perfect the sale of the Transferred Receivables (i) from
the Originators to the Transferors pursuant to the Sale Agreement and (ii) from
the Transferors to the Seller pursuant to the Transfer Agreement, and the
security interest in favor of the Purchaser Agent (on behalf of itself and the
other Specified Parties) in the Transferred Receivables hereunder; and (B) with
respect to each Account, the Seller has delivered to the Purchaser Agent (on
behalf of itself and the other Specified Parties), a fully executed Account
Agreement pursuant to which the applicable Bank has agreed to comply with all
instructions given by the Purchaser Agent with respect to all funds on deposit
in the Accounts and the related Lockboxes, without further consent by the
Seller, the Servicer or any Originator.

(iv) Priority. (A) Other than (1) the Transfer of the Transferred Receivables by
the Transferors to the Seller pursuant to the Transfer Agreement, (2) the
Transfer of the Transferred Receivables by the Originators to the Transferors
pursuant to the Sale Agreement and (3) the security interest in favor of the
Purchaser Agent (on behalf of itself and the other Specified Parties) in the
Transferred Receivables, the Accounts and the Lockboxes hereunder, neither the
Seller, nor any Transferor or Originator has pledged, assigned, sold, conveyed,
or otherwise granted a security interest in any of such Receivables, the
Accounts and the Lockboxes to any other Person. (B) Neither the Seller, nor any
Transferor or Originator has authorized, or is aware of, any filing of any
financing statement against the Seller, any Transferor or any Originator that
include a description of collateral covering the Transferred Receivables or all
other assets assigned by Seller to the Purchaser Agent (on behalf of itself and
the other Specified Parties) pursuant to the Related Documents, other than any
financing statement filed pursuant to the Sale Agreement, the Transfer Agreement
and this Agreement or financing statements that have been validly terminated (or
amended to exclude such property from the covered collateral) on or prior to the
date hereof. (C) The Seller is not aware of any judgment, ERISA or tax lien
filings against either the Seller, any Transferor or any Originator. (D) None of
the Accounts or Lockboxes is in the name of any Person other than the Seller or
the Purchaser Agent. Neither the Seller, the Servicer, any Transferor or any
Originator has consented to any Bank complying with instructions of any person
other than the Purchaser Agent.

(v) Survival of Supplemental Representations. Notwithstanding any other
provision of this Agreement or any other Related Document, the representations
contained in this Section 4.01 shall be continuing, and remain in full force and
effect until the Termination Date.

ARTICLE V.

GENERAL COVENANTS OF THE SELLER

Section 5.01. Affirmative Covenants of the Seller. The Seller covenants and
agrees that from and after the Effective Date and until the Termination Date:

(a) Compliance with Agreements and Applicable Laws. The Seller shall (i) perform
each of its obligations under this Agreement and the other Related Documents and
(ii) comply with all federal, state

 

Receivables Purchase Agreement

 

21



--------------------------------------------------------------------------------

and local laws and regulations applicable to it and the Transferred Receivables,
including, to the extent applicable, those relating to truth in lending, retail
installment sales, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices, privacy, licensing, taxation, ERISA
and labor matters and environmental laws and environmental permits except,
solely with respect to this clause (ii), where the failure to so comply could
not reasonably be expected to have a Material Adverse Effect.

(b) Maintenance of Existence and Conduct of Business. The Seller shall: (i) do
or cause to be done all things necessary to preserve and keep in full force and
effect its limited liability company existence and its rights and franchises;
(ii) continue to conduct its business substantially as now conducted or as
otherwise permitted hereunder and in accordance with (1) the terms of its
certificate of formation and limited liability company agreement,
(2) Section 4.01(p) and (3) the assumptions set forth in each opinion letter of
Weil, Gotshal & Manges LLP or other outside counsel to the Seller delivered
pursuant to the Schedule of Documents with respect to issues of substantive
consolidation and true sale; (iii) at all times maintain, preserve and protect
all of its assets and properties which are necessary in the conduct of its
business, and keep the same in good repair, working order and condition in all
material respects (taking into consideration ordinary wear and tear) and from
time to time make, or cause to be made, all necessary or appropriate repairs,
replacements and improvements thereto consistent with industry practices;
(iv) at all times maintain all licenses, permits, charters and registrations
required for the conduct of its business, except to the extent that a failure to
maintain any of the same could not reasonably be expected to result in a
Material Adverse Effect; and (v) transact business only in the name of Univision
Receivables Co., LLC.

(c) Deposit of Collections. The Seller shall, with respect to all Collections it
may receive from any Obligor of any Transferred Receivable either (i) deposit or
cause such Collections to be deposited promptly into a Collection Account or
(ii) scan any items of payment representing Collections for deposit into a
Collection Account or mail such items of payment to the Lockbox, in either case
no later than the first Business Day after receipt of any such Collections.

(d) Use of Proceeds. The Seller shall utilize the proceeds of the Purchases made
hereunder solely for (i) the repayment of any obligations of the Seller
hereunder, (ii) the purchase of Transferred Receivables from the Transferors
pursuant to the Transfer Agreement, (iii) the payment of distributions to the
Transferors, and (iv) the payment of administrative fees or Servicing Fees or
expenses to the Servicer or routine administrative or operating expenses, in
each case only as expressly permitted by and in accordance with the terms of
this Agreement and the other Related Documents.

(e) Payment and Performance of Charges and other Obligations.

(i) Subject to Section 5.01(e)(ii), the Seller shall pay, perform and discharge
or cause to be paid, performed and discharged promptly all charges and claims
payable by it, including (A) Charges imposed upon it, its income and profits, or
any of its property (real, personal or mixed) and all Charges with respect to
tax, social security and unemployment withholding with respect to its employees,
and (B) lawful claims for labor, materials, supplies and services or otherwise
before any thereof shall become past due.

(ii) The Seller may in good faith contest, by appropriate proceedings, the
validity or amount of any charges or claims described in Section 5.01(e)(i);
provided, that (A) adequate reserves with respect to such contest are maintained
on the books of the Seller, in accordance with GAAP, (B) such contest is
maintained and prosecuted continuously and with diligence, (C) none of the
Seller Assets becomes subject to forfeiture or loss as a result of such contest,
(D) no Lien shall be imposed to secure payment of such charges or claims other
than inchoate tax liens and (E) the Seller reasonably believes that failure to
pay or to discharge such claims or charges could not reasonably be expected to
have or result in a Material Adverse Effect.

(f) ERISA. The Seller shall give the Purchaser Agent prompt written notice of
any event that (i) could reasonably be expected to result in the imposition of a
Lien on any Seller Assets under Section 412 or 430

 

Receivables Purchase Agreement

 

22



--------------------------------------------------------------------------------

of the IRC or Section 302, 303 or 4068 of ERISA, or (ii) could reasonably be
expected to result in the incurrence by Seller or its ERISA Affiliates of any
liabilities under Title IV of ERISA (other than timely paid premium payments
arising in the ordinary course of business).

(g) Seller to Maintain Perfection and Priority. In order to evidence the
interests of the Purchaser Agent and the Purchasers under this Agreement, the
Seller shall, from time to time take such action, or execute and deliver such
instruments necessary or advisable (including, such actions as are requested by
the Purchaser Agent) to maintain and perfect, as a first-priority interest, the
Purchaser Agent’s (on behalf of itself and the other Specified Parties) security
interest in the Transferred Receivables and all other assets assigned to the
Purchaser Agent (on behalf of itself and the other Specified Parties) pursuant
to the Related Documents. The Seller shall, from time to time and within the
time limits established by law, prepare and present to the Purchaser Agent upon
request for the Purchaser Agent’s authorization and approval all financing
statements, amendments, continuations or initial financing statements in lieu of
a continuation statement in the, or other filings necessary to continue,
maintain and perfect the Purchaser Agent’s (on behalf of itself and the other
Specified Parties) security interest in the Transferred Receivables and all
other assets assigned to the Purchaser Agent (on behalf of itself and the other
Specified Parties) pursuant to the Related Documents as a first-priority
interest. The Seller hereby authorizes the Purchaser Agent to file such
financing statements under the UCC. Notwithstanding anything else in the Related
Documents to the contrary, neither the Seller, the Servicer, any Transferor nor
any Originator, shall have any authority to file a termination, partial
termination, release, partial release or any amendment that deletes the name of
a debtor or excludes property described in any such financing statements,
without the prior written consent of the Purchaser Agent.

(h) Post Closing Deliveries. The Seller shall (i) on or before the Account
Control Date, enter into (x) a Collection Account Agreement with the Collection
Account Bank covering all of the Collection Accounts and (y) a Lockbox Control
Agreement with the Lockbox Processor covering all of the Lockboxes, in each case
that is satisfactory in all respects to the Purchaser Agent and the
Administrative Agent, (ii) on or before the Account Control Date, deliver an
opinion of counsel in form and substance acceptable to the Purchaser Agent and
the Administrative Agent covering among other things, due authorization,
enforceability of the Collection Account Agreements and the Lockbox Control
Agreement and the creation and perfection of a security interest in the
Collection Accounts, (iii) on or before April 3, 2009, file, or obtain the
authorization from Deutsche Bank AG, New York Branch, as First-Lien Collateral
Agent, for the Purchaser Agent to file, UCC-3 amendments in form and substance
satisfactory to the Purchaser Agent with respect to financing statements filed
in such First-Lien Collateral Agent’s favor against each of the Originators to
exclude from the collateral covered by such financing statements the assets sold
by such Originator pursuant to the Sale Agreement, (iv) on or before April 10,
2009, file, or obtain the authorization from Deutsche Bank AG, New York Branch,
as Second-Lien Collateral Agent, for the Purchaser Agent to file, UCC-3
termination statements with respect to financing statements filed in such
Second-Lien Collateral Agent’s favor, and (v) on or before April 10, 2009, enter
into a definitive master service agreement with the Lockbox Processor governing
the lockbox processing service with respect to the Lockbox that is in form and
substance acceptable to the Purchaser Agent and the Administrative Agent.

Section 5.02. Reporting Requirements of the Seller. The Seller hereby agrees
that from and after the Effective Date until the Termination Date, it shall
furnish or cause to be furnished to the Purchaser Agent and the Purchasers:

(a) The financial statements, notices, reports and other information at the
times, to the Persons and in the manner set forth in Annex 5.02(a).

(b) At the same time each Monthly Report, Weekly Report or Daily Report, as
applicable, is required to be delivered pursuant to the terms of clause (a) of
Annex 5.02(a), a completed certificate in the form attached hereto as Exhibit
5.02(b) (each, a “Investment Base Certificate”), provided, that if (i) an
Incipient Termination Event or a Termination Event shall have occurred and be
continuing or (ii) the Purchaser

 

Receivables Purchase Agreement

 

23



--------------------------------------------------------------------------------

Agent, in good faith, believes that an Incipient Termination Event or a
Termination Event is imminent or deems the Purchasers’ rights or interests in
the Transferred Receivables or the Seller Assets insecure, then such Investment
Base Certificates shall be delivered daily; and each Investment Base Certificate
shall be prepared by the Seller or the Servicer as of the last day of the
previous month or week, in the event Investment Base Certificates are required
to be delivered on a monthly or weekly basis, and as of the close of business on
the previous Business Day, in the event Investment Base Certificates are
required to be delivered on each Business Day.

(c) Such other reports, statements and reconciliations with respect to the
Investment Base or Seller Assets as any Purchaser or the Purchaser Agent shall
from time to time request in its reasonable discretion.

Section 5.03. Negative Covenants of the Seller. The Seller covenants and agrees
that, without the prior written consent of the Requisite Purchasers (except in
the case of the covenants in subsections (c) and (d) below which shall require
only the consent of the Purchaser Agent) and the Purchaser Agent, from and after
the Effective Date until the Termination Date:

(a) Sale of Stock and Assets. The Seller shall not sell, transfer, convey,
assign or otherwise dispose of, or assign any right to receive income in respect
of, any of its properties or other assets or any of its capital Stock (whether
in a public or a private offering or otherwise), any Transferred Receivable or
Contract therefor or any of its rights with respect to any Lockbox, any
Collection Account, the Agent Account or any other deposit account in which any
Collections of any Transferred Receivable are deposited except as otherwise
expressly permitted by this Agreement or any of the other Related Documents.

(b) Liens. The Seller shall not create, incur, assume or permit to exist (i) any
Adverse Claim on or with respect to its Transferred Receivables or (ii) any
Adverse Claim on or with respect to its other properties or assets (whether now
owned or hereafter acquired) except for Permitted Encumbrances. In addition, the
Seller shall not become a party to any agreement, note, indenture or instrument
or take any other action that would prohibit the creation of a Lien on any of
its properties or other assets in favor of the Purchasers as additional
collateral for the Seller Obligations, except as otherwise expressly permitted
by this Agreement or any of the other Related Documents.

(c) Modifications of Receivables or Credit and Collection Policies. The Seller
shall not, without the prior written consent of the Purchaser Agent, (i) extend,
amend, forgive, discharge, compromise, waive, cancel or otherwise modify the
terms of any Transferred Receivable, provided that the Seller may authorize the
Servicer to take such actions as are expressly permitted by the terms of the
Sale Agreement, the Transfer Agreement and the Credit and Collection Policies
(it being understood that any Receivables which cease to be Eligible Receivables
after giving effect to any such action shall be not included in the calculation
of the Investment Base), or (ii) amend, modify or waive any term or provision of
the Credit and Collection Policies.

(d) Changes in Instructions to Obligors. The Seller shall not make any change in
its instructions to Obligors regarding the deposit of Collections with respect
to the Transferred Receivables, except to the extent the Purchaser Agent directs
the Seller to change such instructions to Obligors or the Purchaser Agent
consents in writing to such change.

(e) Capital Structure and Business. The Seller shall not (i) make any changes in
any of its business objectives, purposes or operations, (ii) make any change in
its capital structure, including the issuance of any Stock, warrants or other
securities convertible into Stock or any revision of the terms of its
outstanding shares of Stock, (iii) amend, waive or modify any term or provision
of its certificate of formation or limited liability company agreement,
(iv) make any change to its name indicated on the public records of its
jurisdiction of organization or (v) change its jurisdiction of organization. The
Seller shall not engage in any business other than as provided in its
certificate of formation, limited liability company agreement and the Related
Documents.

 

Receivables Purchase Agreement

 

24



--------------------------------------------------------------------------------

(f) Mergers, Subsidiaries, Etc. The Seller shall not directly or indirectly, by
operation of law or otherwise, (i) form or acquire any Subsidiary, or (ii) merge
with, consolidate with, acquire all or substantially all of the assets or
capital Stock of, or otherwise combine with or acquire, any Person.

(g) Sale Treatment. The Seller (i) will not, and will not permit any Originator
or any Transferor to, account for (other than for tax purposes), or otherwise
treat, the transactions contemplated by the Sale Agreement and the Transfer
Agreement in any manner other than (A) with respect to each Sale of each Sold
Receivable effected pursuant to the Sale Agreement or the Transfer Agreement as
a true sale and absolute assignment of the title to and sole record and
beneficial ownership interest of Receivables by each Transferor to the Seller,
or by such Originator to the applicable Transferor, as applicable and (B) with
respect to each contribution of Contributed Receivables under the Sale Agreement
or the Transfer Agreement, as an increase in the capital of the applicable
Transferor, or the Seller, as applicable, and (ii) will not account for (other
than for tax purposes) or otherwise treat the transactions contemplated hereby
in any manner other than as a sale of Transferred Receivables by the Seller to
the Purchasers. In addition, the Seller shall, and shall cause each Originator
and each Transferor to, disclose (in a footnote or otherwise) in all of its
financial statements (including any such financial statements consolidated with
any other Persons’ financial statements) the existence and nature of the
transaction contemplated hereby and by the Sale Agreement and the Transfer
Agreement, as applicable, and the interest of each Transferor (in the case of
any Originator’s financial statements), the interest of the Seller (in the case
of any Transferor’s financial statements) and the interest of the Purchasers (in
the case of the Seller’s financial statements) in the Receivables and Seller
Assets. The Seller, the Purchaser and the Purchaser Agent will treat the
Purchases made hereunder as indebtedness for United States federal tax purposes.

(h) Restricted Payments. The Seller shall not enter into any lending transaction
with any other Person. The Seller shall not at any time (i) advance credit to
any Person or (ii) declare any distributions, repurchase any Stock, return any
capital, or make any other payment or distribution of cash or other property or
assets in respect of the Seller’s outstanding Stock if, after giving effect to
any such advance or distribution, a Purchase Excess, Incipient Termination Event
or Termination Event would exist or otherwise result therefrom.

(i) Indebtedness. The Seller shall not create, incur, assume or permit to exist
any Debt, except (i) Debt of the Seller to any Affected Party, Indemnified
Person, the Servicer or any other Person expressly permitted by this Agreement
or any other Related Document, (ii) deferred taxes, and (iii) endorser liability
in connection with the endorsement of negotiable instruments for deposit or
collection in the ordinary course of business.

(j) Prohibited Transactions. The Seller shall not enter into, or be a party to,
any transaction with any Person except as expressly permitted hereunder or under
any other Related Document.

(k) Investments. Except as otherwise expressly permitted hereunder or under the
other Related Documents, the Seller shall not make any investment in, or make or
accrue loans or advances of money to, any Person, including the Parent, any
Transferor, any manager, officer or employee of the Seller, the Parent, any
Transferor or any of the Parent’s other Subsidiaries, through the direct or
indirect lending of money, holding of securities or otherwise, except with
respect to Transferred Receivables and Permitted Investments.

(l) Commingling. The Seller shall not deposit, and shall use commercially
reasonable efforts to prevent the deposit by others of, funds that do not
constitute Collections of Transferred Receivables into the Collection Accounts.
If funds that are not Collections are deposited into a Collection Account, the
Seller shall, or shall cause the Servicer to notify the Purchaser Agent in
writing promptly upon discovery thereof, and, the Purchaser Agent shall promptly
remit (or direct the Collection Account Bank to remit) any such amounts that are
not Collections to the applicable Transferor, the applicable Originator or other
Person designated in such notice.

 

Receivables Purchase Agreement

 

25



--------------------------------------------------------------------------------

(m) ERISA. The Seller shall give the Purchaser Agent prompt written notice of
any event that (i) could reasonably be expected to result in the imposition of a
Lien on any Seller Assets under Section 412 or 430 of the IRC or Section 302,
303 or 4068 of ERISA, or (ii) could reasonably be expected to result in the
incurrence by Seller or its ERISA Affiliates of any liabilities under Title IV
of ERISA (other than timely paid premium payments arising in the ordinary course
of business).

(n) Related Documents. The Seller shall not amend, modify or waive any term or
provision of any Related Document without the prior written consent of the
Purchaser Agent and, unless such amendment, modification or waiver is made to
cure any ambiguity, omission, mistake, defect or inconsistency, the Requisite
Purchasers.

(o) Board Policies. The Seller shall not modify the terms of any policy or
resolutions of its board of managers if such modification could reasonably be
expected to have or result in a Material Adverse Effect.

Section 5.04. Breach of Representations, Warranties or Covenants. Upon discovery
by any Purchaser Agent of any breach of representation, warranty or covenant
described in Section 4.01(g), 4.01(r), 4.01(t), 4.01(v), 5.01(c), 5.01(g),
5.03(a), 5.03(b), 5.03(c), 5.03(d), 5.03(g) and 5.03(l) by the Seller with
respect to any Transferred Receivable, the Purchaser Agent shall give prompt
written notice thereof to the other parties hereto. The Seller shall, if
requested by such notice from the Purchaser Agent, on the first Business Day
following receipt of such notice, either (a) repurchase the affected Transferred
Receivable from the Purchasers for cash remitted to a Collection Account or
(b) transfer ownership of a new Eligible Receivable or new Eligible Receivables
to the Purchasers on such Business Day, in each case, in an amount equal to the
Billed Amount of such affected Transferred Receivable minus the Collections
received in respect thereof (the “Rejected Amount”). Seller shall, or shall
cause the Servicer to, ensure that no Collections or other proceeds with respect
to a Transferred Receivable so reconveyed to it are paid or deposited into a
Collection Account.

ARTICLE VI.

ACCOUNTS

Section 6.01. Establishment of Lockboxes, Lockbox Processing & Accounts.

(a) Lockboxes and Processing.

(i) The Seller shall establish on or before the Account Control Date with one or
more Lockbox Processors one or more Lockboxes subject, in each case, to a fully
executed Lockbox Control Agreement. The Seller agrees that the Purchaser Agent
shall have exclusive dominion and control of each Lockbox and all monies,
instruments and other property from time to time remitted thereto and the
Purchaser Agent shall have the exclusive right to direct the Lockbox Processor
with respect thereto. The Seller shall not make or cause to be made, or have any
ability to make or cause to be made, any withdrawals from any Lockbox or to
direct the Lockbox Processor with respect the Lockbox or the monies, instruments
and other property from time to time remitted thereto.

(ii) The Seller (or the Servicer on Seller’s behalf) shall instruct all Obligors
of Transferred Receivables arising on and after the Account Control Date, and
shall use reasonable efforts to instruct all Obligors of Transferred Receivables
existing as of the Account Control Date, to make payments in respect thereof
only (A) by check or money order mailed to one or more lockboxes or post office
boxes under the control of the Purchaser Agent (each a “Lockbox” and
collectively the “Lockboxes”) or (B) by wire transfer or moneygram directly to a
Collection Account. The Seller (or the Servicer on the Seller’s behalf) has
instructed all Lockbox Processors to deposit all items sent to a Lockbox
directly into a Collection Account. Schedule 4.01(q) lists all Lockboxes and
such schedule correctly identifies (1) with respect to each Lockbox, the lockbox
number and address thereof and (2) the related Lockbox

 

Receivables Purchase Agreement

 

26



--------------------------------------------------------------------------------

Processor. The Lockbox Processor shall endorse, to the extent necessary, all
checks or other instruments received in any Lockbox so that the same can be
deposited in a Collection Account in the form so received (with all necessary
endorsements), on the first Business Day after the date of receipt thereof. In
addition, the Seller shall, with respect to all cash, checks, money orders or
other proceeds of Transferred Receivables or Seller Assets received by it other
than in a Lockbox (including without limitation, during the period from the
Closing Date through the Account Control Date), either (i) deposit or cause to
be deposited such Collections in the form so received (with all necessary
endorsements), into a Collection Account or (ii) scan any items of payment
representing Collections for deposit into a Collection Account or mail such
items of payment to the Lockbox, in either case not later than the close of
business on the first Business Day following the date of receipt thereof, and
until so deposited all such items or other proceeds shall be held in trust for
the benefit of the Purchaser Agent. The Seller shall not make and shall not
permit the Servicer to make any deposits into a Lockbox or a Collection Account
except in accordance with the terms of this Agreement or any other Related
Document.

(iii) If, for any reason, a Lockbox Control Agreement terminates or any Lockbox
Processor fails to comply with its obligations under the Lockbox Control
Agreement to which it is a party, then the Seller shall promptly notify all
Obligors of Transferred Receivables who had previously been instructed to make
payments to a Lockbox maintained by any such Lockbox Processor to make all
future payments to a new Lockbox in accordance with this Section 6.01(a)(iii).
The Seller shall not close any Lockbox unless it shall have (A) received the
prior written consent of the Purchaser Agent, (B) established a new post office
box through the same Lockbox Processor or with a new lockbox processor
satisfactory to the Purchaser Agent, (C) entered into an agreement covering such
new post office box and processing services with such Lockbox Processor or with
such new lockbox processor substantially in the form of the predecessor Lockbox
Control Agreement or that is satisfactory in all respects to the Purchaser Agent
(whereupon, for all purposes of this Agreement and the other Related Documents,
such new post office box shall become a Lockbox, such new agreement shall become
a Lockbox Control Agreement and any new lockbox processor shall become a Lockbox
Processor), and (D) taken all such action as the Purchaser Agent shall
reasonably require to perfect a first priority security interest in such new
Lockbox in favor of the Purchaser Agent under Section 7.01 of this Agreement.
Except as permitted by this Section 6.01(a), the Seller shall not, and shall not
permit the Servicer to, open any new Lockbox without the prior written consent
of the Purchaser Agent.

(b) Collection Accounts.

(i) On or before the Account Control Date, the Seller has established the
Collection Accounts subject to a fully executed Collection Account Agreement.
The Seller agrees that the Purchaser Agent shall have exclusive dominion and
control of each Collection Account and all monies, instruments and other
property from time to time on deposit therein.

(ii) The Seller (or the Servicer on Seller’s behalf) shall cause all Lockbox
Processors on a daily basis to process all funds and items of payment received
in each Lockbox to be automatically deposited in or credited to a Collection
Account. The Collection Account Bank has been instructed by the Seller and the
Servicer to automatically transfer all collected and available funds on deposit
in any Intermediate Collection Account to the Concentration Collection Account
and all collected and available funds on deposit in the Concentration Collection
Account from the Concentration Collection Account to the Agent Account, in each
case on a daily basis.

(iii) If, for any reason, the Collection Account Agreement relating to a
Collection Account terminates or the Collection Account Bank fails to comply
with its obligations under such Collection Account Agreement, then the Seller
shall promptly notify the Purchaser Agent thereof and the Seller, the Servicer
or the Purchaser Agent, as the case may be, shall instruct all Obligors who had
previously

 

Receivables Purchase Agreement

 

27



--------------------------------------------------------------------------------

been instructed to make wire payments to a Collection Account maintained at any
such Collection Account Bank to make all future payments to a new Collection
Account in accordance with this Section 6.01(b)(iii). The Seller shall not close
any Collection Account unless it shall have (A) received the prior written
consent of the Purchaser Agent, (B) established a new account with the same
Collection Account Bank or with a new depositary institution satisfactory to the
Purchaser Agent, (C) entered into an agreement covering such new account with
such Collection Account Bank or with such new depositary institution
substantially in the form of the Collection Account Agreement or that is
satisfactory in all respects to the Purchaser Agent (whereupon, for all purposes
of this Agreement and the other Related Documents, such new account shall become
a Collection Account, such new agreement shall become a Collection Account
Agreement and any new depositary institution shall become the Collection Account
Bank), and (D) taken all such action as the Purchaser Agent shall reasonably
require to perfect a first priority security interest in such new Collection
Account to the Purchaser under Section 7.01 of this Agreement. Except as
permitted by this Section 6.01(b), the Seller shall not, and shall not permit
the Servicer to open a new Collection Account without the prior written consent
of the Purchaser Agent and the Seller having entered into an agreement covering
such new account with the Collection Account Bank or with a new depositary
institution substantially in the form of the Collection Account Agreement or
that is satisfactory in all respects to the Purchaser Agent (whereupon, for all
purposes of this Agreement and the other Related Documents, such new account
shall become a Collection Account, such new agreement shall become a Collection
Account Agreement and any new depositary institution shall become the Collection
Account Bank).

(c) Agent Account.

(i) The Purchaser Agent has established and shall maintain the Agent Account
with Deutsche Bank Trust Company Americas (the “Depositary”). The Agent Account
shall be registered in the name of the Purchaser Agent and the Purchaser Agent
shall, subject to the terms of this Agreement, have exclusive dominion and
control thereof and of all monies, instruments and other property from time to
time on deposit therein.

(ii) The Purchasers and the Purchaser Agent may deposit into the Agent Account
from time to time all monies, instruments and other property received by any of
them as proceeds of the Transferred Receivables.

(iii) If, for any reason, the Depositary wishes to resign as depositary of the
Agent Account or fails to carry out the instructions of the Purchaser Agent,
then the Purchaser Agent shall promptly notify the Purchasers. Neither the
Purchasers nor the Purchaser Agent shall close the Agent Account unless (A) a
new deposit account has been established with a new depositary institution,
(B) the Purchasers and the Purchaser Agent have entered into an agreement
covering such new account with such new depositary institution satisfactory in
all respects to the Purchaser Agent (whereupon such new account shall become the
Agent Account and such new depositary institution shall become the Depositary
for all purposes of this Agreement and the other Related Documents), and (C) the
Purchasers and the Purchaser Agent have taken all such action as the Purchaser
Agent shall require to grant and perfect a first priority security interest in
such new Agent Account to the Purchaser Agent (on behalf of itself and the other
Specified Parties).

(d) Seller Account.

(i) The Seller has established the Seller Account.

 

Receivables Purchase Agreement

 

28



--------------------------------------------------------------------------------

ARTICLE VII.

SECURITY INTERESTS

Section 7.01. Security Interest. The parties hereto intend that each Purchase of
undivided percentage ownership interests in the Transferred Receivables to be
made hereunder shall constitute a purchase and sale of undivided percentage
ownership interests in the Transferred Receivables and not a loan. The parties
hereto intend that this Agreement shall constitute a “sale of accounts” or “sale
of payment intangibles” (as such terms are used in Article 9 of the UCC) and
therefore this Agreement is intended to create a “security interest” in the
Seller Assets (and shall constitute a “security agreement”) within the meaning
of Article 9 of the UCC. The Seller hereby assigns, conveys and transfers to the
Purchaser Agent, for the benefit of itself and the Purchasers, all of Seller’s
right, title and interest in, to and under, but none of its obligations arising
from, the following property, whether now owned by or owing to, or hereafter
acquired by or arising in favor of, the Seller (including under any trade names,
styles or derivations of the Seller, if any), and regardless of where located
(all of which being hereinafter collectively referred to as the “Seller
Assets”):

(a) all Receivables;

(b) the Transfer Agreement, the Originator Support Agreement, the Sale
Agreement, all Lockbox Control Agreements, the Collection Account Agreement and
all other Related Documents now or hereafter in effect relating to the purchase,
servicing, processing or collection of Receivables (collectively, the “Seller
Assigned Agreements”), including (i) all rights of the Seller to receive moneys
due and to become due thereunder or pursuant thereto, (ii) all rights of the
Seller to receive proceeds of any insurance, indemnity, warranty or guaranty
with respect thereto, (iii) all claims of the Seller for damages or breach with
respect thereto or for default thereunder and (iv) the right of the Seller to
amend, waive or terminate the same and to perform and to compel performance and
otherwise exercise all remedies thereunder;

(c) all of the following (collectively, the “Seller Account Assets”):

(i) the Lockboxes, and all funds or items of payment remitted thereto therein
and all certificates and instruments, if any, from time to time representing or
evidencing the Lockboxes, such funds or such items of payment,

(ii) the Collection Accounts and all funds on deposit therein and all
certificates and instruments, if any, from time to time representing or
evidencing the Collection Accounts or such funds,

(iii) all notes, certificates of deposit and other instruments from time to time
delivered to or otherwise possessed by any Purchaser or any assignee or agent on
behalf of any Purchaser in substitution for or in addition to any of the then
existing Seller Account Assets,

(iv) all Cash Collateral and all certificates and instruments, if any, from time
to time representing or evidencing the Cash Collateral; and

(v) all interest, dividends, cash, instruments, investment property and other
property from time to time received, receivable or otherwise distributed with
respect to or in exchange for any and all of the then existing Seller Account
Assets;

(d) all other property relating to the Receivables that may from time to time
hereafter be assigned, conveyed or transferred by the Seller or by any Person on
its behalf whether under this Agreement or otherwise, including any deposit with
any Purchaser or the Purchaser Agent of additional funds by the Seller;

(e) all other personal property of the Seller of every kind and nature not
described above including without limitation all goods (including inventory,
equipment and any accessions thereto), instruments (including promissory notes),
documents, accounts, chattel paper (whether tangible or electronic), deposit

 

Receivables Purchase Agreement

 

29



--------------------------------------------------------------------------------

accounts, letter-of-credit rights, commercial tort claims, securities and all
other investment property, supporting obligations, any other contract rights or
rights to the payment of money, insurance claims and proceeds, and all general
intangibles (including all payment intangibles); and

(f) to the extent not otherwise included, all proceeds and products of the
foregoing and all accessions to, substitutions and replacements for, and profits
of, each of the foregoing Seller Assets (including proceeds that constitute
property of the types described in Sections 7.01(a) through (e)).

Section 7.02. Seller’s Agreements. The Seller hereby (a) assigns, transfer and
conveys the benefits of the representations, warranties and covenants of each
Transferor made to the Seller under the Transfer Agreement to the Purchaser
Agent for the benefit of the Purchasers hereunder; (b) acknowledges and agrees
that the rights of the Seller to require payment of a Rejected Amount from any
Transferor under the Transfer Agreement may be enforced by the Purchasers and
the Purchaser Agent; (c) certifies that the Transfer Agreement provides that the
representations, warranties and covenants described in Sections 4.01, 4.02 and
4.03 thereof, the indemnification and payment provisions of Article V thereof
and the provisions of Sections 4.03(j), 6.12, 6.14 and 6.15 thereof shall
survive the sale of the Transferred Receivables (and undivided percentage
ownership interests therein) and the termination of the Transfer Agreement and
this Agreement and (d) agrees that the rights and remedies of the Seller under
the Transfer Agreement may be exercised by the Purchaser Agent as assignee of
the Seller.

Section 7.03. Delivery of Seller Assets. All certificates or instruments
representing or evidencing all or any portion of the Seller Assets shall be
delivered to and held by or on behalf of the Purchaser Agent and shall be in
suitable form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank, all in form and substance
reasonably satisfactory to the Purchaser Agent. The Purchaser Agent shall have
the right (a) at any time to exchange certificates or instruments representing
or evidencing Seller Assets for certificates or instruments of smaller or larger
denominations and (b) at any time in its discretion following the occurrence and
during the continuation of a Termination Event and without notice to the Seller,
to transfer to or to register in the name of the Purchaser Agent or its nominee
any or all of the Seller Assets.

Section 7.04. Seller Remains Liable. It is expressly agreed by the Seller that,
anything herein to the contrary notwithstanding, the Seller shall remain liable
under any and all of the Transferred Receivables, the Contracts therefor, the
Seller Assigned Agreements and any other agreements constituting the Seller
Assets to which it is a party to observe and perform all the conditions and
obligations to be observed and performed by it thereunder. The Purchasers and
the Purchaser Agent shall not have any obligation or liability under any such
Receivables, Contracts or agreements by reason of or arising out of this
Agreement or the creation of a security interest therein or the receipt by the
Purchaser Agent or the Purchasers of any payment relating thereto pursuant
hereto or thereto. The exercise by any Purchaser or the Purchaser Agent of any
of its respective rights under this Agreement shall not release any Originator,
each Transferor, the Seller or the Servicer from any of their respective duties
or obligations under any such Receivables, Contracts or agreements. None of the
Purchasers or the Purchaser Agent shall be required or obligated in any manner
to perform or fulfill any of the obligations of any Originator, each Transferor,
the Seller or the Servicer under or pursuant to any such Receivable, Contract or
agreement, or to make any payment, or to make any inquiry as to the nature or
the sufficiency of any payment received by it or the sufficiency of any
performance by any party under any such Receivable, Contract or agreement, or to
present or file any claims, or to take any action to collect or enforce any
performance or the payment of any amounts that may have been assigned to it or
to which it may be entitled at any time or times.

Section 7.05. Covenants of the Seller Regarding the Seller Assets.

(a) Offices and Records. The Seller shall maintain its jurisdiction of
organization and chief executive office and the office at which it stores its
Records at the respective locations specified in Schedule 4.01(b) or, upon 30
days’ prior written notice to the Purchaser Agent, at such other location in a
jurisdiction where all action requested by the Purchaser Agent pursuant to
Section 12.13 shall have been taken with respect to the Seller Assets. The
Seller shall, and shall cause the Servicer to at its own cost and expense,
maintain

 

Receivables Purchase Agreement

 

30



--------------------------------------------------------------------------------

adequate and complete records of the Transferred Receivables and the Seller
Assets, including records of any and all payments received, credits granted and
merchandise returned with respect thereto and all other dealings therewith. The
Seller shall, and shall cause the Servicer to, by no later than the Effective
Date, mark conspicuously with a legend, in form and substance satisfactory to
the Purchaser Agent, its books and records (including computer records) and
credit files pertaining to the Seller Assets, and its file cabinets or other
storage facilities where it maintains information pertaining thereto, to
evidence this Agreement and the assignment and security interest described in
this Article VII. Upon the occurrence and during the continuance of a
Termination Event, the Seller shall, and shall cause the Servicer to, deliver
and turn over such books and records to the Purchaser Agent or its
representatives at any time on demand of the Purchaser Agent. Prior to the
occurrence of a Termination Event and upon notice from the Purchaser Agent, the
Seller shall, and shall cause the Servicer to, permit any representative of the
Purchaser Agent to inspect such books and records and shall provide photocopies
thereof to the Purchaser Agent as more specifically set forth in
Section 7.05(b).

(b) Access. The Seller shall, and shall cause the Servicer to, at its or the
Servicer’s own expense (provided Seller or Servicer shall only be required to
pay for such visits two (2) times a year so long as no Incipient Termination
Event or a Termination Event shall have occurred and be continuing), during
normal business hours, from time to time upon one Business Day’s prior notice as
frequently as the Purchaser Agent determines to be appropriate: (i) provide the
Purchaser Agent and any of its respective officers, employees and agents access
to its properties (including properties utilized in connection with the
collection, processing or servicing of the Transferred Receivables), facilities,
advisors and employees (including officers) and to the Seller Assets,
(ii) permit the Purchaser Agent and any of its respective officers, employees
and agents to inspect, audit and make extracts from its books and records,
including all Records, (iii) permit the Purchaser Agent and its respective
officers, employees and agents to inspect, review and evaluate the Transferred
Receivables and the Seller Assets and (iv) permit the Purchaser Agent and its
respective officers, employees and agents to discuss matters relating to the
Transferred Receivables or its performance under this Agreement or the other
Related Documents or its affairs, finances and accounts with any of its
officers, managers, employees, representatives or agents (in each case, with
those persons having knowledge of such matters). If (i) the Purchaser Agent in
good faith deems any Purchaser’s rights or interests in the Transferred
Receivables, the Seller Assigned Agreements or any other Seller Assets insecure
or the Purchaser Agent in good faith believes that an Incipient Termination
Event or a Termination Event is imminent or (ii) an Incipient Termination Event
or a Termination Event shall have occurred and be continuing, then the Seller
shall, and shall cause the Servicer to, at its own expense, provide such access
at all times without prior notice from the Purchaser Agent and provide the
Purchaser Agent with access to the suppliers and customers of the Seller and the
Servicer. The Seller shall, and shall cause the Servicer to, make available to
the Purchaser Agent and its counsel, as quickly as is possible under the
circumstances, originals or copies of all books and records, including Records,
that the Purchaser Agent may request. The Seller shall, and shall cause the
Servicer to, and the Servicer shall deliver any document or instrument necessary
for the Purchaser Agent, as the Purchaser Agent may from time to time request,
to obtain records from any service bureau or other Person that maintains records
for the Seller or the Servicer, and shall maintain duplicate records or
supporting documentation on media, including computer tapes and discs owned by
the Seller or the Servicer.

(c) Communication with Accountants. Provided that the Purchaser Agent gives
reasonable prior notice to the Seller and gives the Seller and the Transferors
an opportunity to participate in such discussions, the Seller hereby authorizes
(and shall cause the Servicer to authorize) the Purchaser Agent to communicate
directly with its independent certified public accountants and authorizes and
shall instruct those accountants and advisors to disclose and make available to
the Purchasers and the Purchaser Agent any and all financial statements and
other supporting financial documents, schedules and information relating to the
Seller or the Servicer (including copies of any issued management letters) and
to discuss matters with respect to its business, financial condition and other
affairs.

 

Receivables Purchase Agreement

 

31



--------------------------------------------------------------------------------

(d) Collection of Transferred Receivables. In connection with the collection of
amounts due or to become due to the Seller under the Transferred Receivables,
the Seller Assigned Agreements and any other Seller Assets pursuant to the
Transfer Agreement, the Seller shall, or shall cause the Servicer to, take such
action as it, and from and after the occurrence and during the continuance of a
Termination Event, the Purchaser Agent, may deem necessary or desirable to
enforce collection of the Transferred Receivables, the Seller Assigned
Agreements and the other Seller Assets; provided, further, that if (i) an
Incipient Termination Event or a Termination Event shall have occurred and be
continuing or (ii) the Purchaser Agent, in good faith believes that an Incipient
Termination Event or a Termination Event is imminent, then the Purchaser Agent
may, without prior notice to the Seller or the Servicer, (x) exercise its right
to take exclusive ownership and control of (1) the Lockboxes and the related
lockbox processing in accordance with the terms of the applicable Lockbox
Control Agreements and (2) the Collection Accounts (in which case the Servicer
shall be required, pursuant to the Transfer Agreement, to deposit any
Collections it then has in its possession or at any time thereafter receives,
immediately in the Agent Account) and (y) notify any Obligor under any
Transferred Receivable or obligors under the Seller Assigned Agreements of the
assignment of such Transferred Receivables or Seller Assigned Agreements, as the
case may be, to the Purchaser Agent on behalf of the Purchasers hereunder and
direct that payments of all amounts due or to become due to the Seller
thereunder be made directly to the Purchaser Agent or any servicer, collection
agent or lockbox or other account designated by the Purchaser Agent and, upon
such notification and at the sole cost and expense of the Seller, the Purchaser
Agent may enforce collection of any such Transferred Receivable or the Seller
Assigned Agreements and adjust, settle or compromise the amount or payment
thereof. The Purchaser Agent shall provide prompt notice to the Seller and the
Servicer of any such notification of assignment or direction of payment to the
Obligors under any Transferred Receivables.

(e) Performance of Seller Assigned Agreements. The Seller shall, and shall cause
the Servicer to, (i) perform and observe all the terms and provisions of the
Seller Assigned Agreements to be performed or observed by it, maintain the
Seller Assigned Agreements in full force and effect, enforce the Seller Assigned
Agreements in accordance with their terms and take all action as may from time
to time be requested by the Purchaser Agent in order to accomplish the
foregoing, and (ii) upon the request of and as directed by the Purchaser Agent,
make such demands and requests to any other party to the Seller Assigned
Agreements as are permitted to be made by the Seller or the Servicer thereunder.

(f) License for Use of Software and Other Intellectual Property. Unless
expressly prohibited by the licensor thereof or any provision of applicable law,
if any, the Seller hereby grants to the Purchaser Agent on behalf of the
Purchasers a limited license to use, without charge, the Seller’s and the
Servicer’s computer programs, software, printouts and other computer materials,
technical knowledge or processes, data bases, materials, trademarks, registered
trademarks, trademark applications, service marks, registered service marks,
service mark applications, patents, patent applications, trade names, rights of
use of any name, labels, fictitious names, inventions, designs, trade secrets,
goodwill, registrations, copyrights, copyright applications, permits, licenses,
franchises, customer lists, credit files, correspondence, and advertising
materials or any property of a similar nature, as it pertains to the Seller
Assets, or any rights to any of the foregoing, only as reasonably required in
connection with the collection of the Transferred Receivables and the
advertising for sale, and selling any of the Seller Assets, or exercising of any
other remedies hereto, and the Seller agrees that its rights under all licenses
and franchise agreements shall inure to the Purchaser Agent’s benefit (on behalf
of itself and the other Specified Parties) for purposes of the license granted
herein. Except upon the occurrence and during the continuation of a Termination
Event, the Purchaser Agent and the Purchasers agree not to use any such license
without giving the Seller prior written notice.

 

Receivables Purchase Agreement

 

32



--------------------------------------------------------------------------------

ARTICLE VIII.

TERMINATION EVENTS

Section 8.01. Termination Events. If any of the following events (each, a
“Termination Event”) shall occur (regardless of the reason therefor):

(a) the Seller shall fail to make any payment of any monetary Seller Obligation
when due and payable and the same shall remain unremedied for one (1) Business
Day or more; or

(b) the Seller, any Originator, any Transferor, BMPI, the Parent or the Servicer
shall fail or neglect to perform, keep or observe any covenant or other
provision of this Agreement or the other Related Documents (other than any
provision embodied in or covered by any other clause of this Section 8.01) and
the same shall remain unremedied for ten (10) Business Days or more following
the earlier to occur of an Authorized Officer of the Seller becoming aware of
such breach and the Seller’s receipt of written notice thereof; or

(c) (i) any Originator, the Seller, any Transferor BMPI, or the Parent any of
the Parent’s other Subsidiaries shall fail to make any principal or interest
payment with respect to any of its Debts which is in an aggregate principal
amount in excess of $100,000,000 when due, and the same shall remain unremedied
after any applicable grace period with respect thereto; or (ii) a default or
breach or other occurrence shall occur under any agreement, document or
instrument to which an Originator, the Seller, any Transferor, the Parent or any
of the Parent’s other Subsidiaries is a party or by which it or its property is
bound (other than a Related Document) which relates to a Debt which is in an
aggregate principal amount in excess of $100,000,000, which event has not been
waived or shall remain unremedied within the applicable grace period with
respect thereto, and the effect of such default, breach or occurrence is to
cause or to permit the holder or holders then to cause such Debt to become or be
declared due prior to their stated maturity; or

(d) a case or proceeding shall have been commenced against any Originator, any
Transferor, the Seller, BMPI or the Parent seeking a decree or order in respect
of any such Person under the Bankruptcy Code or any other applicable federal,
state or foreign bankruptcy or other similar law, (i) appointing a custodian,
receiver, liquidator, assignee, trustee or sequestrator (or similar official)
for any such Person or for any substantial part of such Person’s assets, or
(ii) ordering the winding up or liquidation of the affairs of any such Person,
and, so long as the Seller is not a debtor in any such case or proceedings, such
case or proceeding continues for 60 days unless dismissed or discharged;
provided, however, that such 60-day period shall be deemed terminated
immediately if (x) a decree or order is entered by a court of competent
jurisdiction with respect to a case or proceeding described in this subsection
(d) or (y) any of the events described in Section 8.01(e) shall have occurred;
or

(e) any Originator, the Seller, the Parent, BMPI or any Transferor shall
(i) file a petition seeking relief under the Bankruptcy Code or any other
applicable federal, state or foreign bankruptcy or other similar law,
(ii) consent or fail to object in a timely and appropriate manner to the
institution of any proceedings under the Bankruptcy Code or any other applicable
federal, state or foreign bankruptcy or similar law or to the filing of any
petition thereunder or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) for any such Person or for any substantial part of such Person’s
assets, (iii) make an assignment for the benefit of creditors, or (iv) take any
corporate or limited liability company, as applicable, action in furtherance of
any of the foregoing; or

(f) any Originator, the Seller, BMPI or the Parent or any Transferor
(i) generally does not pay its debts as such debts become due or admits in
writing its inability to, or is generally unable to, pay its debts as such debts
become due or (ii) is not Solvent; or

(g) a final judgment or judgments for the payment of money in excess of
$100,000,000 in the aggregate (to the extent not covered by insurance as to
which an insurance company has not denied coverage) at any time outstanding
shall be rendered against any Originator, any Transferor, BMPI, the Parent or
any of the

 

Receivables Purchase Agreement

 

33



--------------------------------------------------------------------------------

Parent’s other Subsidiaries (other than the Seller) and either (i) enforcement
proceedings shall have been commenced upon any such judgment or (ii) the same
shall not, within 30 days after the entry thereof, have been discharged or
execution thereof stayed or bonded pending appeal, or shall not have been
discharged prior to the expiration of any such stay; or

(h) a judgment or order for the payment of money shall be rendered against the
Seller; or

(i) (i) any information contained in any Investment Base Certificate or any
Capital Purchase Request is untrue or incorrect in any material respect, or
(ii) any representation or warranty of any Significant Originator, any
Transferor, the Parent or the Seller herein or in any other Related Document or
in any written statement, report, financial statement or certificate (other than
a Investment Base Certificate or any Capital Purchase Request) made or delivered
by or on behalf of such Originator, such Transferor, the Parent or the Seller to
any Affected Party hereto or thereto is untrue or incorrect in a material
respect as of the date when made or deemed made; provided, that the inaccuracy
of information in any Daily Report, if made without actual knowledge of such
inaccuracy, shall not constitute a Termination Event if such information is
corrected by delivery of a new Daily Report within two Business Days of the
untrue or inaccurate report; or

(j) any Governmental Authority (including the IRS or the PBGC) shall file notice
of a Lien with regard to any assets of the Seller, any Originator, any
Transferor, the Parent, BMPI or any of their respective ERISA Affiliates (other
than a Lien (i) limited by its terms to assets other than Receivables and
(ii) not materially adversely affecting the financial condition of the Seller,
such Originator, such Transferor, the Parent or any such ERISA Affiliate or the
ability of the Servicer to perform its duties hereunder or under the Related
Documents); or

(k) the Purchaser Agent shall have reasonably determined (and so notified the
Seller) that any event or condition that has had a Material Adverse Effect has
occurred; or

(l) the Transfer Agreement shall for any reason cease to evidence the transfer
to the Seller of the legal and equitable title to, and ownership of, the
Transferred Receivables; or

(m) the Sale Agreement shall for any reason cease to evidence the transfer to
each Transferor of the legal and equitable title to, and ownership of, the
Transferred Receivables; or

(n) except as otherwise expressly provided herein, any Lockbox Control
Agreement, the Collection Account Agreement, the Originator Support Agreement,
the Transfer Agreement or the Sale Agreement shall have been modified, amended
or terminated without the prior written consent of the Purchaser Agent and, to
the extent required pursuant to Section 12.07(d), the Requisite Purchasers; or

(o) an Event of Servicer Termination shall have occurred; or

(p) (i) the Seller shall cease to hold valid and properly perfected title to and
sole legal and beneficial ownership in such Transferred Receivables or (ii) the
Purchaser Agent (on behalf of the Specified Parties) shall cease to hold either
(A) valid and properly perfected title to and sole legal and beneficial
ownership in the Purchaser Interests (subject to the interests of the Purchasers
hereunder) or (B) a first priority, perfected security interest in the
Transferred Receivables or any of the Seller Assets; or

(q) a Change of Control shall occur with respect to the Seller, any Transferor,
BMPI, the Parent or any Significant Originator; or

(r) the Seller shall amend its certificate of formation or limited liability
company agreement without the express prior written consent of the Requisite
Purchasers and the Purchaser Agent; or

(s) the Seller shall have received an Election Notice pursuant to
Section 2.01(d) of the Transfer Agreement or the Sale Agreement; or

(t) (i) the Defaulted Receivable Trigger Ratio shall exceed 14.0%; (ii) the
Delinquency Trigger Ratio shall exceed 22.50%; (iii) the Dilution Trigger Ratio
shall exceed 2.50%; or (iv) the Turnover Days shall exceed 95 days (or 105 days
for the July, August and September 2010 Settlement Periods); or

 

Receivables Purchase Agreement

 

34



--------------------------------------------------------------------------------

(u) any material provision of any Related Document shall for any reason cease to
be valid, binding and enforceable in accordance with its terms (or any
Originator, any Transferor, BMPI or the Seller shall challenge the
enforceability of any Related Document or shall assert in writing, or engage in
any action or inaction based on any such assertion, that any provision of any of
the Related Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms); or

(v) any failure to make any installment or other payment under Section 302 or
Title IV of ERISA by the Seller, the Parent, BMPI, any Originator, any
Transferor or the Servicer or any of their respective ERISA Affiliates, in
excess of $5,000,000.00 or the occurrence of any Reportable Event with respect
to any Plan that could reasonably be expected to give rise to a liability to the
PBGC in excess of $5,000,000.00; or

(w) a Purchase Excess exists at any time and the Seller has not repaid the
amount of such Purchase Excess within one (1) Business Day in accordance with
Section 2.08 hereof; or

(x) the Seller shall fail to deliver when due any of the reports required to be
delivered pursuant to Section 5.02 or any other report related to the
Transferred Receivables as required by the other Related Documents and the same
shall remain unremedied for 5 Business Days or more; or

(y) the Seller shall fail to provide any notice when due that is required to be
delivered pursuant to clause (g)(i) of Annex 5.02(a); or

(z) the Seller shall fail to perform any obligation set forth in Section 5.01(h)
when due,

then, and in any such event, the Purchaser Agent shall, at the request of the
Requisite Purchasers or Requisite 8.01 Purchasers, by notice to the Seller,
declare the Facility Termination Date to have occurred without demand, protest
or further notice of any kind, all of which are hereby expressly waived by the
Seller; provided, that the Facility Termination Date shall automatically occur
upon the occurrence of any of the Termination Events described in Sections
8.01(d) or (e), in each case without demand, protest or any notice of any kind,
all of which are hereby expressly waived by the Seller. Upon the occurrence of
the Facility Termination Date, all Seller Obligations shall automatically be and
become due and payable in full, without any action to be taken on the part of
any Person. In addition, if any Event of Servicer Termination shall have
occurred, then, the Purchaser Agent may, and shall, at the request of the
Requisite Purchasers, by delivery of a Servicer Termination Notice to Buyer and
the Servicer, terminate the servicing responsibilities of the Servicer under the
Transfer Agreement in accordance with the terms thereof.

ARTICLE IX.

REMEDIES

Section 9.01. Actions Upon Termination Event. If any Termination Event shall
have occurred and be continuing or the Facility Termination Date shall be deemed
to have occurred pursuant to Section 8.01, then the Purchaser Agent may exercise
in respect of the Seller Assets, in addition to any and all other rights and
remedies granted to it hereunder, under any other Related Document or under any
other instrument or agreement securing, evidencing or relating to the Seller
Obligations or otherwise available to it, all of the rights and remedies of a
secured party upon default under the UCC (such rights and remedies to be
cumulative and nonexclusive), and, in addition, may take the following actions:

(a) The Purchaser Agent may, without notice to the Seller except as required by
law and at any time or from time to time, (i) charge, offset or otherwise apply
amounts payable to the Seller from the Agent Account or the Collection Accounts
against all or any part of the Seller Obligations and (ii) without limiting the
terms of Section 7.05(d), notify any Obligor under any Transferred Receivable or
obligors under the Seller Assigned Agreements of the transfer of the Transferred
Receivables to the Seller and the assignment

 

Receivables Purchase Agreement

 

35



--------------------------------------------------------------------------------

of such Transferred Receivables or Seller Assigned Agreements, as the case may
be, to the Purchaser Agent on behalf of the Specified Parties hereunder and
direct that payments of all amounts due or to become due to the Seller
thereunder be made directly to the Purchaser Agent or any servicer, collection
agent or lockbox or other account designated by the Purchaser Agent.

(b) If the Facility Termination Date has occurred pursuant to Section 8.01 by
declaration or otherwise, Purchaser Agent may, without notice except as
specified below, solicit and accept bids for and sell the Seller Assets or any
part thereof in one or more parcels at public or private sale, at any exchange,
broker’s board or any of the Purchasers’ or Agent’s offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as the
Purchaser Agent may deem commercially reasonable. The Purchaser Agent shall have
the right to conduct such sales on the Seller’s premises or elsewhere and shall
have the right to use any of the Seller’s premises without charge for such sales
at such time or times as the Purchaser Agent deems necessary or advisable. The
Seller agrees that, to the extent notice of sale shall be required by law, ten
days’ notice to the Seller of the time and place of any public sale or the time
after which any private sale is to be made shall constitute reasonable
notification. The Purchaser Agent shall not be obligated to make any sale of
Seller Assets regardless of notice of sale having been given. The Purchaser
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed for such sale, and such sale may, without further
notice, be made at the time and place to which it was so adjourned. Every such
sale shall operate to divest all right, title, interest, claim and demand
whatsoever of the Seller in and to the Seller Assets so sold, and shall be a
perpetual bar, both at law and in equity, against each Originator, each
Transferor, the Seller or any Person claiming any right in the Seller Assets
sold through any Originator, any Transferor or the Seller, and their respective
successors or assigns. The Purchaser Agent shall deposit the net proceeds of any
such sale in the Agent Account and such proceeds shall be applied against all or
any part of the Seller Obligations.

(c) Upon the completion of any sale under Section 9.01(b), the Seller shall
deliver or cause to be delivered to the purchaser or purchasers at such sale on
the date thereof, or within a reasonable time thereafter if it shall be
impracticable to make immediate delivery, all of the Seller Assets sold on such
date, but in any event full title and right of possession to such property shall
vest in such purchaser or purchasers upon the completion of such sale.
Nevertheless, if so requested by the Purchaser Agent or by any such purchaser,
the Seller shall confirm any such sale or transfer by executing and delivering
to such purchaser all proper instruments of conveyance and transfer and releases
as may be designated in any such request.

(d) At any sale under Section 9.01(b), any Purchaser or the Purchaser Agent may
bid for and purchase the property offered for sale and, upon compliance with the
terms of sale, may hold, retain and dispose of such property without further
accountability therefor.

(e) The Purchaser Agent may (but in no event shall be obligated to) exercise, at
the sole cost and expense of the Seller, any and all rights and remedies of the
Seller under or in connection with the Seller Assigned Agreements or the other
Seller Assets, including any and all rights of the Seller to demand or otherwise
require payment of any amount under, or performance of any provisions of, the
Seller Assigned Agreements. Without limiting the foregoing, the Purchaser Agent
shall, upon the occurrence of any Event of Servicer Termination, have the right
to name any Successor Servicer (including itself) pursuant to Article VIII of
the Transfer Agreement.

Section 9.02. Exercise of Remedies. No failure or delay on the part of the
Purchaser Agent or any Purchaser in exercising any right, power or privilege
under this Agreement and no course of dealing between any Originator, any
Transferor, the Seller or the Servicer, on the one hand, and the Purchaser Agent
or any Purchaser, on the other hand, shall operate as a waiver of such right,
power or privilege, nor shall any single or partial exercise of any right, power
or privilege under this Agreement preclude any other or further exercise of such
right, power or privilege or the exercise of any other right, power or
privilege. The rights and remedies under this Agreement are cumulative, may be
exercised singly or concurrently, and are not exclusive of any rights or

 

Receivables Purchase Agreement

 

36



--------------------------------------------------------------------------------

remedies that the Purchaser Agent or any Purchaser would otherwise have at law
or in equity. No notice to or demand on any party hereto shall entitle such
party to any other or further notice or demand in similar or other
circumstances, or constitute a waiver of the right of the party providing such
notice or making such demand to any other or further action in any circumstances
without notice or demand.

Section 9.03. Power of Attorney. On the Closing Date, the Seller shall execute
and deliver a power of attorney substantially in the form attached hereto as
Exhibit 9.03 (a “Power of Attorney”). The Power of Attorney is a power coupled
with an interest and shall be irrevocable until this Agreement has terminated in
accordance with its terms and all of the Seller Obligations are indefeasibly
paid or otherwise satisfied in full. The powers conferred on the Purchaser Agent
under each Power of Attorney are solely to protect the security interest of the
Purchaser Agent and the Purchasers upon and interests in the Seller Assets and
shall not impose any duty upon the Purchaser Agent to exercise any such powers.
The Purchaser Agent shall not be accountable for any amount other than amounts
that it actually receives as a result of the exercise of such powers and none of
the Purchaser Agent’s officers, directors, employees, agents or representatives
shall be responsible to the Seller, any Originator, any Transferor, the Servicer
or any other Person for any act or failure to act, except to the extent of
damages attributable to their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction. Notwithstanding any
other provision herein or in any other Related Document to the contrary, the
Purchaser Agent shall not exercise any powers pursuant to any Power of Attorney
unless a Termination Event shall have occurred and be continuing.

ARTICLE X.

INDEMNIFICATION

Section 10.01. Indemnities by the Seller.

(a) Without limiting any other rights that the Purchasers, the Administrative
Agent or the Purchaser Agent or any of their respective officers, directors,
employees, attorneys, agents, representatives, transferees, successors or
assigns (each, an “Indemnified Person”) may have hereunder or under applicable
law, the Seller hereby agrees to indemnify and hold harmless each Indemnified
Person from and against any and all Indemnified Amounts that may be claimed or
asserted against or incurred by any such Indemnified Person in connection with
or arising out of the transactions contemplated under this Agreement or under
any other Related Document or any actions or failures to act in connection
therewith, including any and all reasonable legal costs and expenses arising out
of or incurred in connection with disputes between or among any parties to any
of the Related Documents; provided, that the Seller shall not be liable for any
indemnification to an Indemnified Person to the extent that any such Indemnified
Amount (x) results from such Indemnified Person’s gross negligence or willful
misconduct, in each case as finally determined by a court of competent
jurisdiction or (y) constitutes recourse for uncollectible or uncollected
Transferred Receivables as a result of the insolvency, bankruptcy or the failure
(without cause or justification triggered by the actions of Seller or any
Affiliate thereof) or inability on the part of the related Obligor to perform
its obligations thereunder. Subject to clauses (x) and (y) of the proviso in the
immediately preceding sentence, but without limiting the generality of the
foregoing, the Seller shall pay on demand to each Indemnified Person any and all
Indemnified Amounts relating to or resulting from:

(i) reliance on any representation or warranty made or deemed made by the Seller
(or any of its officers) under or in connection with this Agreement or any other
Related Document (without regard to any qualifications concerning the occurrence
or non-occurrence of a Material Adverse Effect or similar concepts of
materiality) or on any other information delivered by the Seller pursuant hereto
or thereto that shall have been incorrect when made or deemed made or delivered;

(ii) the failure by the Seller to comply with any term, provision or covenant
contained in this Agreement, any other Related Document or any agreement
executed in connection herewith or

 

Receivables Purchase Agreement

 

37



--------------------------------------------------------------------------------

therewith (without regard to any qualifications concerning the occurrence or
non-occurrence of a Material Adverse Effect or similar concepts of materiality),
any applicable law, rule or regulation with respect to any Transferred
Receivable or the Contract therefor, or the nonconformity of any Transferred
Receivable or the Contract therefor with any such applicable law, rule or
regulation;

(iii) (1) the failure to vest and maintain vested in the Seller valid and
properly perfected title to and sole legal and beneficial ownership of the
Receivables that constitute Transferred Receivables, together with all
Collections in respect thereof and all other Seller Assets, free and clear of
any Adverse Claim and (2) the failure to maintain or transfer to the Purchaser
Agent, for the benefit of itself and other Specified Parties, a first priority,
perfected security interest in any portion of the Seller Assets;

(iv) any dispute, claim, offset or defense of any Obligor (other than its
discharge in bankruptcy) to the payment of any Transferred Receivable (including
a defense based on any Dilution Factor or on such Receivable or the Contract
therefor not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or services giving rise to such
Receivable or the furnishing of or failure to furnish such merchandise or
services or relating to collection activities with respect to such Receivable
(if such collection activities were performed by any of its Affiliates acting as
Servicer);

(v) any products liability claim or other claim arising out of or in connection
with merchandise, insurance or services that is the subject of any Contract with
respect to any Transferred Receivable;

(vi) the commingling of Collections with respect to Transferred Receivables by
the Seller at any time with its other funds or the funds of any other Person;

(vii) any failure by the Seller to cause the filing of, or any delay in filing,
financing statements or other similar instruments or documents under the UCC of
any applicable jurisdiction or any other applicable laws with respect to any
Transferred Receivable that is the subject of a Purchase hereunder, whether at
the time of any such Purchase or at any subsequent time to the extent such
filing is necessary to maintain the perfection and priority of the interests of
the Purchaser Agent, for the benefit of the Purchasers, in the Transferred
Receivables;

(viii) any investigation, litigation or proceeding related to this Agreement or
any other Related Document or the ownership of Receivables or Collections with
respect thereto or any other investigation, litigation or proceeding relating to
the Seller, the Servicer, any Transferor or any Originator brought against any
Indemnified Person as a result of any of the transactions contemplated hereby or
by any other Related Document;

(ix) any failure of (x) a Lockbox Processor to comply with the terms of the
applicable Lockbox Control Agreement, or (y) the Collection Account Bank to
comply with the terms of the Collection Account Agreement;

(x) any Termination Event described in Section 8.01(d) or (e) relating to
Seller;

(xi) any failure of the Seller to give reasonably equivalent value to any
Transferor under the Transfer Agreement in consideration of the transfer by such
Transferor of any Receivable, or any attempt by any Person to void such transfer
under statutory provisions or common law or equitable action;

(xii) any failure of any Transferor to give reasonably equivalent value to any
Originator under the Sale Agreement in consideration of the transfer by such
Originator of any Receivable, or any attempt by an Person to void such transfer
under statutory provisions or common law or equitable action;

(xiii) any action or omission by Seller or any Transaction Party which reduces
or impairs the rights of the Purchaser Agent or the Specified Parties with
respect to any Receivable or the value of any such Receivable;

 

Receivables Purchase Agreement

 

38



--------------------------------------------------------------------------------

(xiv) any attempt by any Person to void any Purchase or any other interest
created hereunder under statutory provisions or common law or equitable action;
or

(xv) any withholding, deduction or Charge imposed upon any payments with respect
to any Transferred Receivable, any Seller Assigned Agreement or any other Seller
Assets, other than in respect of Excluded Taxes.

(b) Any Indemnified Amounts subject to the indemnification provisions of this
Section 10.01 not paid in accordance with Section 2.08 shall be paid by the
Seller to the Indemnified Person entitled thereto within five Business Days
following demand therefor.

ARTICLE XI.

PURCHASER AGENT

Section 11.01. Authorization and Action.

(a) The Purchaser Agent may take such action and carry out such functions under
this Agreement as are authorized to be performed by it pursuant to the terms of
this Agreement, any other Related Document or otherwise contemplated hereby or
thereby or are reasonably incidental thereto; provided, that the duties of the
Purchaser Agent set forth in this Agreement shall be determined solely by the
express provisions of this Agreement, and, other than the duties set forth in
Section 11.02, any permissive right of the Purchaser Agent hereunder shall not
be construed as a duty.

(b) Except as expressly set forth in this Agreement, no Person identified on the
facing page or signature pages of this Agreement as an Administrative Agent or
Lead Arranger shall have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Purchasers as
such.

Section 11.02. Reliance. None of the Purchaser Agent, any of its Affiliates or
any of their respective directors, officers, agents or employees shall be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or the other Related Documents, except for
damages solely caused by its or their own gross negligence or willful misconduct
as finally determined by a court of competent jurisdiction. Without limiting the
generality of the foregoing, and notwithstanding any term or provision hereof to
the contrary, the Seller and each Purchaser hereby acknowledge and agree that
the Purchaser Agent as such (a) has no duties or obligations other than as set
forth expressly herein, and has no fiduciary obligations to any person, (b) acts
as a representative hereunder for the Purchasers and has no duties or
obligations to, shall incur no liabilities or obligations to, and does not act
as an agent in any capacity for, the Seller (other than, with respect to the
Purchaser Agent, under the Power of Attorney with respect to remedial actions),
any Transferor or the Originators, (c) may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts, (d) makes no
representation or warranty hereunder to any Affected Party and shall not be
responsible to any such Person for any statements, representations or warranties
made in or in connection with this Agreement or the other Related Documents,
(e) shall not have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or the
other Related Documents on the part of the Seller, the Servicer, any Transferor,
any Originator or any Purchaser, or to inspect the property (including the books
and records) of the Seller, the Servicer, any Transferor, any Originator or any
Purchaser, (f) shall not be responsible to the Seller, the Servicer, any
Transferor, any Purchaser or any other Person for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Related Documents or any other instrument or document furnished
pursuant hereto or thereto, (g) shall incur no liability under or in respect of
this Agreement

 

Receivables Purchase Agreement

 

39



--------------------------------------------------------------------------------

or the other Related Documents by acting upon any notice, consent, certificate
or other instrument or writing believed by it to be genuine and signed, sent or
communicated by the proper party or parties and (h) shall not be bound to make
any investigation into the facts or matters stated in any notice or other
communication hereunder and may conclusively rely on the accuracy of such facts
or matters.

Section 11.03. GE Capital and Affiliates. GE Capital and its Affiliates may
generally engage in any kind of business with any Obligor, the Transferors, the
Parent, the Originators, the Seller, the Servicer, any Purchaser, any of their
respective Affiliates and any Person who may do business with or own securities
of such Persons or any of their respective Affiliates, all as if GE Capital were
not the Purchaser Agent and without the duty to account therefor to any Obligor,
the Parent, any Transferor, any Originator, the Seller, the Servicer, any
Purchaser or any other Person.

Section 11.04. Purchaser Credit Decision. Each Purchaser acknowledges that it
has, independently and without reliance upon the Purchaser Agent or any other
Purchaser, and based upon such documents and information as it has deemed
appropriate, made its own credit and financial analysis of the Seller and its
own decision to enter into this Agreement. Each Purchaser also acknowledges that
it will, independently and without reliance upon the Purchaser Agent or any
other Purchaser and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement.

Section 11.05. Indemnification. Each of the Purchasers severally agrees to
indemnify the Purchaser Agent (to the extent not reimbursed by the Seller and
without limiting the obligations of the Seller hereunder) and the Administrative
Agent (to the extent not reimbursed by the Seller and without limiting the
obligations of the Seller hereunder), ratably according to their respective Pro
Rata Shares, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by, or
asserted against the Purchaser Agent or the Administrative Agent, as the case
may be, in any way relating to or arising out of this Agreement or any other
Related Document or any action taken or omitted by the Purchaser Agent or the
Administrative Agent, as applicable, in connection herewith or therewith;
provided, however, that no Purchaser shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting solely from the Purchaser Agent’s or
the Administrative Agent’s gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction. Without limiting the foregoing,
each Purchaser agrees to reimburse the Purchaser Agent promptly upon demand for
its ratable share of any out-of-pocket expenses (including counsel fees)
incurred by the Purchaser Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement and each other
Related Document, to the extent that the Purchaser Agent is not reimbursed for
such expenses by the Seller.

Section 11.06. Successor Purchaser Agent. The Purchaser Agent may resign at any
time by giving not less than thirty (30) days’ prior written notice thereof to
each of the Purchasers and the Seller. Upon any such resignation, the Requisite
Purchasers shall have the right to appoint a successor Purchaser Agent. If no
successor Purchaser Agent shall have been so appointed by the Requisite
Purchasers and shall have accepted such appointment within 30 days after the
resigning the Purchaser Agent’s giving notice of resignation, then the resigning
Purchaser Agent may, on behalf of the Purchasers, appoint a successor Purchaser
Agent, which shall be a Purchaser, if a Purchaser is willing to accept such
appointment, or otherwise shall be a commercial bank or financial institution or
a subsidiary of a commercial bank or financial institution which commercial bank
or financial institution is organized under the laws of the United States of
America or of any State thereof which has a long term debt rating from S&P of
“A” or better and Moody’s of “A3” or better and has a combined capital and
surplus of at least $300,000,000. If no successor Purchaser Agent has been
appointed pursuant to the foregoing,

 

Receivables Purchase Agreement

 

40



--------------------------------------------------------------------------------

by the 30th day after the date such notice of resignation was given by the
resigning Purchaser Agent, such resignation shall become effective and the
Requisite Purchasers shall thereafter perform all the duties of the Purchaser
Agent hereunder until such time, if any, as the Requisite Purchasers appoint a
successor Purchaser Agent as provided above. Upon the acceptance of any
appointment as the Purchaser Agent hereunder by a successor Purchaser Agent,
such successor Purchaser Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the resigning Purchaser Agent. Upon the
earlier of the acceptance of any appointment as the Purchaser Agent hereunder by
a successor Purchaser Agent or the effective date of the resigning Purchaser
Agent’s resignation, the resigning Purchaser Agent shall be discharged from its
duties and obligations under this Agreement and the other Related Documents,
except that any indemnity rights or other rights in favor of such resigning
Purchaser Agent shall continue. After any resigning Purchaser Agent’s
resignation hereunder, the provisions of this Article XI shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Purchaser Agent under this Agreement and the other Related Documents. In
addition, if for any reason The CIT Group/Business Credit, Inc. ceases to be the
Administrative Agent hereunder, any indemnity rights or other rights in favor of
The CIT Group/Business Credit, Inc., as Administrative Agent shall continue.

Section 11.07. Setoff and Sharing of Payments. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Termination Event,
each Purchaser is hereby authorized at any time or from time to time, without
notice to the Seller or to any other Person, any such notice being hereby
expressly waived (but subject to Section 2.03(b)), to set off and to appropriate
and to apply any and all balances held by it at any of its offices for the
account of the Seller (regardless of whether such balances are then due to the
Seller) and any other properties or assets any time held or owing by that
Purchaser or that holder to or for the credit or for the account of the Seller
against and on account of any of the Seller Obligations which are not paid when
due. Any Purchaser exercising a right to set off or otherwise receiving any
payment on account of the Seller Obligations in excess of its Pro Rata Share
thereof shall purchase for cash (and the other Purchasers or holders shall sell)
such participations in each such other Purchaser’s or holder’s Pro Rata Share of
the Seller Obligations as would be necessary to cause such Purchaser to share
the amount so set off or otherwise received with each other Purchaser or holder
in accordance with their respective Pro Rata Shares. The Seller agrees, to the
fullest extent permitted by law, that (a) any Purchaser or holder may exercise
its right to set off with respect to amounts in excess of its Pro Rata Share of
the Seller Obligations and may sell participations in such amount so set off to
other Purchasers and holders and (b) any Purchaser or holders so purchasing a
participation in the Capital Investment or Seller Obligations held by other
Purchasers or holders may exercise all rights of set off, bankers’ lien,
counterclaim or similar rights with respect to such participation as fully as if
such Purchaser or holder were a direct holder of the Capital Investment and the
Seller Obligations in the amount of such participation. Notwithstanding the
foregoing, if all or any portion of the set-off amount or payment otherwise
received is thereafter recovered from the Purchaser that has exercised the right
of set-off, the purchase of participations by that Purchaser shall be rescinded
and the purchase price restored without interest.

ARTICLE XII.

MISCELLANEOUS

Section 12.01. Notices. Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication shall or may be given to or served upon any of the
parties by any other parties, or whenever any of the parties desires to give or
serve upon any other parties any communication with respect to this Agreement,
each such notice, demand, request, consent, approval, declaration or other
communication shall be in writing and shall be deemed to have been validly
served, given or delivered (a) upon the earlier of actual receipt and three
Business Days after deposit in the United States Mail,

 

Receivables Purchase Agreement

 

41



--------------------------------------------------------------------------------

registered or certified mail, return receipt requested, with proper postage
prepaid, (b) upon transmission, when sent by email of the signed notice in PDF
form or facsimile (with such email or facsimile promptly confirmed by delivery
of a copy by personal delivery or United States Mail as otherwise provided in
this Section 12.01), (c) one Business Day after deposit with a reputable
overnight courier with all charges prepaid or (d) when delivered, if hand
delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address or facsimile number set forth on the signature
pages hereto (or Assignment Agreement) or to such other address (or facsimile
number) as may be substituted by notice given as herein provided. The giving of
any notice required hereunder may be waived in writing by the party entitled to
receive such notice. Failure or delay in delivering copies of any notice,
demand, request, consent, approval, declaration or other communication to any
Person (other than any Purchaser and the Purchaser Agent) designated in any
written notice provided hereunder to receive copies shall in no way adversely
affect the effectiveness of such notice, demand, request, consent, approval,
declaration or other communication. Notwithstanding the foregoing, whenever it
is provided herein that a notice is to be given to any other party hereto by a
specific time, such notice shall only be effective if actually received by such
party prior to such time, and if such notice is received after such time or on a
day other than a Business Day, such notice shall only be effective on the
immediately succeeding Business Day.

Section 12.02. Binding Effect; Assignability.

(a) This Agreement shall be binding upon and inure to the benefit of the Seller,
each Purchaser, the Purchaser Agent, the Administrative Agent, the Lead Arranger
and their respective successors and permitted assigns. The Seller may not
assign, transfer, hypothecate or otherwise convey any of its rights or
obligations hereunder or interests herein without the express prior written
consent of all Purchasers and the Purchaser Agent. Any such purported
assignment, transfer, hypothecation or other conveyance by the Seller without
the prior express written consent of all Purchasers and the Purchaser Agent
shall be void.

(b) The Seller hereby consents to any Purchaser’s assignment or pledge of,
and/or sale of participations in, at any time or times after the Effective Date
of the Related Documents, Capital Investment and any Commitment or of any
portion thereof or interest therein, including any Purchaser’s rights, title,
interests, remedies, powers or duties thereunder, whether evidenced by a writing
or not, made in accordance with this Section 12.02(b). Any assignment by a
Purchaser shall (i) unless (A) a Termination Event has occurred and is
continuing or (B) the assignee is an Affiliate of a Purchaser, require the prior
written consent of the Seller (which consent shall not be unreasonably
withheld), (ii) if the assignee is an affiliate of the Seller (including any
sponsor, any portfolio company of any sponsor or any of their respective
Affiliates) require the prior written consent of the Administrative Agent;
(iii) require the execution of an assignment agreement (an “Assignment
Agreement”) substantially in the form attached hereto as Exhibit 12.02(b) or
otherwise in form and substance satisfactory to the Purchaser Agent, and
acknowledged by, the Purchaser Agent, a copy of which is delivered to the Seller
and other than in the case of an assignment by a Purchaser to one of its
Affiliates, the written consent of the Purchaser Agent (which consent shall not
be unreasonably withheld) and, only if and so long as no Termination Event has
occurred and is continuing, the Seller (which consent shall not be unreasonably
withheld or delayed); (iv) if a partial assignment, (A) be in an amount at least
equal to $5,000,000 and, after giving effect to any such partial assignment, the
assigning Purchaser shall have retained Commitments in an amount at least equal
to $5,000,000 and (B) constitute a ratable assignment of the Revolving Purchaser
Interest and the Term Purchaser Interest such that, after giving effect to such
assignment, such assignee Purchaser’s and assignor Purchaser’s respective pro
rata shares of Capital Investment in respect of the Revolving Purchaser Interest
are equal to such assignee Purchaser’s and assignor Purchaser’s respective pro
rata shares of the Capital Investment in respect of the Term Purchaser Interest;
(v) require the delivery to the Seller and Purchaser Agent by the assignee or
participant, as the case may be, of any forms, certificates or other evidence
with respect to United States tax withholding matters; (vi) other than in the
case of an assignment by a Purchaser to one of its Affiliates, include a payment
to the Purchaser Agent by the assignor or assignee Purchaser of an assignment
fee of $3,500; and (vi) any assignment by a Non-Funding Purchaser (including to
any Affiliate thereof) shall require the prior written

 

Receivables Purchase Agreement

 

42



--------------------------------------------------------------------------------

consent of the Purchaser Agent. In the case of an assignment by a Purchaser
under this Section 12.02, the assignee shall have, to the extent of such
assignment, the same rights, benefits and obligations as it would if it were a
Purchaser hereunder. The assigning Purchaser shall be relieved of its
obligations hereunder with respect to its Commitments or assigned portion
thereof from and after the date of such assignment. The Seller hereby
acknowledges and agrees that any assignment made in accordance with this
Section 12.02(b) will give rise to a direct obligation of the Seller to the
assignee and that the assignee shall thereupon be a “Purchaser” for all
purposes. In all instances, each Purchaser’s obligation to make Purchases and
maintain Capital Investment hereunder shall be several and not joint and shall
be limited to such Purchaser’s Pro Rata Share of the applicable Commitment.
Notwithstanding the foregoing provisions of this Section 12.02(b), any Purchaser
may at any time pledge or assign all or any portion of such Purchaser’s rights
under this Agreement and the other Related Documents to any Federal Reserve Bank
or to any holder or trustee of such Purchaser’s securities; provided, however,
that no such pledge or assignment to any Federal Reserve Bank, holder or trustee
shall release such Purchaser from such Purchaser’s obligations hereunder or
under any other Related Document and no such holder or trustee shall be entitled
to enforce any rights of such Purchaser hereunder unless such holder or trustee
becomes a Purchaser hereunder through execution of an Assignment Agreement as
set forth above.

(c) In addition to the foregoing right, any Purchaser may, without notice to or
consent from the Purchaser Agent or the Seller, (x) grant to a Purchaser SPV the
option to make all or any part of any Purchase that such Purchaser would
otherwise be required to make hereunder (and the exercise of such option by such
Purchaser SPV and the making of Purchases pursuant thereto shall satisfy the
obligation of such Purchaser to make such Loans hereunder); (y) assign to a
Purchaser SPV all or a portion of its rights (but not its obligations) under the
Related Documents, including a sale of any Purchaser Interests, Capital
Investment or Seller Obligations hereunder and such Purchaser’s right to receive
payment with respect to any such Purchaser Interests, Capital Investment or
Seller Obligations and (z) sell participations to one or more Persons in or to
all or a portion of its rights and obligations under the Related Documents
(including all its rights and obligations with respect to the Purchases and the
Capital Investment); provided, however, that (x) no such grant or assignment
shall relieve the Purchaser of any of its obligations under this Agreement;
(y) no such Purchaser SPV or participant shall have a commitment, or be deemed
to have made an offer to commit, to make Purchases hereunder, and none shall be
liable to any Person for any obligations of such Purchaser hereunder (it being
understood that nothing in this Section 12.02(c) shall limit any rights the
Purchaser may have as against such Purchaser SPV or participant under the terms
of the applicable option, sale or participation agreement between or among such
parties); and (y) no such Purchaser SPV or holder of any such participation
shall be entitled to require such Purchaser to take or omit to take any action
hereunder except actions directly affecting (i) any reduction in the principal
amount of, or interest rate or Fees payable with respect to, any Purchase in
which such holder participates, (ii) any extension of any scheduled payment of
the Capital Investment in which such holder participates or the final maturity
date thereof and (ii) any release of all or substantially all of the Seller
Assets (other than in accordance with the terms of this Agreement or the other
Related Documents). Solely for purposes of Sections 2.08, 2.09, 2.10, and 10.01,
Seller acknowledges and agrees that each such sale or participation shall give
rise to a direct obligation of the Seller to the participant or Purchaser SPV
and each such participant or Purchaser SPV shall be considered to be a
“Purchaser” for purposes of such sections, provided, however, that the
participant provides the Seller the appropriate IRS withholding tax forms prior
to the receipt of any payment hereunder claiming a full exemption from U.S.
withholding tax. Except as set forth in the preceding sentence, such Purchaser’s
rights and obligations, and the rights and obligations of the other Purchasers
and the Purchaser Agent towards such Purchaser under any Related Document shall
remain unchanged and none of the Seller, the Purchaser Agent or any Purchaser
(other than the Purchaser selling a participation or assignment to an Purchaser
SPV) shall have any duty to any participant or Purchaser SPV and may continue to
deal solely with the assigning or selling Purchaser as if no such assignment or
sale had occurred.

 

Receivables Purchase Agreement

 

43



--------------------------------------------------------------------------------

(d) Except as expressly provided in this Section 12.02, no Purchaser shall, as
between the Seller and that Purchaser, or between the Purchaser Agent and that
Purchaser, be relieved of any of its obligations hereunder as a result of any
sale, assignment, transfer or negotiation of, or granting of participation in,
all or any part of the Purchaser Interests, the Capital Investment or Seller
Obligations owed to such Purchaser.

(e) The Seller shall assist any Purchaser permitted to sell assignments or
participations under this Section 12.02 as reasonably required to enable the
assigning or selling Purchaser to effect any such assignment or participation,
including the execution and delivery of any and all agreements, notes and other
documents and instruments as shall be reasonably requested and the participation
of management in meetings with potential assignees or participants. The Seller
shall, if the Purchaser Agent so requests in connection with an initial
syndication of the Commitments hereunder, assist in the preparation of
informational materials for such syndication.

(f) A Purchaser may furnish any information concerning the Seller, the Parent,
any Transferor, the Originator, the Servicer and/or the Receivables in the
possession of such Purchaser from time to time to assignees and participants
(including prospective assignees and participants). Each Purchaser shall obtain
from all prospective and actual assignees or participants confidentiality
covenants substantially equivalent to those contained in Section 12.05.

Section 12.03. Termination; Survival of Seller Obligations Upon Facility
Termination Date.

(a) This Agreement shall create and constitute the continuing obligations of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until the Termination Date.

(b) Except as otherwise expressly provided herein or in any other Related
Document, no termination or cancellation (regardless of cause or procedure) of
any commitment made by any Affected Party under this Agreement shall in any way
affect or impair the obligations, duties and liabilities of the Seller or the
rights of any Affected Party relating to any unpaid portion of the Seller
Obligations, due or not due, liquidated, contingent or unliquidated or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Facility Termination Date.
Except as otherwise expressly provided herein or in any other Related Document,
all undertakings, agreements, covenants, warranties and representations of or
binding upon the Seller and all rights of any Affected Party hereunder, all as
contained in the Related Documents, shall not terminate or expire, but rather
shall survive any such termination or cancellation and shall continue in full
force and effect until the Termination Date; provided, that the rights and
remedies provided for herein with respect to any breach of any representation or
warranty made by the Seller pursuant to Article IV, the indemnification and
payment provisions of Article X and Sections 11.05, 12.04 and 12.14 shall be
continuing and shall survive the Termination Date.

Section 12.04. Costs, Expenses and Taxes. (a) The Seller shall reimburse the
Purchaser Agent for all reasonable out of pocket expenses incurred in connection
with the negotiation and preparation of this Agreement and the other Related
Documents (including the reasonable fees and expenses of all of its special
counsel, advisors, consultants and auditors retained in connection with the
transactions contemplated thereby and advice in connection therewith). The
Seller shall reimburse each Purchaser and the Purchaser Agent for all fees,
costs and expenses, including the fees, costs and expenses of counsel or other
advisors (including environmental and management consultants and appraisers) for
advice, assistance, or other representation in connection with:

(i) the forwarding to the Seller or any other Person on behalf of the Seller by
any Purchaser of any payments for Purchases made by it hereunder;

(ii) any amendment, modification or waiver (whether or not consummated) of,
consent with respect to, or termination of this Agreement or any of the other
Related Documents or advice in connection with the administration hereof or
thereof or their respective rights hereunder or thereunder;

 

Receivables Purchase Agreement

 

44



--------------------------------------------------------------------------------

(iii) any Litigation, contest or dispute (whether instituted by the Seller, any
Purchaser, the Purchaser Agent or any other Person as a party, witness, or
otherwise) in any way relating to the Seller Assets, any of the Related
Documents or any other agreement to be executed or delivered in connection
herewith or therewith, including any Litigation, contest, dispute, suit, case,
proceeding or action, and any appeal or review thereof, in connection with a
case commenced by or against the Seller, the Servicer or any other Person that
may be obligated to any Purchaser or the Purchaser Agent by virtue of the
Related Documents, including any such Litigation, contest, dispute, suit,
proceeding or action arising in connection with any work-out or restructuring of
the transactions contemplated hereby during the pendency of one or more
Termination Events;

(iv) any attempt to enforce any remedies of a Purchaser or the Purchaser Agent
against the Seller, the Servicer or any other Person that may be obligated to
them by virtue of any of the Related Documents, including any such attempt to
enforce any such remedies in the course of any work-out or restructuring of the
transactions contemplated hereby during the pendency of one or more Termination
Events;

(v) any work-out or restructuring of the transactions contemplated hereby during
the pendency of one or more Termination Events; and

(vi) efforts to (A) monitor the Purchases or any of the Seller Obligations,
(B) evaluate, observe or assess the Originators, the Transferors, the Parent,
the Seller or the Servicer or their respective affairs, and (C) verify, protect,
evaluate, assess, appraise, collect, sell, liquidate or otherwise dispose of any
of the Seller Assets;

including all reasonable attorneys’ and other professional and service
providers’ fees arising from such services, including those in connection with
any appellate proceedings, and all reasonable expenses, costs, charges and other
fees incurred by such counsel and others in connection with or relating to any
of the events or actions described in this Section 12.04, all of which shall be
payable, on demand, by the Seller to the applicable Purchaser or the Purchaser
Agent, as applicable. Without limiting the generality of the foregoing, such
expenses, costs, charges and fees may include: reasonable fees, costs and
expenses of accountants, environmental advisors, appraisers, investment bankers,
management and other consultants and paralegals; court costs and expenses;
photocopying and duplication expenses; court reporter fees, costs and expenses;
long distance telephone charges; air express charges; telegram or facsimile
charges; secretarial overtime charges; and expenses for travel, lodging and food
paid or incurred in connection with the performance of such legal or other
advisory services.

(b) In addition, the Seller shall pay on demand any and all stamp, sales, excise
and other taxes (excluding income taxes imposed by the jurisdiction under the
laws of which such Person is organized or doing business (other than solely
under this agreement)), gross receipts or franchise taxes and fees payable or
determined to be payable in connection with the execution, delivery, filing or
recording of this Agreement or any other Related Document, and the Seller agrees
to indemnify and save each Indemnified Person harmless from and against any and
all liabilities with respect to or resulting from any delay or failure to pay
such taxes and fees.

Section 12.05. Confidentiality.

(a) Except to the extent otherwise required by applicable law or as required to
be filed publicly with the Securities and Exchange Commission, or unless the
Purchaser Agent shall otherwise consent in writing, the Seller agrees to
maintain the confidentiality of this Agreement (and all drafts hereof and
documents ancillary hereto), in its communications with third parties other than
any Affected Party or any Indemnified Person and otherwise not to disclose,
deliver or otherwise make available to any third party (other than its
directors, officers, employees, accountants or counsel) the original or any copy
of all or any part of this Agreement (or any draft hereof and documents
ancillary hereto) except to an Affected Party or an Indemnified Person or any
financial institution party to the Credit Agreement.

 

Receivables Purchase Agreement

 

45



--------------------------------------------------------------------------------

(b) The Seller agrees that it shall not (and shall not permit any of its
Subsidiaries to) issue any news release or make any public announcement
pertaining to the transactions contemplated by this Agreement and the other
Related Documents without the prior written consent of the Requisite Purchasers
and the Purchaser Agent (which consent shall not be unreasonably withheld)
unless such news release or public announcement is required by law, in which
case the Seller shall consult with the Purchaser Agent and any Purchasers
specifically referenced therein prior to the issuance of such news release or
public announcement. The Seller may, however, disclose the general terms of the
transactions contemplated by this Agreement and the other Related Documents to
trade creditors, suppliers and other similarly-situated Persons so long as such
disclosure is not in the form of a news release or public announcement.

(c) The Purchaser Agent and each Purchaser agrees to maintain the
confidentiality of the Information (as defined below), and will not use such
confidential Information for any purpose or in any matter except in connection
with this Agreement, except that Information may be disclosed (1) to (i) each
Affected Party (ii) its and each Affected Party’s and their respective
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and to not
disclose or use such Information in violation of Regulation FD (17 C.F.R. §
243.100-243.103)) and (iii) industry trade organizations for inclusion in league
table measurements, (2) any regulatory authority (it being understood that it
will to the extent reasonably practicable provide the Seller with an opportunity
to request confidential treatment from such regulatory authority), (3) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (4) to any other party to this Agreement, (5) to the extent
required in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or any other Related Document or
the enforcement of rights hereunder or thereunder, (6) subject to an agreement
containing provisions substantially the same as those of this Section, to any
assignee of (or participant in), or any prospective assignee of (or participant
in), any of its rights or obligations under this Agreement, (7) with the consent
of the Seller or (8) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or any other
confidentiality agreement to which it is party with the Seller or the Parent or
any subsidiary thereof or (ii) becomes available to the Purchaser Agent, or any
Purchaser on a nonconfidential basis from a source other than the Parent or any
subsidiary thereof. For the purposes of this Section, “Information” means all
information received from the Seller and Servicer relating to the Seller, the
Servicer, the Parent or any subsidiary thereof or their businesses, or any
Obligor, other than any such information that is available to the Purchaser
Agent or any Purchaser on a nonconfidential basis prior to disclosure by Seller
or Servicer; provided that in the case of information received from the Seller
or Servicer after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 12.06. Complete Agreement; Modification of Agreement. This Agreement and
the other Related Documents constitute the complete agreement among the parties
hereto with respect to the subject matter hereof and thereof, supersede all
prior agreements and understandings relating to the subject matter hereof and
thereof, and may not be modified, altered or amended except as set forth in
Section 12.07.

Section 12.07. Amendments and Waivers.

(a) Except for actions expressly permitted to be taken solely by the Purchaser
Agent, no amendment, modification, termination or waiver of any provision of
this Agreement, or any consent to any departure by the Seller therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Seller and by the Requisite Purchasers and, to the extent required under clause
(b) below, by all affected

 

Receivables Purchase Agreement

 

46



--------------------------------------------------------------------------------

Purchasers and, to the extent required under clause (b) or clause (c) below, by
the Purchaser Agent and to the extent provided in clause (b) below, the
“Administrative Agent”. Except as set forth in clause (b) below, all amendments,
modifications, terminations or waivers requiring the consent of any Purchasers
without specifying the required percentage or number of Purchasers shall require
the written consent of the Requisite Purchasers.

(b) (i) No amendment, modification, termination or waiver of any provision of
this Agreement or any consent to any departure by the Seller therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Requisite Purchasers; provided, that that no such amendment, modification,
termination or waiver shall, without the consent of each affected Purchaser
(excluding any Non-Funding Purchaser), (i) extend the date of payment on or
deposit into any Account of Collections by the Seller or Servicer, (ii) reduce
the rate or extend the payment of Daily Yield, (iii) change the amount of
Capital Investment of any Purchaser (except as contemplated by Section 2.03(c)),
any Purchaser’s Pro Rata Share of the Purchaser Interests or any Purchaser’s
Commitment, (iv) amend, modify or waive any provision of the definition of “Pro
Rata Share”, “Requisite Purchasers”, “Requisite 8.01 Purchasers”,
Section 2.08(a), 2.08(b), 8.01(a), 11.07 or this Section 12.07, (v) amend or
modify, or waive the requirements of, the definition of “Eligible Receivable”,
“Investment Base”, “Dynamic Advance Rate” (vi) decrease the amount of, or extend
the date for payment of, any fees payable under this Agreement, (vii) prior to
the Termination Date release any security interest created hereunder in favor of
the Purchaser Agent during any single Settlement Period in excess of 3.00% of
the aggregate Outstanding Balance of Transferred Receivables at the time of such
release, (viii) change in any manner any provision of this Agreement that, by
its terms, expressly requires the approval or concurrence of all Purchasers,
(ix) amend, modify or waive in any manner any provision of this Agreement that,
by its terms, expressly provides for the making of pro rata payments in respect
of any Seller Obligations, or (x) amend or modify, or waive the requirements of,
any defined term (or any defined term used directly or indirectly in any such
defined term) used in clauses (i) through (ix) above in any manner that would
circumvent the intention of the restrictions set forth in such clauses;
provided, further, that that no such amendment, modification, termination or
waiver shall, without the consent of the Purchaser Agent and the Administrative
Agent, (i) amend, modify or waive any provision of Section 8.01(t) or (ii) amend
or modify, or waive the requirements of, any defined term (or any defined term
used directly or indirectly in any such defined term) used in Section 8.01(t) in
any manner that would circumvent the intention of the restrictions set forth in
clause (i) of this proviso; and provided, that no such amendment, modification,
termination or waiver shall, without the consent of any affected Non-Funding
Purchaser, increase the amount of such Non-Funding Purchaser’s Commitment or
except as otherwise provided in Section 2.12, reduce the rate or extend the
payment of Daily Yield owed to such Non-Funding Purchaser or reduce the amount
of Capital Investment or Fees owing to such Non-Funding Purchaser.

(ii) Each amendment, modification, termination or waiver shall be effective only
in the specific instance and for the specific purpose for which it was given. No
amendment, modification, termination or waiver shall be required for the
Purchaser Agent to take additional Seller Assets pursuant to any Related
Document. No notice to or demand on the Seller in any case shall entitle the
Seller to any other or further notice or demand in similar or other
circumstances.

(iii) In addition, no amendment, modification, termination or waiver of any
provision of this Agreement or Related Document relating to the Administrative
Agent shall be effective without the written concurrence of the Administrative
Agent.

(c) If, in connection with any proposed amendment, modification, consent, waiver
or termination (a “Proposed Change”) requiring the consent of all affected
Purchasers, the consent of Requisite Purchasers is obtained, but the consent of
other Purchasers whose consent is required is not obtained (any such Purchaser
whose consent is not obtained as described this clause (c) being referred to as
a “Non-Consenting Purchaser”), then, so long as the Purchaser Agent is not a
Non-Consenting Purchaser, at the Seller’s request the Purchaser Agent, or a
Person acceptable to the Purchaser Agent, shall have the right with the
Purchaser

 

Receivables Purchase Agreement

 

47



--------------------------------------------------------------------------------

Agent’s consent and in the Purchaser Agent’s sole discretion (but shall have no
obligation) to purchase from such Non-Consenting Purchasers, and such
Non-Consenting Purchasers agree that they shall, upon the Purchaser Agent’s
request, sell and assign to the Purchaser Agent or such Person, all of the
Commitments and Purchaser Interests of such Non-Consenting Purchaser for an
amount equal to the Capital Investment held by the Non-Consenting Purchaser and
all accrued Daily Yield and Fees and expenses with respect thereto through the
date of sale, such purchase and sale to be consummated pursuant to an executed
Assignment Agreement. If, in connection with any proposed amendment,
modification, consent, waiver or termination requiring the consent of the
Administrative Agent and any of the Purchaser Agent, the Requisite Purchasers or
the Purchasers, the consent of the Purchaser Agent, the Requisite Purchasers
and/or the Purchasers (as is applicable in a particular circumstance) is
obtained, but the consent of the Administrative Agent is not obtained, then, at
the Seller’s request the Purchaser Agent, or a Person acceptable to the
Purchaser Agent, shall have the right with the Purchaser Agent’s consent and in
the Purchaser Agent’s sole discretion (but shall have no obligation) to purchase
from the Administrative Agent (or any Purchaser that is its Affiliate), and the
Administrative Agent agrees that it (or such Affiliate) shall, upon the
Purchaser Agent’s request, sell and assign to the Purchaser Agent or such
Person, all of the Commitments and Purchaser Interests of such Administrative
Agent or Affiliate, as applicable for an amount equal to the Capital Investment
held by the Administrative Agent or such Affiliate, as applicable, and all
accrued Daily Yield and Fees and expenses with respect thereto through the date
of sale, such purchase and sale to be consummated pursuant to an executed
Assignment Agreement.

(d) Except for actions expressly permitted to be taken solely by the Purchaser
Agent, no amendment, modification, termination or waiver of any provision of any
Related Document, or any consent to any departure by a Transaction Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Purchaser Agent and, unless such amendment, modification or
waiver is made to cure any ambiguity, omission, mistake, defect or inconsistency
in the applicable Related Document(s), the Requisite Purchasers.

(e) Upon indefeasible payment in full in cash and performance of all of the
Seller Obligations (other than indemnification obligations under Section 10.01),
termination of the aggregate Commitments of all Purchasers in their entirety and
a release of all claims against the Purchaser Agent and Purchasers, and so long
as no suits, actions, proceedings or claims are pending or threatened against
any Indemnified Person asserting any damages, losses or liabilities that are
Indemnified Liabilities, the Purchaser Agent shall deliver to the Seller
termination statements and other documents necessary or appropriate to evidence
the termination of the security interest created pursuant to this Agreement.

(f) For avoidance of doubt, and subject to the other provisions of this
Section 12.07, if changes occur in laws, regulations or accounting guidelines
(or in the interpretation thereof) that are applicable to the Transaction
Parties, then the Purchaser Agent and the Purchasers agree to consider in good
faith reasonable modifications to this Agreement and the other Related Documents
in light of such changes as may be requested by the Seller in order for the
Agreement and the other Related Documents to continue to reflect the commercial
understandings among the Seller, the Purchaser Agent and the Purchasers.

Section 12.08. No Waiver; Remedies. The failure by any Purchaser or the
Purchaser Agent, at any time or times, to require strict performance by the
Seller or the Servicer of any provision of this Agreement, any Receivables
Assignment or any other Related Document shall not waive, affect or diminish any
right of any Purchaser or the Purchaser Agent thereafter to demand strict
compliance and performance herewith or therewith. Any suspension or waiver of
any breach or default hereunder shall not suspend, waive or affect any other
breach or default whether the same is prior or subsequent thereto and whether
the same or of a different type. None of the undertakings, agreements,
warranties, covenants and representations of the Seller or the Servicer
contained in this Agreement, any Receivables Assignment or any other Related
Document, and no breach or default by the Seller or the Servicer hereunder or
thereunder, shall be deemed to have been suspended or waived by any

 

Receivables Purchase Agreement

 

48



--------------------------------------------------------------------------------

Purchaser or the Purchaser Agent unless such waiver or suspension is by an
instrument in writing signed by an officer of or other duly authorized signatory
of the applicable Purchasers and the Purchaser Agent and directed to the Seller
or the Servicer, as applicable, specifying such suspension or waiver. The rights
and remedies of the Purchasers and the Purchaser Agent under this Agreement and
the other Related Documents shall be cumulative and nonexclusive of any other
rights and remedies that the Purchasers and the Purchaser Agent may have
hereunder, thereunder, under any other agreement, by operation of law or
otherwise. Neither the Purchaser Agent nor any of the Purchasers shall be
obligated to exhaust its recourse to or any remedy related to the Seller Assets
prior to its enforcement of its rights and remedies against the Seller
hereunder.

Section 12.09. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL.

(a) THIS AGREEMENT AND EACH OTHER RELATED DOCUMENT (EXCEPT TO THE EXTENT THAT
ANY RELATED DOCUMENT EXPRESSLY PROVIDES TO THE CONTRARY) AND THE OBLIGATIONS
ARISING HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO
CONFLICTS OF LAW PRINCIPLES) EXCEPT TO THE EXTENT THAT THE PERFECTION, EFFECT OF
PERFECTION OR PRIORITY OF THE INTERESTS OF THE PURCHASER AGENT IN THE
RECEIVABLES OR REMEDIES HEREUNDER OR THEREUNDER, IN RESPECT THEREOF, ARE
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK, AND ANY
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

(b) EACH PARTY HERETO HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THEM
PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER RELATED DOCUMENT; PROVIDED, THAT EACH PARTY HERETO
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE BOROUGH OF MANHATTAN IN NEW YORK CITY; PROVIDED FURTHER
THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE ANY
PURCHASER OR THE PURCHASER AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION
IN ANY OTHER JURISDICTION TO REALIZE ON THE SELLER ASSETS OR ANY OTHER SECURITY
FOR THE SELLER OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF THE PURCHASERS OR THE PURCHASER AGENT. EACH PARTY HERETO SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY
SUCH COURT, AND EACH PARTY HERETO HEREBY WAIVES ANY OBJECTION THAT SUCH PARTY
MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF
AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH PARTY HERETO HEREBY WAIVES PERSONAL
SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR
SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE
MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH PARTY AT THE ADDRESS
PROVIDED FOR IN SECTION 12.01 HEREOF AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF SUCH PARTY’S ACTUAL RECEIPT THEREOF OR THREE DAYS
AFTER DEPOSIT IN THE UNITED STATES MAIL, PROPER

 

Receivables Purchase Agreement

 

49



--------------------------------------------------------------------------------

POSTAGE PREPAID. NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

(c) BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS
ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON
AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, ARISING
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER RELATED
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

Section 12.10. Counterparts. This Agreement may be executed in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement.

Section 12.11. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

Section 12.12. Section Titles. The section, titles and table of contents
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.

Section 12.13. Further Assurances.

(a) The Seller shall, or shall cause the Servicer to, at its sole cost and
expense, upon request of any of the Purchasers or the Purchaser Agent, promptly
and duly execute and deliver any and all further instruments and documents and
take such further action that may be necessary or reasonably desirable or that
any of the Purchasers or the Purchaser Agent may reasonably request to
(i) perfect, protect, preserve, continue and maintain fully the security
interest created hereby in favor of the Purchaser Agent for the benefit of
itself and the Purchasers under this Agreement, (ii) enable the Purchasers or
the Purchaser Agent to exercise and enforce its rights under this Agreement or
any of the other Related Documents or (iii) otherwise carry out more effectively
the provisions and purposes of this Agreement or any other Related Document.
Without limiting the generality of the foregoing, the Seller shall, upon request
of any of the Purchasers or the Purchaser Agent, (A) execute and file such
financing or continuation statements, or amendments thereto or assignments
thereof, and such other instruments or notices that may be necessary or
reasonably desirable or that any of the Purchasers or the Purchaser Agent may
reasonably request to perfect, protect and preserve the security interest
created pursuant to this Agreement, free and clear of all Adverse Claims and
(B) notify or cause the Servicer to notify Obligors of the security interest in
the Transferred Receivables created hereunder.

(b) Without limiting the generality of the foregoing, the Seller hereby
authorizes the Purchasers and the Purchaser Agent, and each of the Purchasers
hereby authorizes the Purchaser Agent, to file one or more

 

Receivables Purchase Agreement

 

50



--------------------------------------------------------------------------------

financing or continuation statements, or amendments thereto or assignments
thereof, relating to all or any part of the Transferred Receivables, including
Collections with respect thereto, or the Seller Assets without the signature of
the Seller or, as applicable, the Purchasers, as applicable, to the extent
permitted by applicable law (including, for administrative convenience,
financing statements with respect to the Seller describing the collateral
covered by any such UCC-1 financing statement as “all assets” or language
similar thereto). A carbon, photographic or other reproduction of this Agreement
or of any notice or financing statement covering the Transferred Receivables,
the Seller Assets or any part thereof shall be sufficient as a notice or
financing statement where permitted by law.

Section 12.14. Servicer. The Purchaser Agent and each of the Purchasers hereby
acknowledge the authorizations provided by the Seller to the Servicer in
Section 7.03(c) of the Transfer Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Receivables Purchase Agreement

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by as
of the date first above written.

 

  UNIVISION RECEIVABLES CO., LLC, as the Seller     By:   /S/    PETER
LORI           Name:   Peter Lori   Title:   Vice President  

Address: 605 Third Avenue, 12th Floor

New York, NY 10158

Commitment: $180,000,000.00  

GENERAL ELECTRIC CAPITAL CORPORATION,

as a Purchaser

    By:   /S/    DAVID JOHNSON           Name:   David Johnson   Title:   Duly
Authorized Signatory  

GENERAL ELECTRIC CAPITAL CORPORATION,

as Purchaser Agent

    By:   /S/    DAVID JOHNSON           Name:   David Johnson   Title:   Duly
Authorized Signatory     401 Merritt 7     Norwalk, Connecticut 06851    
Attention: Vice President, Securitization     Telephone: (203) 229-5000    
Facsimile:   THE CIT GROUP/BUSINESS CREDIT, INC., as the Administrative Agent  
  By:   /S/    CHARLES F. SOUTER           Name:   Charles F. Souter   Title:  
Senior Vice President   THE CIT CAPITAL SECURITIES, LLC, as Lead Arranger    
By:   /S/    WILLIAM J. KOSLO, JR.           Name:   William J. Koslo, Jr.  
Title:   Managing Director

 

Receivables Purchase Agreement

 

S-1



--------------------------------------------------------------------------------

Commitment $45,000,000.00   CIT BANK, as Purchaser     By:   /S/    BENJAMIN
HASLAM           Name:   Benjamin Haslam   Title:   Authorized Signatory
Commitment $25,000,000.00   BARCLAYS BANK PLC, as a Purchaser     By:  
/S/    WILLIAM J. HUGHES           Name:   William J. Hughes   Title:   Managing
Director

 

Receivables Purchase Agreement

 

S-2



--------------------------------------------------------------------------------

ANNEX X

to

RECEIVABLES TRANSFER AND SERVICING AGREEMENT

and

RECEIVABLES SALE AGREEMENT

and

RECEIVABLES PURCHASE AGREEMENT

dated as of

March 31, 2009

Definitions and Interpretation

 

Annex X



--------------------------------------------------------------------------------

SECTION 1. Definitions and Conventions. Capitalized terms used in the Transfer
Agreement (as defined below), the Sale Agreement (as defined below) and the
Purchase Agreement (as defined below) shall have (unless otherwise provided
elsewhere therein) the following respective meanings:

“Account” shall mean any of the Collection Accounts.

“Account Agreement” shall mean any of the Collection Account Agreement or the
Lockbox Control Agreements.

“Account Control Date” shall mean April 3, 2009.

“Additional Amounts” shall mean any amounts payable to any Affected Party under
Sections 2.09 or 2.10 of the Purchase Agreement.

“Additional Costs” shall have the meaning assigned to it in Section 2.09(b) of
the Purchase Agreement.

“Administrative Agent” shall have the meaning set forth in the Preamble of the
Purchase Agreement.

“Adverse Claim” shall mean any claim of ownership or any Lien, other than any
ownership interest or Lien created under any Related Document.

“Affected Party” shall mean each of the following Persons: each Purchaser, the
Administrative Agent, the Purchaser Agent, the Depositary, each Affiliate of the
foregoing Persons, and any Purchaser SPV or participant with the rights of a
Purchaser under Section 12.02(c) of the Purchase Agreement and their respective
successors, transferees and permitted assigns.

“Affiliate” shall mean, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, five percent (5%) or more of the Stock having
ordinary voting power in the election of directors of such Person, (b) each
Person that controls, is controlled by or is under common control with such
Person, or (c) each of such Person’s officers, directors, joint venturers and
partners. For the purposes of this definition, “control” of a Person shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise.

“Agent Account” shall mean account number XXXXX with the Depositary in the name
of the Purchaser Agent.

“Appendices” shall mean, with respect to any Related Document, all exhibits,
schedules, annexes and other attachments thereto, or expressly identified
thereto.

“Applicable Index Rate Margin” shall mean 3.00% per annum plus any Financial
Test Modification Increase.

“Applicable LIBOR Margin” shall mean 4.50% per annum plus any Financial Test
Modification Increase.

“Assignment Agreement” shall mean an assignment agreement in the form of Exhibit
12.02 attached to the Purchase Agreement.

“Authorized Officer” shall mean, with respect to any corporation or limited
liability company, the Chairman or Vice-Chairman of the Board, the President,
any Vice President, the General Counsel, the Secretary, the

 

Receivables Purchase Agreement



--------------------------------------------------------------------------------

Treasurer, the Controller, any Assistant Secretary, any Assistant Treasurer, any
manager or managing member and each other officer of such corporation or limited
liability company specifically authorized to sign agreements, instruments or
other documents on behalf of such corporation or limited liability company in
connection with the transactions contemplated by the Sale Agreement, the
Transfer Agreement, the Purchase Agreement and the other Related Documents.

“Availability” shall mean, as of any date of determination, the amount, if any,
by which the Investment Base exceeds the Capital Investment, in each case as of
the end of the immediately preceding day.

“Bank” shall mean any Collection Account Bank.

“Bankruptcy Code” shall mean the provisions of title 11 of the United States
Code, 11 U.S.C. § § 101 et seq.

“Billed Amount” shall mean, with respect to (i) any Receivable, the amount
billed on the Billing Date to the Obligor thereunder (excluding any portion of
such amount billed representing advertising agency compensation, including,
without limitation, commissions, volume discounts, and other amounts withheld by
such agency as compensation) and (ii) any Unbilled Receivable prior to the time
when the invoice with respect thereto is generated, the amount of revenue
recognized by the related Originator in accordance with GAAP in respect of such
Receivable.

“Billed Receivable” means a Transferred Receivable in respect of which an
invoice has been issued to the related Obligor.

“Billing Date” shall mean, with respect to any Receivable, the date on which the
invoice with respect thereto was generated, or, in the case of Unbilled
Receivables, will be generated.

“BK Obligor” shall mean an Obligor that is (i) unable to make payment of its
obligations when due, (ii) a debtor in a voluntary or involuntary bankruptcy
proceeding, or (iii) the subject of a comparable receivership or insolvency
proceeding, unless, in the case of a bankruptcy proceeding in clause (ii) or
(iii), the applicable Originator has been designated as a “critical vendor” and
the Obligor thereunder has obtained (x) in the case of any Receivable originated
pre-petition, a final court order approving the payment of the pre-petition
claims of such Originator on an administrative priority basis or (y) in the case
of any Receivable originated post-petition, (A) a final court order approving
the payment of the post-petition claims of such Originator on an administrative
priority basis and (B) a debtor-in-possession financing facility and management
of the applicable Originator reasonably believes that such financing will be
available to pay the Receivables owing by such Obligor, and, in any such case,
such Obligor has agreed post-petition to pay the Receivables owing by such
Obligor on a current basis in accordance with its terms.

“BMPI” means Broadcasting Media Partners, Inc., a Delaware corporation.

“Breakage Costs” shall have the meaning assigned to it in Section 2.10 of the
Purchase Agreement.

“Business Day” shall mean any day that is not a Saturday, a Sunday or a day on
which banks are required or permitted to be closed in the State of New York or,
with respect to any remittances to be made by the Collection Account Bank to any
related Account, in the jurisdiction(s) in which the Accounts maintained by such
Banks are located.

“Buyer” shall have the meaning assigned to it in the preamble to the Transfer
Agreement or in the preamble to the Sale Agreement, as applicable.

 

Annex X

 

5



--------------------------------------------------------------------------------

“Buyer Available Amounts” shall have the meaning assigned to it in Section 6.15
of the Transfer Agreement.

“Buyer Indemnified Person” shall have the meaning assigned to it in Section 5.01
of the Transfer Agreement.

“Capital Investment” shall mean, as of any date of determination, the amount
equal to (a) the aggregate Purchases made by the Purchasers under the Purchase
Agreement on or before such date, minus (b) the aggregate amounts disbursed to
any Purchaser in reduction of Capital Investment pursuant to the Purchase
Agreement on or before such date; provided, that references to the Capital
Investment of any Purchaser shall mean an amount equal to (x) the Purchases made
by such Purchaser pursuant to the Purchase Agreement on or before such date,
minus (y) the aggregate amounts disbursed to such Purchaser in reduction of the
Capital Investment pursuant to the Purchase Agreement on or before such date and
not required to be returned as preference payments or otherwise and provided,
further that if any repayment of Capital Investment is rescinded or is required
to be returned as a preference or for any other reason, then Capital Investment
shall include the amount so rescinded or returned.

“Capital Lease” shall mean, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee that, in
accordance with GAAP, would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person.

“Capital Lease Obligation” shall mean, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.

“Capital Purchase” shall have the meaning assigned to it in Section 2.01 of the
Purchase Agreement.

“Capital Purchase Request” shall have the meaning assigned to it in
Section 2.03(a) of the Purchase Agreement.

“Capital Stock” shall mean:

(a) in the case of a corporation, corporate stock;

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Cash Collateral” means any cash or any cash equivalents acceptable to the
Purchaser Agent held in the Agent Account and (x) designated by notice of the
Seller or the Servicer to the Purchaser Agent as “Cash Collateral” or
(y) otherwise retained in the Agent Account as Cash Collateral in accordance
with Section 2.08 of the Purchase Agreement.

“Change of Control” means any of the following:

(1) a “Change of Control” shall be deemed to have occurred with respect to
either the Parent or BMPI (each such party, a “Parent Party”) if:

(a) the Permitted Investors cease to have the power, directly or indirectly, to
vote or direct the voting of Equity Interests of such Parent Party representing
a majority of the ordinary voting power for

 

Annex X

 

6



--------------------------------------------------------------------------------

the election of directors (or equivalent governing body) of such Parent Party;
provided that the occurrence of the foregoing event shall not be deemed a Change
of Control if,

(i) any time prior to the consummation of a Qualified Public Offering, and for
any reason whatsoever, (A) the Permitted Investors otherwise have the right,
directly or indirectly, to designate (and do so designate) a majority of the
board of directors of such Parent Party or (B) the Permitted Investors own,
directly or indirectly, of record and beneficially an amount of Equity Interests
of such Parent Party having ordinary voting power that is equal to or more than
50% of the amount of Equity Interests of such Parent Party having ordinary
voting power owned, directly or indirectly, by the Permitted Investors of record
and beneficially as of the March 29, 2007 (determined by taking into account any
stock splits, stock dividends or other events subsequent to the March 29, 2007
that changed the amount of Equity Interests, but not the percentage of Equity
Interests, held by the Permitted Investors) and such ownership by the Permitted
Investors represents the largest single block of Equity Interests of such Parent
Party having ordinary voting power held by any person or related group for
purposes of Section 13(d) of the Securities Exchange Act of 1934, or

(ii) at any time after the consummation of a Qualified Public Offering, and for
any reason whatsoever, (A) no “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 as in effect on
the date hereof, but excluding any employee benefit plan of such Person and its
subsidiaries, and any Person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan), excluding the Permitted
Investors, shall become the “beneficial owner” (as defined in Rules 13(d)-3 and
13(d)-5 under such Act), directly or indirectly, of more than the greater of
(x) 35% of outstanding Equity Interests of such Parent Party having ordinary
voting power and (y) the percentage of the then outstanding Equity Interests of
such Parent Party having ordinary voting power owned, directly or indirectly,
beneficially and of record by the Permitted Investors, and (B) during each
period of 12 consecutive months, a majority of the board of directors of such
Parent Party shall consist of the Continuing Directors; or

(b) any change in control (or similar event, however denominated) with respect
to the Parent or any Restricted Subsidiary shall occur under and as defined in
the New Senior Notes Documentation to the extent the New Senior Notes constitute
Material Indebtedness of the Parent or any Restricted Subsidiary; or

(c) at any time prior to the consummation of a Qualified Public Offering,
Holdings shall directly own, beneficially and of record, less than 100% of the
issued and outstanding Equity Interests of the Parent or the Servicer; and

(2) a “Change of Control” shall have been deemed to occur with respect to the
Seller if the Transferors and BMPI shall cease to own and control all of the
economic and voting rights associated with all of the outstanding Stock of the
Seller; and

(3) a “Change of Control” shall have been deemed to occur with respect to any
Originator if the Parent shall cease to own and control all of the economic and
voting rights associated with all of the outstanding Stock, directly or
indirectly, of such Originator; and

(4) a “Change of Control” shall have been deemed to occur with respect to any
Transferor if such Transferor’s Related Originator shall cease to own and
control all of the economic and voting rights associated with all of the
outstanding Stock of such Transferor; and

(5) a “Change of Control” shall have been deemed to occur with respect to any
other Transaction Party if such Transaction Party has sold, transferred,
conveyed, assigned or otherwise disposed of all or substantially all of its
assets (other than such a sale of assets from one Originator to another
Originator).

 

Annex X

 

7



--------------------------------------------------------------------------------

“Charges” shall mean (i) all federal, state, provincial, county, city,
municipal, local, foreign or other governmental taxes (including taxes owed to
the PBGC at the time due and payable); (ii) all levies, assessments, charges, or
claims of any governmental entity or any claims of statutory lienholders, the
nonpayment of which could give rise by operation of law to a Lien on Seller
Assets or any other property of the Seller, any Transferor or any Originator and
(iii) any such taxes, levies, assessment, charges or claims which constitute a
lien or encumbrance on any property of the Seller, any Transferor or any
Originator.

“Closing Date” shall mean March 31, 2009.

“Collection Account” shall mean (i) account number XXXXX maintained by the
Seller at Collection Account Bank (the “Concentration Collection Account”),
together with (i) each intermediate account (each an “Intermediate Collection
Account”) established by the Seller at the Collection Account Bank with the
approval of the Purchaser Agent for the receipt of Collections, the balances of
which are swept daily into the Concentration Collection Account, which such
accounts described in clauses (i) and (ii) shall be subject to a Collection
Account Agreement on and after the Account Control Date.

“Collection Account Agreement” shall mean any agreement among the Seller, the
Purchaser Agent, and the Collection Account Bank with respect to the Collection
Accounts that provides, among other things, that the Purchaser Agent has
“control” (within the meaning of Article 9 of the UCC) over the Collection
Accounts and is otherwise in form and substance acceptable to the Purchaser
Agent.

“Collection Account Bank” shall mean the bank or other financial institution at
which the Collection Accounts are maintained, which shall initially be Bank of
America, N.A.

“Collections” shall mean, with respect to any Receivable, all cash collections
and other proceeds of such Receivable (including late charges, fees and interest
arising thereon, and all recoveries with respect thereto that have been written
off as uncollectible) and any amounts required to be paid by any Transferor
pursuant to Section 2.05 of the Transfer Agreement.

“Commitment” shall mean as to any Purchaser, the maximum amount which such
Purchaser is obligated to pay under the Purchase Agreement on account of all
Purchases, as set forth in the signature page to the Purchase Agreement or in
the most recent Assignment Agreement executed by such Purchaser, as such amount
may be adjusted, if at all, from time to time in accordance with the Purchase
Agreement.

“Commitment Reduction Notice” shall have the meaning assigned to it in
Section 2.02(a) of the Purchase Agreement.

“Commitment Termination Notice” shall have the meaning assigned to it in
Section 2.02(b) of the Purchase Agreement.

“Concentration Collection Account” shall have the meaning assigned to it in the
definition of Collection Account.

“Concentration Percentage” shall mean, with respect to an Obligor as of any date
of determination, the General Concentration Percentage or, if applicable, the
Special Concentration Percentage for such Obligor at such date of determination.

“Continuing Directors” shall mean the directors of the Parent on the Closing
Date and each other director, if, in each case, such other director’s nomination
for election to the board of directors of the Parent is recommended by a
majority of the then Continuing Directors or such other director receives the
vote of the Permitted Investors in his or her election by the stockholders of
the Parent.

 

Annex X

 

8



--------------------------------------------------------------------------------

“Contract” shall mean any agreement or invoice pursuant to, or under which, an
Obligor shall be obligated to make payments with respect to any Receivable.

“Contributed Receivables” shall have the meaning assigned to it in
Section 2.01(d) of the Transfer Agreement or Section 2.01(d) of the Sale
Agreement, as applicable.

“Credit Agreement” shall mean that certain Credit Agreement, dated as of
March 29, 2007, among the Parent, Univision of Puerto Rico, the lenders party
thereto, Deutsche Bank AG New York Branch, as administrative agent, first-lien
collateral agent and second-lien collateral agent, Deutsche Bank Securities Inc.
and Banc of America Securities LLC, as joint-lead arrangers and joint
bookrunners for the first-lien facilities, Credit Suisse, Credit Suisse, Cayman
Islands Branch, Wachovia Bank, National Association, The Royal Bank of Scotland,
PLC and Lehman Brothers Inc. and as in effect on Closing Date together with all
amendments, restatements, supplements or modifications thereto that are in
effect on the Closing Date or adopted from time to time thereafter.

“Credit and Collection Policies” shall mean the written credit, collection,
customer relations and service policies of the Originators in effect on the
Closing Date and attached as Exhibit A to the Purchase Agreement, as the same
may from time to time be amended, restated, supplemented or otherwise modified
with the prior written consent of the Purchaser Agent, which consent shall not
unreasonably be withheld.

“Daily Report” shall have the meaning assigned to it in paragraph (a) of
Annex 5.02(a) to the Purchase Agreement.

“Daily Yield” shall mean, for any day, the aggregate of the following for each
portion of the Capital Investment: the product of (a) the portion of Capital
Investment outstanding on such day at a given Daily Yield Rate multiplied by
(b) the Daily Yield Rate for such portion of Capital Investment on such day.

“Daily Yield Rate” shall mean, (i) for an Index Rate Purchase, the Index Rate
and (ii) for a LIBOR Rate Purchase, the LIBOR Rate plus, in each case, 3.00% per
annum if a Termination Event has occurred and is continuing.

“Debt” of any Person shall mean, without duplication, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services payment for which is deferred 90 days or more, but excluding
obligations to trade creditors incurred in the ordinary course of business that
are not overdue by more than 90 days unless being contested in good faith,
(b) all reimbursement and other obligations with respect to letters of credit,
bankers’ acceptances and surety bonds, whether or not matured, (c) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations, (f) all obligations of such Person under
commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, (h) all liabilities of such Person under Title IV of ERISA, (i) all
Guaranteed Indebtedness of such Person, (j) all indebtedness referred to in
clauses (a) through (i) above secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property or other assets (including accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such indebtedness, (k) all “Indebtedness” as such term
is defined in the Credit Agreement, (l) all “Loans” and other obligations of the
Parent and its Subsidiaries under the Credit Agreement (which shall only be Debt
of the Parent, its Subsidiaries and any Person who guarantees such Debt), and
(m) the Seller Obligations.

 

Annex X

 

9



--------------------------------------------------------------------------------

“Defaulted Receivable” shall mean any Transferred Receivable (a) with respect to
which any payment, or part thereof, remains unpaid for more than one hundred
twenty (120) days after its Billing Date, (b) with respect to which the Obligor
thereunder is a BK Obligor or (c) that otherwise has been or should be written
off in accordance with the Credit and Collection Policies.

“Defaulted Receivable Trigger Ratio” shall mean, as of the last day of any
Settlement Period, the ratio (expressed as a percentage) of:

(a) the sum of (i) the aggregate Outstanding Balances of all Defaulted
Receivables as of such day and as of the last day of each of the two Settlement
Periods ended immediately prior to such Settlement Period, (ii) the Outstanding
Balances of all Receivables written off during such Settlement Period and during
each of the two Settlement Periods ended immediately prior to such Settlement
Period (in each case, as of the date such Transferred Receivables were written
off) and (iii) the Outstanding Balances of any Transferred Receivables that were
not Defaulted Receivables as of any date of determination whose Obligor, during
the Settlement Period ending on such day and during the two Settlement Periods
ended immediately prior to such Settlement Period, became either (A) a debtor in
a voluntary or involuntary bankruptcy proceeding, or (B) the subject of a
comparable receivership or insolvency proceeding,

to

(b) the sum of the aggregate Outstanding Balances of all Billed Receivables as
of such day and as of the last day of each of the two Settlement Periods ended
prior to such Settlement Period.

“Delinquency Trigger Ratio” shall mean, as of the last day of any Settlement
Period, the ratio (expressed as a percentage) of:

(a) the sum of aggregate Outstanding Balances of all Billed Receivables with
respect to which any payment, or part thereof, became between ninety-one
(91) and one hundred twenty (120) days past its Billing Date during such
Settlement Period and during each of the two Settlement Periods ended
immediately prior to such Settlement Period;

to

(b) the aggregate Billed Amount of all Billed Receivables originated during the
Settlement Periods ended four, five and six Settlement Periods before the
Settlement Period ending on such date (so that if the Settlement Periods
referenced in (a) were the April, May and June Settlements Periods, the
Settlement Periods referenced in (b) would be the December, January and February
Settlement Periods).

“Depositary” shall have the meaning assigned to it in Section 6.01(c)(i) of the
Purchase Agreement.

“Dilution Factors” shall mean, with respect to any Receivable, any portion of
which (a) was reduced, canceled or written-off as a result of (i) any credits,
rebates, freight charges, cash discounts, volume discounts, cooperative
advertising expenses, royalty payments, warranties, cost of parts required to be
maintained by agreement (either express or implied), allowances for early
payment, warehouse and other allowances, defective, rejected, returned or
repossessed merchandise or services, or any failure by any Originator to deliver
any merchandise or services or otherwise perform under the underlying Contract
or invoice, (ii) any change in or cancellation of any of the terms of the
underlying Contract or invoice or any cash discount, rebate, retroactive price
adjustment or any other adjustment by the applicable Originator which reduces
the amount payable by the Obligor on the related Receivable except to the extent
based on credit related reasons, or (iii) any setoff in respect of any claim by
the Obligor thereof (whether such claim arises out of the same or a related
transaction or an unrelated transaction) or (b) is subject to any specific
dispute, offset, counterclaim or defense whatsoever (except discharge in
bankruptcy of the Obligor thereof).

 

Annex X

 

10



--------------------------------------------------------------------------------

“Dilution Reserve Rate” shall mean, as of any Settlement Period, an amount equal
to the product of (i) 2 and (ii) the Dilution Reserve Ratio as of the last day
of such Settlement Period.

“Dilution Reserve Ratio” shall mean, as of any date of determination, the
highest Dilution Trigger Ratio occurring during the twelve most recent
Settlement Periods preceding such date.

“Dilution Trigger Ratio” shall mean, as of the last day of any Settlement
Period, the ratio (expressed as a percentage) of:

(a) the sum of the aggregate Dilution Factors for all Billed Receivables during
such Settlement Period and the two Settlement Periods ending immediately prior
to such Settlement Period

to

(b) the aggregate Billed Amount of all Billed Receivables originated during the
second and third Settlement Periods ended immediately preceding such date (so
that if the Settlement Periods referenced in (a) were the March, April and May
Settlement Periods, the Settlement Periods referenced in (b) would be the
January, February and March Settlement Periods).

“Dollars” or “$” shall mean lawful currency of the United States of America.

“Dynamic Advance Rate” shall mean, as of any date of determination, a percentage
equal to the lesser of (i) 80% and (ii) 100% minus the sum of (A) the Dilution
Reserve Rate, (B) the Loss Reserve Rate, (C) the Yield Reserve Rate and (D) the
Servicing Fee Reserve Rate.

“Effective Date” shall have the meaning assigned to it in Section 3.01 of the
Purchase Agreement.

“Election Notice” shall have the meaning assigned to it in Section 2.01(d) of
the Transfer Agreement or in Section 2.01(d) of the Sale Agreement, as
applicable.

“Eligible Receivable” shall mean, as of any date of determination, a Transferred
Receivable:

(a) that is (i) due and payable within ninety (90) days of the Billing Date
thereof and (ii) not a Defaulted Receivable;

(b) that is not a liability of an Excluded Obligor or an Obligor with respect to
which more than 35% of the aggregate Outstanding Balance of all Receivables
owing by such Obligor are Defaulted Receivables;

(c) that is not a liability of an Obligor organized under the laws of any
jurisdiction outside of the United States of America (including the District of
Columbia and Puerto Rico (but, in the case of Puerto Rico, not in excess of 5%
of the aggregate Outstanding Balance of Receivables) but otherwise excluding its
territories and possessions);

(d) that is denominated and payable in Dollars in the United States of America
and is not represented by a note or other negotiable instrument or by chattel
paper;

(e) that is not subject to any right of rescission, dispute, offset (including,
without limitation, as a result of customer promotional allowances, discounts,
rebates, or claims for damages), hold back defense, adverse claim or other claim
(with only the portion of any such Receivable subject to any such right of
rescission, dispute, offset (including, without limitation, as a result of
customer promotional allowances, discounts, rebates, or claims for damages),
hold back defense, adverse claim or other claim being considered an Ineligible
Receivable by virtue of this clause (e)), whether arising out of transactions
concerning the Contract therefor or otherwise;

(f) that is not an Unapproved Receivable;

 

Annex X

 

11



--------------------------------------------------------------------------------

(g) that does not represent “billed but not yet shipped” goods or merchandise,
partially performed or unperformed services (including any “milestone billed”
Receivable), consigned goods or “sale or return” goods and does not arise from a
transaction for which any additional performance by the Originator thereof, or
acceptance by or other act of the Obligor thereunder, including any required
submission of documentation (other than in the case of an Unbilled Receivables,
the rendering of an invoice with respect to such Receivables), remains to be
performed as a condition to any payments on such Receivable or the
enforceability of such Receivable under applicable law;

(h) the representations and warranties of Sections 4.01(w)(ii) through (iv) of
the Transfer Agreement are true and correct in all respects as of the Transfer
Date therefor;

(i) the representations and warranties of Sections 4.01(w)(ii) through (iv) of
the Sale Agreement are true and correct in all respects as of the Transfer Date
therefor;

(j) that is not the liability of an Obligor that has any claim against or
affecting the Originator thereof or the property of such Originator which gives
rise to a right of set-off against such Receivable (with only that portion of
Receivables owing by such Obligor equal to the amount of such claim being an
Ineligible Receivable);

(k) that was originated in accordance with and satisfies in all material
respects all applicable requirements of the Credit and Collection Policies;

(l) that represents the genuine, legal, valid and binding obligation of the
Obligor thereunder enforceable by the holder thereof in accordance with its
terms;

(m) that is entitled to be paid pursuant to the terms of the Contract therefor
and has not been paid in full or been compromised, adjusted, extended, reduced,
satisfied, subordinated, rescinded or modified (except for adjustments to the
Outstanding Balance thereof to reflect Dilution Factors made in accordance with
the Credit and Collection Policies);

(n) that does not contravene any laws, rules or regulations applicable thereto
(including laws, rules and regulations relating to usury, consumer protection,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which no party to the Contract therefor is in violation of any such law, rule or
regulation;

(o) with respect to which no proceedings or investigations are pending or
threatened before any Governmental Authority (i) asserting the invalidity of
such Receivable or the Contract therefor, (ii) asserting the bankruptcy or
insolvency of the Obligor thereunder; unless, in the case of a bankruptcy
proceeding, the applicable Originator has been designated as a “critical vendor”
and the Obligor thereunder has obtained (A) in the case of any Receivable
originated pre-petition, a final court order approving the payment of the
pre-petition claims of such Originator on an administrative priority basis or
(B) in the case of any Receivable originated post-petition, (1) a final court
order approving the payment of the post-petition claims of such Originator on an
administrative priority basis and (2) a debtor-in-possession financing facility
and management of the applicable Originator reasonably believes that such
financing will be available to pay the Receivables owing by such Obligor, and,
in any such case, such Obligor has agreed post-petition to pay the Receivables
owing by such Obligor on a current basis in accordance with its terms,
(iii) seeking payment of such Receivable or payment and performance of such
Contract or (iv) seeking any determination or ruling that could reasonably be
expected to materially and adversely affect the validity or enforceability of
such Receivable or such Contract;

(p) (i) that is an “account” or a “payment intangible” within the meaning of the
UCC (or any other applicable legislation) of the jurisdictions in which the each
of the Originators, the Transferors and the Seller are organized and in which
chief executive offices of each of the Originators, the Transferors and the
Seller are located and (ii) under the terms of the related Contract, the right
to payment thereof may be freely

 

Annex X

 

12



--------------------------------------------------------------------------------

assigned, including as a result of compliance with applicable law (or with
respect to which, the prohibition on the assignment of rights to payment are
made fully ineffective under applicable law);

(q) that is payable solely and directly to an Originator and not to any other
Person (including any shipper of the merchandise or goods that gave rise to such
Receivable), except to the extent that payment thereof may be made to a Lockbox
or otherwise as directed pursuant to Article VI of the Purchase Agreement;

(r) with respect to which all material consents, licenses, approvals or
authorizations of, or registrations with, any Governmental Authority required to
be obtained, effected or given in connection with the creation of such
Receivable or the Contract therefor have been duly obtained, effected or given
and are in full force and effect;

(s) that is created through the provision of merchandise, goods or services by
the Originator thereof in the ordinary course of its business;

(t) that is not the liability of an Obligor that, under the terms of the Credit
and Collection Policies, is receiving or should receive merchandise, goods or
services on a “cash on delivery” basis;

(u) that does not constitute a rebilled amount arising from a deduction taken by
an Obligor with respect to a previously arising Receivable;

(v) as to which the Seller has a first priority perfected ownership interest and
in which the Purchaser Agent has a first priority perfected security interest,
in each case not subject to any Lien, right, claim, security interest or other
interest of any other Person (other than, in the case of the Seller, the
security interest of the Purchaser Agent for the benefit of the Specified
Parties);

(w) to the extent such Transferred Receivable represents sales tax, such portion
of such Receivable shall not be an Eligible Receivable;

(x) that does not represent the balance owed by an Obligor on a Receivable in
respect of which the Obligor has made partial payment;

(y) with respect to which no check, draft or other item of payment was
previously received that was returned unpaid or otherwise;

(z) which is not an Unbilled Receivable, unless (i) the Originator of such
Receivable may recognize the associated revenue for such Receivable in
accordance with GAAP and (ii) less than 35 days have passed since the date that
the Originator of such Receivable recognized the associated revenue for such
Receivable in accordance with GAAP;

(aa) the Obligor of which is not a Governmental Authority, unless (i) each
transfer of such Receivable pursuant to the Related Documents is in compliance
with all assignment of claims statutes and regulations applicable to such
Governmental Authority’s Receivables or such other agreements have been entered
into which are satisfactory to the Purchaser Agent in its sole discretion,
(ii) such Governmental Authority is a United States Governmental Authority
(including any Governmental Authority of a State or local government that is a
political subdivision of the United States) and (iii) the Purchaser Agent shall
have received evidence, to its reasonable satisfaction, that no Governmental
Authority has a right of setoff against the Originator thereof or any of its
Affiliates that can be exercised against such Receivables;

(bb) if arising on or after the Closing Date, the Obligor of which has been
instructed to make payments with respect thereto only (A) by check or money
order mailed to one or more Lockboxes, or (B) by wire transfer or moneygram
directly to a Collection Account;

(cc) if arising on or after the Closing Date (and excluding any Unbilled
Receivables), the Obligor of which has been notified, in each invoice sent to
such Obligor with respect to such Receivable that all payments with respect to
such Receivable are to be made by remitting payment to a Lockbox or a Collection
Account;

 

Annex X

 

13



--------------------------------------------------------------------------------

(dd) that complies with such other criteria and requirements as the Purchaser
Agent may reasonably determine to be necessary from time to time in its
reasonable credit judgment following a collateral audit and in consultation with
the Seller; and

(ee) that, as of any date of determination of eligibility after April 30, 2009,
was not originated by Univision Radio Puerto Rico, Inc. unless either
(i) Univision Radio Puerto Rico, Inc. is merged into Univision of Puerto Rico
Inc., a Delaware corporation or (ii) the Seller delivers an opinion of counsel
in form and substance acceptable to the Purchaser Agent and the Administrative
Agent covering, with respect to Univision Radio Puerto Rico, Inc., due
authorization and enforceability of the Sale Agreement and the perfection of the
sale of Receivables sold by Univision Radio Puerto Rico, Inc. pursuant to the
Sale Agreement.

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock, but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 and any
applicable regulations promulgated thereunder.

“ERISA Affiliate” shall mean, with respect to any Person, any trade or business
(whether or not incorporated) that, together with such Person, as applicable,
are treated as a single employer within the meaning of Sections 414(b), (c),
(m) or (o) of the IRC.

“ERISA Event” shall mean, with respect to any Originator, the Parent or any of
their respective ERISA Affiliates, the occurrence of one or more of the
following events: (a) any event described in Section 4043(c) of ERISA with
respect to a Title IV Plan unless the 30-day requirement with respect thereto
has been waived pursuant to the regulations under Section 4043 of ERISA; (b) the
withdrawal of any Originator, the Parent or any of their respective ERISA
Affiliates from a Title IV Plan subject to Section 4063 of ERISA during a plan
year in which it was a “substantial employer,” as defined in Section 4001(a)(2)
of ERISA; (c) the complete or partial withdrawal of any Originator, any
Transferor or any of their respective ERISA Affiliates from any Multiemployer
Plan; (d) the filing of a notice of intent to terminate a Title IV Plan or the
treatment of a plan amendment as a termination under Section 4041 of ERISA;
(e) the institution of proceedings to terminate a Title IV Plan or Multiemployer
Plan by the PBGC; (f) the failure by any Originator, any Transferor or any of
their respective ERISA Affiliates to make when due statutorily required
contributions to a Multiemployer Plan or Title IV Plan unless such failure is
cured within 30 days; (g) any other event or condition that might reasonably be
expected to constitute grounds under Section 4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Title IV Plan or
Multiemployer Plan or for the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the termination of a Multiemployer Plan under
Section 4041A of ERISA or the reorganization or insolvency of a Multiemployer
Plan under Section 4241 of ERISA; or (i) the loss of a Qualified Plan’s
qualification or tax exempt status.

“ESOP” shall mean a Plan that is intended to satisfy the requirements of
Section 4975(e)(7) of the IRC.

“Event of Servicer Termination” shall have the meaning assigned to it in
Section 8.01 of the Transfer Agreement.

“Excess Concentration Amount” shall mean, with respect to any Obligor of a
Receivable and as of any date of determination after giving effect to all
Receivables transferred on such date, the amount by which the Outstanding
Balance of Billed Receivables owing by such Obligor exceeds (i) the
Concentration Percentage for such Obligor multiplied by (ii) the Outstanding
Balance of all Billed Receivables on such date; provided, however, that (x) in
the case of an Obligor which is an Affiliate of other Obligors that are part of
the same

 

Annex X

 

14



--------------------------------------------------------------------------------

advertising agency, the Excess Concentration Amount for such Obligor shall be
calculated based upon the applicable General Concentration Percentage and as if
such Obligor and such one or more affiliated Obligors were one Obligor and
(y) that in the case of an Obligor which is an Affiliate of other Obligors that
are part of the same advertising group (eg Publicis, WPP, Omnicom, Interpublic
etc.), the Excess Concentration Amount for such Obligor shall be calculated
based upon the applicable Special Concentration Percentage and as if such
Obligor and such one or more affiliated Obligors were one Obligor.

“Excluded Obligor” shall mean any Obligor (a) that is a Subsidiary of any
Originator, any Transferor, the Parent or the Seller, (b) that is designated as
an Excluded Obligor upon ten (10) Business Days’ prior written notice from the
Purchaser Agent (in the exercise of the Purchaser Agent’s reasonable credit
judgment following consultation with the Seller) to the Seller, the Servicer and
the Parent or (c) that, under the terms of the Credit and Collection Policies,
is receiving or should be receiving merchandise, good or services on cash
payment terms basis.

“Facility Termination Date” shall mean the earliest of (a) the date so
designated pursuant to Section 8.01 of the Purchase Agreement, (b) the Final
Purchase Date, and (c) the date of termination of the Maximum Total Purchase
Limit specified in a notice from the Seller to the Purchasers delivered pursuant
to and in accordance with Section 2.02(b) of the Purchase Agreement.

“Federal Funds Rate” shall mean, for any day, a floating rate equal to the
weighted average of the rates on overnight federal funds transactions among
members of the Federal Reserve System, as determined by the Purchaser Agent.

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System.

“Fee Letter” shall mean that certain letter agreement dated the Closing Date
among the Seller and the Purchaser Agent.

“Fees” shall mean any and all fees payable to the Purchaser Agent, the
Administrative Agent or any Purchaser pursuant to the Purchase Agreement or any
other Related Document, including, without limitation, the Unused Commitment
Fee.

“Final Purchase Date” shall mean March 31, 2012, as such date may be extended
with the consent of the Seller, the Purchasers and the Purchaser Agent.

“Financial Officer” of any Person shall mean the chief executive officer, chief
financial officer, any vice president, principal accounting officer, treasurer,
assistant treasurer or controller of such Person.

“Financial Test Modification” means any amendment, modification or waiver of, or
any written forbearance with respect to, any provisions of, or obligations under
Section 6.10 of the Credit Agreement (as in effect from time to time, including
any replacement provision or obligation under the Credit Agreement), whether
such amendment, modification, waiver or forbearance is permanent or temporary.

“Financial Test Modification Increase” means solely in connection with any
Financial Test Modification, the increase in the “Applicable Percentage” set
forth in clause (d) of the definition thereof in respect of the “Eurodollar
Spread” and the “ABR Spread” (expressed as a percentage per annum) payable under
the Credit Agreement from the “Applicable Percentage” set forth in clause (d) of
the definition thereof in respect of the “Eurodollar Spread” and the “ABR
Spread”, such increase to be calculated (i) in the case of the first Financial
Test Modification occurring hereunder, from such “Applicable Percentage” as in
effect on the Closing Date to the first Financial Test Modification Date and
(ii) for each and any subsequent Financial Test Modification, the cumulative
change in the “Applicable Percentage” set forth in such clause (d) from the
Closing Date through such Financial Test Modification Date.

 

Annex X

 

15



--------------------------------------------------------------------------------

“Financial Test Modification Date” means the effective date of any Financial
Test Modification.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time, consistently applied as such term is
further defined in Section 2(a) of this Annex X.

“GE Capital” shall mean General Electric Capital Corporation, a Delaware
corporation.

“General Concentration Percentage” shall mean at any time of determination with
respect to any Obligor, 5%.

“General Trial Balance” shall mean, with respect to any Originator and as of any
date of determination, such Originator’s accounts receivable trial balance
(whether in the form of a computer printout, magnetic tape or diskette) as of
such date, listing Obligors and the Receivables owing by such Obligors as of
such date together with the aged Outstanding Balances of such Receivables, in
form and substance satisfactory to the Seller and the Purchaser Agent.

“Governmental Authority” shall mean any nation or government, any state,
province or other political subdivision thereof, and any agency, department or
other entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

“Guaranteed Indebtedness” shall mean, as to any Person, any obligation of such
Person guaranteeing any indebtedness, lease, dividend, or other obligation
(“primary obligation”) of any other Person (the “primary obligor”) in any
manner, including any obligation or arrangement of such Person to (a) purchase
or repurchase any such primary obligation, (b) advance or supply funds (i) for
the purchase or payment of any such primary obligation or (ii) to maintain
working capital or equity capital of the primary obligor or otherwise to
maintain the net worth or solvency or any balance sheet condition of the primary
obligor, (c) purchase property, securities or services primarily for the purpose
of assuring the owner of any such primary obligation of the ability of the
primary obligor to make payment of such primary obligation, or (d) indemnify the
owner of such primary obligation against loss in respect thereof. The amount of
any Guaranteed Indebtedness at any time shall be deemed to be the amount equal
to the lesser at such time of (x) the stated or determinable amount of the
primary obligation in respect of which such Guaranteed Indebtedness is incurred
and (y) the maximum amount for which such Person may be liable pursuant to the
terms of the instrument embodying such Guaranteed Indebtedness; or, if not
stated or determinable, the maximum reasonably anticipated liability (assuming
full performance) in respect thereof.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer of mitigation of
interest rate or currency risks either generally or under specific
contingencies.

“Holdings” shall mean Broadcast Media Partners Holdings, Inc., a Delaware
corporation, and its successors and assigns.

“Incipient Servicer Termination Event” shall mean any event that, with the
passage of time or notice or both, would, unless cured or waived, become an
Event of Servicer Termination.

“Incipient Termination Event” shall mean any event that, with the passage of
time or notice or both, would, unless cured or waived, become a Termination
Event.

 

Annex X

 

16



--------------------------------------------------------------------------------

“Indemnified Amounts” shall mean, with respect to any Person, any and all suits,
actions, proceedings, claims, damages, losses, liabilities and reasonable
expenses (including, but not limited to, reasonable attorneys’ fees and
disbursements and other costs of investigation or defense, including those
incurred upon any appeal).

“Indemnified Person” shall have the meaning assigned to it in Section 10.01(a)
of the Purchase Agreement.

“Indemnified Taxes” shall have the meaning assigned to it in Section 2.08(g) of
the Purchase Agreement.

“Index Rate” shall mean, for any day, a per annum floating rate of interest
determined by the Purchaser Agent equal to the Applicable Index Rate Margin plus
the greatest of:

(i) the Prime Rate;

(ii) the Federal Funds Rate plus 3.00% per annum; and

(iii) the sum of:

(a) 1.50% per annum; and

(b) (1) the offered rate for deposits in United States Dollars as of such date
for a one month period in United States Dollars which appears on Reuters Screen
LIBOR01 Page as of 11:00 a.m., London time, on the second full LIBOR Business
Day preceding such day; divided by (b) a number equal to 1.0 minus the aggregate
(but without duplication) of the rates (expressed as a decimal fraction) of
reserve requirements in effect on the day which is two (2) LIBOR Business Days
to such day (including basic, supplemental, marginal and emergency reserves
under any regulations of the Board of Governors of the Federal Reserve system or
other governmental authority having jurisdiction with respect thereto, as now
and from time to time in effect) for Eurocurrency funding (currently referred to
as “Eurocurrency liabilities” in Regulation D of such Board) which are required
to be maintained by a member bank of the Federal Reserve System; provided that
in no event shall the Index Rate for any day be less than the LIBOR Rate for the
Yield Calculation Period which such day occurs.

provided that in no event shall the Index Rate for any day be less than the
LIBOR Rate for the Yield Calculation Period in which such day occurs.

Each change in any interest rate provided for in the Purchase Agreement based
upon the Index Rate shall take effect at the time of such change in the Index
Rate.

“Index Rate Purchase” shall mean a Purchase or portion thereof accruing Daily
Yield by reference to the Index Rate. Unless a LIBOR Rate Disruption Event shall
have occurred, each Purchase shall be a LIBOR Rate Purchase.

“Ineligible Receivable” shall mean any Receivable (or portion thereof) which
fails to satisfy all of the requirements of an “Eligible Receivable” set forth
in the definition thereof.

“Initial Revolving Purchaser Interest Amount” shall mean Fifty-Two Million, Five
Hundred Fifty-Two Thousand Dollars ($52,552,000).

“Initial Term Purchaser Interest Amount” shall mean One Hundred Fifty Million
Dollars ($150,000,000).

“Intermediate Collection Account” shall have the meaning assigned to it in the
definition of Collection Account.

 

Annex X

 

17



--------------------------------------------------------------------------------

“Investment Base” shall mean, as of any date of determination, the amount equal
to the lesser of:

(a) the Maximum Total Purchase Limit,

and

(b) an amount equal to the greater of (x) zero and (y) an amount equal to:

(i) the product of (1) the Dynamic Advance Rate multiplied by (2) the Net
Receivables Balance

plus

(ii) all Cash Collateral

minus

(iii) the product of (1) the Payment Direction Reserve Percentage multiplied by
(2) the Net Receivables Balance

minus

(iv) such other reserves as the Purchaser Agent may reasonably determine from
time to time based upon its reasonable credit judgment following a collateral
audit and in consultation with the Seller;

in each case as disclosed in the most recently submitted Daily Report, Weekly
Report, Monthly Report, Investment Base Certificate or Capital Purchase Request
or as otherwise determined by the Purchaser Agent based on Seller Assets
information available to it, including any information obtained from any audit
or from any other reports with respect to the Seller Assets, which determination
shall be final, binding and conclusive on all parties to the Purchase Agreement
(absent manifest error).

“Investment Base Certificate” shall have the meaning assigned to it in
Section 5.02(b) of the Purchase Agreement.

“Investment Company Act” shall mean the provisions of the Investment Company Act
of 1940, 15 U.S.C. § § 80a et seq., and any regulations promulgated thereunder.

“Investments” shall mean, with respect to any Seller Account Assets, the
certificates, instruments, investment property or other investments in which
amounts constituting such collateral are invested from time to time.

“IRC” shall mean the Internal Revenue Code of 1986 and any regulations
promulgated thereunder.

“IRS” shall mean the Internal Revenue Service.

“LIBOR Business Day” shall mean a Business Day on which banks in the city of
London are generally open for interbank or foreign exchange transactions.

“LIBOR Rate” shall mean, for any Yield Calculation Period, a per annum rate of
interest determined by the Purchaser Agent equal to the Applicable LIBOR Margin
plus the greater of:

(i) 3.00%

and

(ii) (a) the offered rate for deposits in United States Dollars for a one month
period which appears on Reuters Screen LIBOR01 Page as of 11:00 a.m., London
time, on the second full LIBOR Business Day next preceding the first day of such
Yield Calculation Period; divided by

 

Annex X

 

18



--------------------------------------------------------------------------------

(b) a number equal to 1.0 minus the aggregate (but without duplication) of the
rates (expressed as a decimal fraction) of reserve requirements in effect on the
day which is two (2) LIBOR Business Days prior to the beginning of such Yield
Calculation Period (including basic, supplemental, marginal and emergency
reserves under any regulations of the Board of Governors of the Federal Reserve
system or other governmental authority having jurisdiction with respect thereto,
as now and from time to time in effect) for Eurocurrency funding (currently
referred to as “Eurocurrency liabilities” in Regulation D of such Board) which
are required to be maintained by a member bank of the Federal Reserve System;

provided, that if (i) the introduction of or any change in any law or regulation
(or any change in the interpretation thereof) shall make it unlawful, or any
central bank or other Governmental Authority shall assert that it is unlawful,
for a Purchaser to agree to make or to make or to continue to fund or maintain
any Purchases or Capital Investment at the LIBOR Rate or (ii) a LIBOR Rate
Disruption Event shall have occurred, the LIBOR Rate shall in all such cases be
equal to the Index Rate. For the avoidance of doubt, except as provided in the
immediately preceding proviso, the LIBOR Rate determined for any calendar month
shall remain fixed for such calendar month.

If such interest rates shall cease to be available from Reuters News Service,
the LIBOR Rate shall be determined from such financial reporting service or
other information as shall be mutually acceptable to the Purchaser Agent and the
Seller.

“LIBOR Rate Disruption Event” shall mean, for any Purchaser, notification by
such Purchaser to the Seller and the Purchaser Agent of any of the following:
(i) determination by such Purchaser that it would be contrary to law or the
directive of any central bank or other governmental authority to obtain United
States dollars in the London interbank market to fund or maintain its Purchases
or Capital Investment, (ii) the inability of such Purchaser, by reason of
circumstances affecting the London interbank market generally, to obtain United
States dollars in such market to fund its Purchases or Capital Investment or
(iii) a determination by such Purchaser that the maintenance of its Purchases or
Capital Investment will not adequately and fairly reflect the cost to such
Purchaser of funding such investment at such rate.

“LIBOR Rate Purchase” shall mean a Purchase or portion thereof accruing Daily
Yield by reference to the LIBOR Rate. Unless a LIBOR Rate Disruption Event shall
have occurred, each Purchase shall be a LIBOR Rate Purchase.

“Lien” shall mean any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the UCC or
comparable law of any jurisdiction).

“Litigation” shall mean, with respect to any Person, any action, claim, lawsuit,
demand, investigation or proceeding pending or threatened against such Person
before any court, board, commission, agency or instrumentality of any federal,
state, local or foreign government or of any agency or subdivision thereof or
before any arbitrator or panel of arbitrators.

“Lockbox” shall have the meaning assigned to it in Section 6.01(a)(ii) of the
Purchase Agreement.

“Lockbox Control Agreement” shall mean any agreement between the Seller, the
Purchaser Agent, and a Lockbox Processor with respect to a Lockbox that
provides, among other things, that the Purchaser Agent has exclusive control
over the Lockbox, the items of payment received in the related Lockbox and is
otherwise in form and substance acceptable to the Purchaser Agent.

 

Annex X

 

19



--------------------------------------------------------------------------------

“Lockbox Processor” means 3. Infotech Inc. or any other Person that may from
time to time perform Lockbox services with respect to one or more Lockboxes and
that has been approved as a Lockbox Processor by the Purchaser Agent in writing.

“Loss Reserve Rate” shall mean 10%.

“Material Adverse Effect” shall mean a material adverse effect on:

(a) the business, assets, liabilities, operations or financial or other
condition of (i) any Significant Originator or the Originators considered as a
whole, (ii) the Seller, (iii) the Servicer, (iv) any Transferor or (iv) the
Parent and its Subsidiaries considered as a whole,

(b) the ability of any Significant Originator, any Transferor, the Parent, the
Seller or the Servicer to perform any of its obligations under the Related
Documents in accordance with the terms thereof,

(c) the validity or enforceability of any Related Document or the rights and
remedies of the Seller, the Purchasers or the Purchaser Agent under any Related
Document,

(d) the federal income tax characterization of the Purchaser Interests as
indebtedness; or

(e) the Transferred Receivables (or collectibility thereof), the Contracts
therefor, the Seller Assets (in each case, taken as a whole) or the ownership
interests or security interests of the Seller or the Purchasers or the Purchaser
Agent thereon or the priority of such interests.

“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit (as defined in the Credit Agreement), or Hedging Obligations,
of any one or more of the Parent and its Restricted Subsidiaries in an aggregate
principal amount greater than or equal to $100,000,000. For purposes of
determining “Material Indebtedness”, the “principal amount” of the obligations
of the Parent or any Restricted Subsidiary in respect of any Hedging Obligation
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Parent or such Restricted Subsidiary would be required to
pay if the relevant hedging agreement were terminated at such time.

“Maximum Total Purchase Limit” shall mean, at any time, the sum of the Maximum
Revolving Purchase Limit and the Maximum Term Purchase Limit.

“Maximum Revolving Purchase Limit” shall mean One Hundred Million Dollars
($100,000,000) on the Closing Date, as such amount may be adjusted, if at all,
from time to time in accordance with the Purchase Agreement.

“Maximum Term Purchase Limit” shall mean the Initial Term Purchaser Interest
Amount on the Closing Date, as such amount may be adjusted, if at all, from time
to time in accordance with the Purchase Agreement.

“Monthly Report” shall have the meaning assigned to it in paragraph (a) of Annex
5.02(a) to the Purchase Agreement.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA with respect to which any Originator, any Transferor
or any of their respective ERISA Affiliates is making, is obligated to make, or
has made or been obligated to make, contributions on behalf of participants who
are or were employed by any of them.

 

Annex X

 

20



--------------------------------------------------------------------------------

“Net Receivables Balance” shall mean, as of any date of determination, the
amount equal to:

(a) the Outstanding Balance of Eligible Receivables,

minus

(b) the Excess Concentration Amount;

minus

(c) the product of (i) 10% and (ii) the Outstanding Balance of Eligible
Receivables that are Unbilled Receivables;

in each case as disclosed in the most recently submitted Daily Report, Weekly
Report, Monthly Report, Investment Base Certificate or Capital Purchase Request
or as otherwise determined by the Purchaser Agent based on Seller Assets
information available to it, including any information obtained from any audit
or from any other reports with respect to the Seller Assets, which determination
shall be final, binding and conclusive on all parties to the Purchase Agreement
(absent manifest error).

“New Senior Notes” shall mean the Parent’s 9.75% Senior Notes due 2015 in the
original principal amount of $1,500,000,000, as such amount may be increased
from time to time in respect of the payment of interest thereunder and any
additional notes issued pursuant to the terms of the New Senior Notes
Documentation representing the payment of interest (and includes any refinancing
indebtedness in respect thereof permitted by Section 6.01 of the Credit
Agreement (but without duplication of any amounts otherwise permitted by clause
(b)(ii) thereof) and any notes issued in exchange or replacement of any of the
foregoing on substantially identical terms).

“New Senior Notes Documentation” shall mean any indenture and/or other agreement
governing the New Senior Notes and all documentation delivered pursuant thereto.

“Non-Consenting Purchaser” shall have the meaning assigned to it in
Section 12.07(c) of the Purchase Agreement.

“Non-Funding Purchaser” means any Purchaser: (a) that has failed for three or
more Business Days to fund any payments required to be made by it under this
Agreement, (b) that has given verbal or written notice to the Seller or the
Purchaser Agent or has otherwise publicly announced that such Purchaser believes
it will fail to fund all increases in Capital Investment and other payments
required to be funded by it under this Agreement as of any Settlement Date;
(c) that has, for three or more Business Days, failed to confirm in writing to
the Purchaser Agent, in response to a written request of the Purchaser Agent,
that it will comply with its funding obligations hereunder; (d) that has
defaulted in fulfilling its obligations (as a purchaser, lender, agent or letter
of credit issuer) under one or more other syndicated receivables purchaser, loan
or credit facilities or (e) with respect to which one or more Purchaser-Related
Distress Events has occurred.

“Obligor” shall mean, with respect to any Receivable, the Person primarily
obligated to make payments in respect thereof (it being understood that if the
Receivable arises pursuant to a contract with an advertising agency that
provides that the advertisers are jointly and severally liable on such
Receivable, the advertising agency shall be the Person primarily obligated on
such Receivable).

“Officer’s Certificate” shall mean, with respect to any Person, a certificate
signed by an Authorized Officer of such Person.

“Originator” shall mean any Person that is from time to time party to the Sale
Agreement as an “Originator”.

 

Annex X

 

21



--------------------------------------------------------------------------------

“Originator Support Agreement” shall mean the Originator Support Agreement dated
as of the Closing Date made by Parent in favor of the Transferors.

“Other Purchaser” shall have the meaning assigned to it in Section 2.03(e) of
the Purchase Agreement.

“Outstanding Balance” shall mean, with respect to any Receivable, as of any date
of determination, the amount (which amount shall not be less than zero) equal to
(a) the Billed Amount thereof, minus (b) all Collections received from the
Obligor thereunder, minus (c) all discounts to, or any other modifications by,
the Originator, the Seller or the Servicer that reduce such Billed Amount;
provided, that if the Purchaser Agent or the Servicer makes a good faith
determination that all payments by such Obligor with respect to such Billed
Amount have been made, the Outstanding Balance shall be zero.

“Parent” shall mean Univision Communications Inc.

“Parent Group” shall mean the Parent and each of its Affiliates other than the
Seller.

“Payment Direction Reserve Percentage” shall mean (i) with respect to the first
three Settlement Periods, 10% and (ii) with respect to each Settlement Period
thereafter, 10% or such other percentage as the Purchaser Agent may from time to
time designate as the “Payment Direction Reserve Percentage”, in its sole
discretion in the exercise of its reasonable credit judgment following
consultation with the Seller, in a written notification to the Seller and the
Servicer delivered at least 5 days prior to the commencement of such Settlement
Period.

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

“Pension Plan” shall mean a Plan described in Section 3(2) of ERISA.

“Permitted Encumbrances” shall mean the following encumbrances: (a) Liens for
taxes or assessments or other governmental charges or levies not yet due and
payable; (b) pledges or deposits securing obligations under workmen’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation; (c) pledges or deposits securing bids, tenders,
government contracts, contracts (other than contracts for the payment of
money) or leases to which any Originator, any Transferor, the Seller or the
Servicer is a party as lessee made in the ordinary course of business;
(d) deposits securing statutory obligations of any Originator, any Transferor,
the Seller or the Servicer; (e) inchoate and unperfected workers’, mechanics’,
suppliers’ or similar Liens arising in the ordinary course of business;
(f) carriers’, warehousemen’s or other similar possessory Liens arising in the
ordinary course of business; (g) deposits securing, or in lieu of, surety,
appeal or customs bonds in proceedings to which any Originator, any Transferor,
the Seller or the Servicer is a party; (h) any judgment Lien not constituting a
Termination Event under Section 8.01(g) of the Purchase Agreement; and
(i) presently existing or hereinafter created Liens in favor of the Buyer, the
Seller, the Purchasers or the Purchaser Agent under the Purchase Agreement and
the Related Documents.

“Permitted Investments” shall mean any of the following:

(a) obligations of, or guaranteed as to the full and timely payment of principal
and interest by, the United States of America or obligations of any agency or
instrumentality thereof if such obligations are backed by the full faith and
credit of the United States of America, in each case with maturities of not more
than 90 days from the date acquired;

(b) repurchase agreements on obligations of the type specified in clause (a) of
this definition; provided, that the short-term debt obligations of the party
agreeing to repurchase are rated at least A-1 or the equivalent by S&P and P-1
or the equivalent by Moody’s;

 

Annex X

 

22



--------------------------------------------------------------------------------

(c) federal funds, certificates of deposit, time deposits and bankers’
acceptances of any depository institution or trust company incorporated under
the laws of the United States of America or any state, in each case with
original maturities of not more than 90 days or, in the case of bankers’
acceptances, original maturities of not more than 365 days; provided, that the
short-term obligations of such depository institution or trust company are rated
at least A-1 or the equivalent by S&P and P-1 or the equivalent by Moody’s;

(d) commercial paper of any corporation incorporated under the laws of the
United States of America or any state thereof with original maturities of not
more than 180 days that on the date of acquisition are rated at least A-1 or the
equivalent by S&P and P-1 or the equivalent by Moody’s; and

(e) securities of money market funds rated at least A-1 or the equivalent by S&P
and P-1 or the equivalent by Moody’s.

“Permitted Investors” shall have the meaning assigned to such term in the Credit
Agreement.

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, unincorporated organization, trust, association, corporation (including
a business trust), limited liability company, institution, public benefit
corporation, joint stock company, Governmental Authority or any other entity of
whatever nature.

“Plan” shall mean, at any time during the preceding five years, an “employee
benefit plan,” as defined in Section 3(3) of ERISA, that any Originator, any
Transferor or any of their respective ERISA Affiliates maintains, contributes to
or has an obligation to contribute to on behalf of participants who are or were
employed by any Originator, any Transferor, or any of their respective ERISA
Affiliates.

“Power of Attorney” shall have the meaning assigned to it in Section 9.05 of the
Transfer Agreement Section 6.16 of the Sale Agreement or Section 9.03 of the
Purchase Agreement, as applicable.

“Prime Rate” means the rate last quoted by The Wall Street Journal as the “Prime
Rate” in the United States or, if The Wall Street Journal ceases to quote such
rate, the highest per annum interest rate published by the Federal Reserve Board
in Federal Reserve Statistical Release H.15 (519) (Selected Interest Rates) as
the “bank prime loan” rate, or, if such rate is no longer quoted therein, any
similar rate quoted therein (as determined by the Purchaser Agent) or any
similar release by the Federal Reserve Board (as determined by the Purchaser
Agent);

“Pro Rata Share” shall mean with respect to all matters relating to any
Purchaser, the percentage obtained by dividing (i) the Commitment of that
Purchaser by (ii) the Maximum Total Purchase Limit, as such percentage may be
adjusted by assignments permitted pursuant to Section 12.02 of the Purchase
Agreement; provided, however, if all of the Commitments are terminated pursuant
to the terms of the Purchase Agreement, then “Pro Rata Share” shall mean with
respect to all matters relating to any Purchaser, the percentage obtained by
dividing (x) the sum of (A) the Capital Investment funded by such Purchaser, by
(y) the Capital Investment funded by all Purchasers.

“Proposed Change” shall have the meaning assigned to it in Section 12.07(c) of
the Purchase Agreement.

“Purchase” shall mean a purchase by a Purchaser of a Pro Rata Share of a
Purchaser Interest in accordance with Section 2.01 of the Purchase Agreement.
Unless a LIBOR Rate Disruption Event shall have occurred, each Purchase shall be
a LIBOR Rate Purchase.

“Purchase Agreement” shall mean the Receivables Purchase Agreement dated as of
the Closing Date, by and among the Seller, the Purchasers, the Administrative
Agent and the Purchaser Agent.

“Purchase Assignment” shall mean that certain Purchase Assignment dated as of
the Closing Date by and between the Seller and the Purchaser Agent in the form
attached as Exhibit 2.04(a) to the Purchase Agreement.

 

Annex X

 

23



--------------------------------------------------------------------------------

“Purchase Date” shall mean each day on which any Purchase is made.

“Purchase Excess” shall mean, as of any date of determination, the extent to
which the Capital Investment exceeds the Investment Base, in each case as
disclosed in the most recently submitted Investment Base Certificate, Capital
Purchase Request, Monthly Report, Weekly Report, Daily Report or as otherwise
determined by the Purchaser Agent based on Seller Assets information available
to it, including any information obtained from any audit or from any other
reports with respect to the Seller Assets, which determination shall be final,
binding and conclusive on all parties to the Purchase Agreement (absent manifest
error).

“Purchaser” shall have the meaning assigned to it in the preamble of the
Purchase Agreement.

“Purchaser Agent” means GE Capital and any successor Purchaser Agent appointed
pursuant to Section 11.06 of the Purchase Agreement.

“Purchaser Interest” shall mean the undivided percentage ownership interest of
the Purchasers in the Transferred Receivables. The Purchaser Interest of the
Purchasers shall be expressed as a fraction of the total Transferred Receivables
computed as follows:

 

PI   =   C        IB   

where:

 

PI   =    the Purchaser Interest at the time of determination; C   =    the
aggregate Capital Investment at such time; and IB   =    the Investment Base at
such time.

The Purchaser Interest shall be calculated (or deemed to be calculated) on each
Business Day from the Closing Date through the Facility Termination Date.

“Purchaser-Related Distress Event” means, with respect to any Purchaser, that
the following has occurred with respect to such Purchaser or with respect to any
Person that directly or indirectly controls such Purchaser (each a “Distressed
Person”): (i) a voluntary or involuntary case with respect to such Distressed
Person under the Bankruptcy Code or any similar bankruptcy laws of its
jurisdiction of formation; (ii) a custodian, conservator, receiver or similar
official is appointed for such Distressed Person or any substantial part of such
Distressed Person's assets; (iii) such Distressed Person is subject to a forced
liquidation, merger, sale or other change of control supported in whole or in
part by guaranties or other support (including, without limitation, the
nationalization or assumption of majority ownership or operating control by)
from the U.S. government or other Governmental Authority; or (iv) such
Distressed Person makes a general assignment for the benefit of creditors or is
otherwise adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Distressed Person or its assets to be, insolvent,
bankrupt, or deficient in meeting any capital adequacy or liquidity standard of
any such Governmental Authority.

“Purchaser SPV” shall mean any special purpose funding vehicle that is
administered or managed by a Purchaser or is an Affiliate of a Purchaser and
which acquires any interest in a Purchaser’s Capital Investment under the
Purchase Agreement.

“Qualified Plan” shall mean a Pension Plan that is intended to be tax-qualified
under Section 401(a) of the IRC.

“Qualified Public Offering” shall mean the issuance by the Parent or any direct
or indirect parent of the Parent of its common Equity Interests in an
underwritten primary public offering (other than a public offering

 

Annex X

 

24



--------------------------------------------------------------------------------

pursuant to a registration statement on Form S-8) pursuant to an effective
registration statement filed with the U.S. Securities and Exchange Commission in
accordance with the Securities Act of 1933, as amended.

“Rating Agency” shall mean Moody’s or S&P.

“Ratios” shall mean, collectively, the Defaulted Receivable Trigger Ratio,
Delinquency Trigger Ratio, the Dilution Reserve Ratio, the Dilution Trigger
Ratio and the Turnover Days. For purposes of calculating the Dynamic Advance
Rate, the Sale Price, or whether any Termination Event or Incipient Termination
Event has occurred, each Ratio applicable at any time shall be as calculated in
the most recently submitted Monthly Report, or as otherwise determined by the
Purchaser Agent based on Seller Assets information available to it, including
any information obtained from any audit or from any other reports with respect
to the Seller Assets, which determination shall be final, binding and conclusive
on all parties to the Purchase Agreement (absent manifest error).

“Receivable” shall mean, with respect to any Obligor:

(a) indebtedness of such Obligor (whether billed or unbilled and whether
constituting an account, chattel paper, document, instrument or general
intangible (under which the Obligor’s principal obligation is a monetary
obligation) and whether or not earned by performance) arising from the provision
of merchandise, goods or services by an Originator, or other Person approved by
the Purchaser Agent in its sole discretion, to such Obligor, including the right
to payment of any interest or finance charges and other obligations of such
Obligor with respect thereto (excluding any portion of such amount representing
advertising agency compensation, including, without limitation, commissions,
volume discounts, and other amounts withheld by such agency as compensation);

(b) all Liens and property subject thereto from time to time securing or
purporting to secure any such indebtedness of such Obligor;

(c) to the extent relating to such Indebtedness, all right, title and interest
in and to the Contracts giving rise thereto;

(d) all guaranties, indemnities and warranties, insurance policies, rights to
payment from any joint or secondary obligor, financing statements, supporting
obligations and other agreements or arrangements of whatever character from time
to time supporting or securing payment of any such indebtedness;

(e) all right, title and interest of any Originator, any Transferor, the Parent
or the Seller in and to any goods (including returned, repossessed or foreclosed
goods) the sale of which gave rise to a Receivable;

(f) all Collections with respect to any of the foregoing;

(g) all Records with respect to any of the foregoing; and

(h) all proceeds with respect to any of the foregoing.

“Receivables Assignment” shall have the meaning assigned to it in
Section 2.01(a) of the Transfer Agreement, or Section 2.01(a) of the Sale
Agreement, as applicable.

“Records” shall mean all Contracts and other documents, books, records and other
information (including customer lists, credit files, computer programs, tapes,
disks, data processing software and related property and rights) prepared and
maintained by any Originator, any Transferor, the Servicer, any Sub-Servicer or
the Seller with respect to the Receivables and the Obligors thereunder and the
Seller Assets.

“Reduction Notice” shall have the meaning assigned to it in Section 2.03(g) of
the Purchase Agreement.

 

Annex X

 

25



--------------------------------------------------------------------------------

“Regulatory Change” shall mean any change after the Closing Date in any federal,
state or foreign law, regulation (including Regulation D of the Federal Reserve
Board), pronouncement by the Financial Accounting Standards Board or the
adoption or making after such date of any interpretation, directive or request
under any federal, state or foreign law or regulation (whether or not having the
force of law) by any Governmental Authority, the Financial Accounting Standards
Board, or any central bank or comparable agency, charged with the interpretation
or administration thereof that, in each case, is applicable to any Affected
Party.

“Reinvestment Purchase” shall have the meaning assigned to it in Section 2.01 of
the Purchase Agreement.

“Rejected Amount” shall have the meaning assigned to it in Section 4.05 of the
Transfer Agreement or Section 4.04 of the Sale Agreement, as applicable.

“Related Buyer” shall have the meaning assigned to it in the initial paragraph
of the Sale Agreement.

“Related Documents” shall mean each Lockbox Control Agreement, the Collection
Account Agreement, the Originator Support Agreement, the Transfer Agreement, the
Sale Agreement, the Purchase Agreement, the Separateness Agreement, each
Purchase Assignment, each Receivables Assignment and all other agreements, fee
letters, limited liability company agreements, instruments, documents and
certificates identified in the Schedule of Documents and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, and all
other written matter whether heretofore, now or hereafter executed by or on
behalf of any Person, or any employee of any Person, and delivered in connection
with the Transfer Agreement, the Sale Agreement, the Purchase Agreement or the
transactions contemplated thereby. Any reference in the Transfer Agreement, the
Sale Agreement, the Purchase Agreement or any other Related Document to a
Related Document shall include all Appendices thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
such Related Document as the same may be in effect at any and all times such
reference becomes operative.

“Related Originator” shall have the meaning assigned to it in the initial
paragraph of the Sale Agreement.

“Related Seller” shall have the meaning assigned to it in the initial paragraph
of the Sale Agreement.

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA.

“Required Capital Amount” shall mean, as of any date of determination, an amount
equal to 3% of the Outstanding Balance of all Transferred Receivables as of such
date of determination.

“Requisite Purchasers” shall mean:

(i) if there is one Purchaser, such Purchaser;

(ii) if there are two Purchasers, both Purchasers (or, if one Purchaser is a
Non-Funding Purchaser, the Other Purchaser shall constitute the “Required
Purchasers”); and

(iii) if there are more than two Purchasers; two or more Purchasers having in
the aggregate more than sixty-six and two thirds percent (66 2/3%) of the
aggregate Commitments of all Purchasers, or (b) if the Commitments have been
terminated, two or more Purchasers having in the aggregate more than sixty-six
and two thirds percent (66 2/3%) aggregate Capital Investment; provided that so
long as any Purchaser is a Non-Funding Purchaser, the Commitments and Capital
Investments of such Non-Funding Purchaser will not be taken into account in
determining the calculation of which Purchasers constitute Requisite Purchasers.

“Requisite 8.01 Purchasers” shall mean:

(i) if there is one (1) Purchaser, such Purchaser;

 

Annex X

 

26



--------------------------------------------------------------------------------

(ii) if there are two (2) Purchasers, both Purchasers (or, if one Purchaser is a
Non-Funding Purchaser, the Other Purchaser shall constitute the “Required
Purchasers”); and

(iii) if there are three (3) Purchasers, such number of Purchasers as equal the
total number of Purchasers minus one (1) that have, in the aggregate, more than
fifteen percent (15%) of the aggregate Commitments of all Purchasers, or if the
Commitments have been terminated, have in the aggregate more than fifteen
percent (15%) aggregate Capital Investment; provided that so long as any
Purchaser is a Non-Funding Purchaser, the Commitments and Capital Investments of
such Non-Funding Purchaser will not be taken into account in determining the
calculation of which Purchasers constitute Requisite 8.01 Purchasers.

“Restricted Subsidiary” shall have the meaning assigned to such term in the
Credit Agreement.

“Retiree Welfare Plan” shall mean, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant's termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC and at the
sole expense of the participant or the beneficiary of the participant.

“Revolving Purchaser Interest” has the meaning given to such term in
Section 2.01 of the Purchase Agreement.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor thereto.

“Sale” shall mean (i) with respect to a sale of receivables under the Sale
Agreement, a sale of Receivables by an Originator to the applicable Transferor
in accordance with the terms of the Sale Agreement and (ii) with respect to a
sale of receivables under the Transfer Agreement, a sale of Receivables by any
Transferor to the Seller in accordance with the terms of the Transfer Agreement.

“Sale Agreement” shall mean the Receivables Sale Agreement dated as of the
Closing Date, by and among each of the “Originators” from time to time party
thereto and the Transferors, as the Buyers thereunder.

“Sale Price” shall mean, with respect to any Sale of any Sold Receivable, a
price calculated by the Seller and approved from time to time by the Purchaser
Agent equal to:

(a) the Outstanding Balance of such Sold Receivable, minus

(b) a discount reflecting the expected costs to be incurred by the Seller in
financing the purchase of the Sold Receivables until the Outstanding Balance of
such Sold Receivables is paid in full, minus

(c) a discount reflecting the portion of the Sold Receivables that is reasonably
expected by such Originator on the Transfer Date to become Defaulted Receivables
by reason of clause (b) of the definition thereof, minus

(d) a discount reflecting the portion of the Sold Receivables that is reasonably
expected by such Originator on the Transfer Date to be reduced on account of
Dilution Factors, minus

(e) amounts expected to be paid to the Servicer with respect to the servicing,
administration and collection of the Sold Receivables;

provided, that such calculations shall be determined based on the historical
experience of (y) such Originator, with respect to the calculations required in
each of clauses (c) and (d) above, and (z) the Seller, with respect to the
calculations required in clauses (b) and (e) above.

 

Annex X

 

27



--------------------------------------------------------------------------------

“Sale Price Credit” shall have the meaning assigned to it in Section 2.05 of the
Transfer Agreement or in Section 2.05 of the Sale Agreement, as applicable.

“Schedule of Documents” shall mean the schedule, including all appendices,
exhibits or schedules thereto, listing certain documents and information to be
delivered in connection with the Transfer Agreement, the Sale Agreement, the
Purchase Agreement and the other Related Documents and the transactions
contemplated thereunder, substantially in the form attached as Annex Y to the
Purchase Agreement and the Transfer Agreement.

“Securities Act” shall mean the provisions of the Securities Act of 1933, 15
U.S.C. Sections 77a et seq., and any regulations promulgated thereunder.

“Securities Exchange Act” shall mean the provisions of the Securities Exchange
Act of 1934, 15 U.S.C. Sections 78a et seq., and any regulations promulgated
thereunder.

“Seller” shall have the meaning assigned to it in the preamble to the Purchase
Agreement.

“Seller Account” shall mean account number XXXXX maintained by the Seller at the
Seller Account Bank.

“Seller Account Bank” shall mean the bank or other financial institution at
which the Seller Account is maintained, which shall initially be Bank of
America, N.A.

“Seller Account Assets” shall have the meaning assigned to it in Section 7.01(c)
of the Purchase Agreement.

“Seller Assets” shall have the meaning assigned to it in Section 7.01 of the
Purchase Agreement.

“Seller Assigned Agreements” shall have the meaning assigned to it in
Section 7.01(b) of the Purchase Agreement.

“Seller Obligations” shall mean all loans, advances, debts, liabilities,
indemnities and obligations for the performance of covenants, tasks or duties or
for payment of monetary amounts (whether or not such performance is then
required or contingent, or such amounts are liquidated or determinable) owing by
the Seller to any Specified Party under the Purchase Agreement, any other
Related Document and any document or instrument delivered pursuant thereto, and
all amendments, extensions or renewals thereof, and all covenants and duties
regarding such amounts, of any kind or nature, present or future, whether or not
evidenced by any note, agreement or other instrument, arising thereunder,
including the Capital Investment, Daily Yield, Unused Commitment Fees, amounts
payable in respect of Purchase Excess, fees payable to the Administrative Agent,
Successor Servicing Fees and Expenses, Additional Amounts, Additional Costs and
Indemnified Amounts. This term includes all principal, Daily Yield (including
all Daily Yield that accrues after the commencement of any case or proceeding by
or against the Seller in bankruptcy, whether or not allowed in such case or
proceeding), fees, charges, expenses, attorneys’ fees and any other sum
chargeable to the Seller under any of the foregoing, whether now existing or
hereafter arising, voluntary or involuntary, whether or not jointly owed with
others, direct or indirect, absolute or contingent, liquidated or unliquidated,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations that
are paid to the extent all or any portion of such payment is avoided or
recovered directly or indirectly from any Purchaser or the Purchaser Agent or
any assignee of any Purchaser or the Purchaser Agent as a preference, fraudulent
transfer or otherwise.

“Separateness Agreement” shall mean that certain Separateness Agreement dated as
of the Closing Date made by BMPI in favor of the Purchaser Agent.

 

Annex X

 

28



--------------------------------------------------------------------------------

“Servicer” shall have the meaning assigned to it in the Preamble to the Transfer
Agreement.

“Servicer Termination Notice” shall mean any notice by the Purchaser Agent to
the Servicer that (a) an Event of Servicer Termination has occurred and (b) the
Servicer’s appointment under the Purchase Agreement has been terminated.

“Servicing Fee” shall mean, for any day within a Settlement Period, the amount
equal to (a) (i) the Servicing Fee Rate divided by (ii) 360, multiplied by
(b) the Outstanding Balance of Transferred Receivables on such day.

“Servicing Fee Rate” shall mean 1.00%.

“Servicing Fee Reserve Rate” shall mean, as of any date of determination, an
amount equal to the product of (i) the Servicing Fee Rate and (ii) a fraction,
the numerator of which is the higher of (a) 30 and (b) the Turnover Days as of
the end of the Settlement Period immediately preceding such date multiplied by
2, and the denominator of which is 360.

“Servicing Records” shall mean all Records prepared and maintained by the
Servicer with respect to the Transferred Receivables and the Obligors
thereunder.

“Settlement Date” shall mean (i) the first Business Day of each calendar month
and (ii) from and after the occurrence of a Termination Event, any other
Business Day designated as such by the Purchaser Agent in its sole discretion.

“Settlement Period” shall mean (a) solely for purposes of determining the
Ratios, (i) with respect to all Settlement Periods other than the final
Settlement Period, each calendar month, whether occurring before or after the
Closing Date, and (ii) with respect to the final Settlement Period, the period
ending on the Termination Date and beginning with the first day of the calendar
month in which the Termination Date occurs, and (b) for all other purposes,
(i) with respect to the initial Settlement Period, the period from and including
the Closing Date through and including the last day of the calendar month in
which the Closing Date occurs, (ii) with respect to the final Settlement Period,
the period ending on the Termination Date and beginning with the first day of
the calendar month in which the Termination Date occurs, and (iii) with respect
to all other Settlement Periods, each calendar month.

“Significant Originator” means each Originator originating more than 3.00% of
the aggregate Outstanding Balance of Eligible Receivables.

“Sold Receivable” shall have the meaning assigned to it in Section 2.01(b) of
the Transfer Agreement or Section 2.01(b) of the Sale Agreement, as applicable.

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person;
(b) the present fair salable value of the assets of such Person is not less than
the net present value of the amount that will be required to pay the probable
liability of such Person on its Debts as they become absolute and matured;
(c) such Person does not intend to, and does not believe that it will, incur
Debts or liabilities beyond such Person’s ability to pay as such Debts and
liabilities mature; and (d) such Person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities (such as Litigation, guaranties and pension
plan liabilities) at any time shall be computed as the amount that, in light of
all the facts and circumstances existing at the time, represents the amount that
can reasonably be expected to become an actual or matured liability.

 

Annex X

 

29



--------------------------------------------------------------------------------

“Special Concentration Percentage” shall mean, with respect to any Obligor, that
percentage, if any, set forth in Annex Z to the Purchase Agreement with respect
to such Obligor, or, with respect to any such Obligor or any other Obligor, such
other percentage as the Purchaser Agent may at any time and from time to time
designate, in its sole discretion in the exercise of its reasonable credit
judgment following consultation with the Seller and with the consent of the
Administrative Agent, with respect to such Obligor in a written notification to
the Seller and the Servicer.

“Specified Parties” shall mean each of the Purchasers, the Purchaser Agent, the
Administrative Agent, each Indemnified Person and each other Affected Party.

“SPV” shall have the meaning assigned to it in the recitals to the Sale
Agreement.

“Stock” shall mean all shares, options, warrants, member interests, general or
limited partnership interests or other equivalents (regardless of how
designated) of or in a corporation, limited liability company, partnership or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act).

“Stockholder” shall mean, with respect to any Person, each holder of Stock of
such Person.

“Sub-Servicer” shall mean any Person with whom the Servicer enters into a
Sub-Servicing Agreement.

“Sub-Servicing Agreement” shall mean any written contract entered into between
the Servicer and any Sub-Servicer pursuant to and in accordance with
Section 7.01 of the Transfer Agreement relating to the servicing, administration
or collection of the Transferred Receivables.

“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity (a) of which securities or other ownership interests having ordinary
voting power to elect a majority of the board of directors or other Persons
performing similar functions are at the time directly or indirectly owned by
such Person or (b) that is directly or indirectly controlled by such Person
within the meaning of control under Section 15 of the Securities Act.

“Successor Servicer” shall have the meaning assigned to it in Section 9.02 of
the Transfer Agreement.

“Successor Servicing Fees and Expenses” shall mean the fees and expenses payable
to the Successor Servicer as agreed to by the Seller, the Purchasers and the
Purchaser Agent.

“Term Purchaser Interest” has the meaning given to such term in Section 2.01 of
the Purchase Agreement.

“Termination Date” shall mean the date on which (a) the Capital Investment has
been permanently reduced to zero, (b) all other Seller Obligations under the
Purchase Agreement and the other Related Documents have been indefeasibly repaid
in full and completely discharged and (c) the Commitments have been irrevocably
terminated in accordance with the provisions of Section 2.02(b) of the Purchase
Agreement.

“Termination Event” shall have the meaning assigned to it in Section 8.01 of the
Purchase Agreement.

“Title IV Plan” shall mean a Pension Plan (other than a Multiemployer Plan) that
is covered by Title IV of ERISA and that any Originator, any Transferor or any
of their respective ERISA Affiliates maintains, contributes to or has an
obligation to contribute to on behalf of participants who are or were employed
by any of them.

 

Annex X

 

30



--------------------------------------------------------------------------------

“Transaction Parties” shall mean the Originators, the Servicer and the
Transferors and, if the Parent is not the Servicer, the Parent.

“Transfer” shall mean (i) any Sale or contribution (or purported Sale or
contribution) of Transferred Receivables by any Transferor to the Seller
pursuant to the terms of the Transfer Agreement or (ii) any Sale or contribution
(or purported sale or contribution) of Transferred Receivables by any Originator
to the applicable Transferor pursuant to the terms of the Sale Agreement.

“Transfer Agreement” shall mean the Receivables Transfer and Servicing Agreement
dated as of the Closing Date, by and among the Transferors, the Servicer and the
Seller, as the Buyer thereunder.

“Transfer Date” shall have the meaning assigned to it in Section 2.01(a) of the
Transfer Agreement or Section 2.01(a) of the Sale Agreement, as applicable.

“Transferred Receivable” shall mean any Sold Receivable or Contributed
Receivable; provided, that any Receivable repurchased by any Transferor pursuant
to Section 4.05 of the Transfer Agreement or Section 4.04 of the Sale Agreement,
as applicable shall not be deemed to be a Transferred Receivable from and after
the date of such repurchase unless such Receivable has subsequently been
repurchased by or contributed to the Seller.

“Transferor” shall have the meaning assigned to it in the Preamble to the
Transfer Agreement.

“Turnover Days” shall mean, as of any date of determination, the amount
(expressed in days) equal to:

(a) a fraction, (i) the numerator of which is equal to the aggregate Outstanding
Balance of Billed Receivables on the first day of the three (3) Settlement
Periods immediately preceding such date and (ii) the denominator of which is
equal to aggregate Collections received during such three (3) Settlement Periods
with respect to all Transferred Receivables,

multiplied by

(b) the average number of days per period contained in such three (3) Settlement
Periods.

“UCC” shall mean, with respect to any jurisdiction, the Uniform Commercial Code
as the same may, from time to time, be enacted and in effect in such
jurisdiction.

“Unapproved Receivable” shall mean any receivable (a) with respect to which the
Originator’s customer relationship with the Obligor thereof arises as a result
of the acquisition by such Originator of another Person or (b) that was
originated in accordance with standards established by another Person acquired
by an Originator, in each case, solely with respect to any such acquisitions
that have not been approved in writing by the Purchaser Agent and then only for
the period prior to any such approval.

“Unbilled Receivable” means a Transferred Receivable in respect of which no
invoice has been issued to the related Obligor.

“Unrelated Amounts” shall have the meaning assigned to it in Section 7.03 of the
Transfer Agreement.

“Unused Commitment Fee” shall mean a fee equal to the product of (i) the amount
by which the Maximum Total Purchase Limit exceeds the Capital Investment (in
each case, as of any date of determination) and (ii) a per annum margin equal to
1.00%.

“Weekly Report” shall have the meaning assigned to it in paragraph (a) of
Annex 5.02(a) to the Purchase Agreement.

 

Annex X

 

31



--------------------------------------------------------------------------------

“Welfare Plan” shall mean a Plan described in Section 3(1) of ERISA.

“Yield Calculation Period” shall mean, any calendar month, commencing with the
first Business Day of such calendar month, and ending with the last day of such
calendar month (or if the last day of such calendar month is not a Business Day,
the next succeeding business day of the following calendar month).

“Yield Reserve Rate” shall mean, as of any date of determination, an amount
equal to the product of (i) 1.5, (ii) the Prime Rate and (iii) a fraction, the
numerator of which is the higher of (a) 30 and (b) the Turnover Days as of the
end of the Settlement Period immediately preceding such date multiplied by 2,
and the denominator of which is 360.

SECTION 2. Other Terms and Rules of Construction.

(a) Accounting Terms. Unless otherwise specifically provided therein, any
accounting term used in any Related Document shall have the meaning customarily
given such term in accordance with GAAP, and all financial computations
thereunder shall be computed in accordance with GAAP consistently applied. That
certain items or computations are explicitly modified by the phrase “in
accordance with GAAP” shall in no way be construed to limit the foregoing.

(b) Other Terms. All other undefined terms contained in any of the Related
Documents shall, unless the context indicates otherwise, have the meanings
provided for by the UCC as in effect in the State of New York to the extent the
same are used or defined therein.

(c) Rules of Construction. Unless otherwise specified, references in any Related
Document or any of the Appendices thereto to a Section, subsection or clause
refer to such Section, subsection or clause as contained in such Related
Document. The words “herein,” “hereof” and “hereunder” and other words of
similar import used in any Related Document refer to such Related Document as a
whole, including all annexes, exhibits and schedules, as the same may from time
to time be amended, restated, modified or supplemented, and not to any
particular section, subsection or clause contained in such Related Document or
any such annex, exhibit or schedule. Any reference to any amount on any date of
determination means such amount as of the close of business on such date of
determination. Any reference to or definition of any document, instrument or
agreement shall, unless expressly noted otherwise, include the same as amended,
restated, supplemented or otherwise modified from time to time. Wherever from
the context it appears appropriate, each term stated in either the singular or
plural shall include the singular and the plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, feminine and
neuter genders. The words “including,” “includes” and “include” shall be deemed
to be followed by the words “without limitation”; the word “or” is not
exclusive; references to Persons include their respective successors and assigns
(to the extent and only to the extent permitted by the Related Documents) or, in
the case of Governmental Authorities, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations.

(d) Rules of Construction for Determination of Ratios. The Ratios as of the last
day of the Settlement Period immediately preceding the Closing Date shall be
established by the Purchaser Agent on or prior to the Closing Date and the
underlying calculations for periods immediately preceding the Closing Date to be
used in future calculations of the Ratios shall be established by the Purchaser
Agent on or prior to the Closing Date in accordance with the form of Monthly
Report. For purposes of calculating the Ratios, (i) averages shall be computed
by rounding to the second decimal place and (ii) the Settlement Period in which
the date of determination thereof occurs shall not be included in the
computation thereof and the first Settlement Period immediately preceding such
date of determination shall be deemed to be the Settlement Period immediately
preceding the Settlement Period in which such date of determination occurs.

 

Annex X

 

32